Resumption of the session
I declare resumed the session of the European Parliament adjourned on Friday, 14 April 2000.
Madam President, I would like to make a statement on this International Press Freedom Day on the situation in Tunisia and request that you intervene. I will do so when you consider it to be appropriate.
Thank you, Mr Barón Crespo. I have taken note of your proposal.
Madam President, I rise to speak on the same matter. We have just learnt that the brother of Taoufik Ben Brik has been sentenced to three months in prison. Everyone here realises that this decision makes the situation critical as the Tunisian journalist had announced his intention to continue his hunger strike until he died if his brother were imprisoned.
I have just read the piteous appeal that Taoufik' s young brother has made to the Tunisian journalist to urge him nevertheless to end his hunger strike. I therefore feel that the immediate future could be decisive in terms of reminding the Tunisian authorities of their responsibilities.
That is why I join my friend, Mr Barón Crespo, in urging you, as I did in a letter yesterday - and the situation has become even more urgent given recent events - to use your influence and your authority to obtain a fair and speedy solution to this tragic case of the violation of human rights and freedom of the press.
Madam President, I am going to raise a point of order in the literal and true sense of the word. I am referring to the disarray in Parliament' s calendars and agendas, at least for this current year. For example, on 19 April, I received an e-mail from the Quaestor, Mr Richard Balfe, which stated that that day was a restricted day and that the meetings planned for that day were cancelled. On 13 April, we had received a departmental note stipulating which days were holidays and which were not.
I would ask Parliament' s competent bodies to plan and draw up timetables a year in advance, although I understand that unforeseen circumstances may require subsequent changes. However, to change dates, as this departmental note indicates, to introduce holidays which did not exist before, is a serious lapse in planning in an institution with 600 MEPs and thousands of employees. I would kindly request a little attention and organisation in relation to annual planning.
Mr Valdivielso de Cué, I promise you that I shall look into these matters very closely, but Mrs Banotti would like to take the floor to answer you in her capacity as quaestor.
Madame President, many colleagues have approached me about misunderstandings relating to signing-in yesterday. I would just like to say that I propose to raise this matter with the Bureau this evening. There was definitely a misunderstanding and many colleagues, in order to be here for the plenary today, had to leave home yesterday and incur the usual expenses. So I hope we can raise this at the meeting of the Bureau later today.
Thank you, Mrs Banotti. We will have the same situation on Whit Monday. We will certainly have to keep a close eye on that.
Madam President, I wanted to take the opportunity to inform you and the other delegates of the fact that Mr Paul van Buitenen, the Commission official who, as you know, has played a not insignificant role in the uncovering of the previous Commission' s failure, received a royal honour in the Netherlands last week. I would like to add in all modesty that at least in the Netherlands, his work has always been - and still is - greatly appreciated.
Madam President, I want to mention the publication of a very important report a fortnight ago from the European Committee for the prevention of torture and inhuman and degrading treatment. The report is to the Spanish Government on the visit to Spain by the European Committee at the end of 1998.
The report is accessible via the Internet, as is the Spanish Government' s response. A week ago, a Spanish Court sentenced five former government officials, including a Civil Guard general, to up to 71 years in prison. The sentences ended the second so-called "dirty war" trial and added weight to allegations that a dirty war, sponsored by the former Socialist government of Filipe González, was waged in the early 1980s.
According to the international agencies, Associated Press and Reuters, two youngsters of 20 and 21 years of age were driven across the border into the Spanish Basque area where they were tortured for several days. They were both killed by a gunshot to the head. All seven defendants were absolved of charges of torture and belonging to an armed group. The sister of one of the victims told reporters that it was shameful that they were not convicted of torture. It is important to know about this matter.
Madam President, coming back to a point that was raised earlier on: 9 May is, as you know, Europe Day and Parliament will be closed. There is, however, a meeting of the Committee on Legal Affairs and the Internal Market being held on that day. Will members of the public be allowed to attend that meeting as observers or will they be barred from entering the Parliament?
Thank you, Mr Miller. The answer is yes: the public will be allowed to attend the meeting.
Madam President, when, on the last day of the last part-session in Strasbourg, it appeared on several occasions that we did not have the quorum required for voting, I suggested to the President of that sitting, Mr Wiebenga, that, from now on, we ought to carry out all the Friday votes at twelve noon or at the end of the sitting on Fridays, just like on the other days, and not get the attendance registers signed until the Members leave, with a note of the time of their departure. Mr Wiebenga has announced that this matter will be referred to the President and the Bureau. My question to you is: has the Bureau looked into this matter yet?
I can tell you that I have indeed received Mr Wiebenga' s letter and that this matter is on the agenda for tonight' s meeting of the Bureau. As you can see, we have not let the grass grow under our feet.
Mr Barón Crespo, I can tell you that following the letter written to me by Mr Wurtz, I have already drafted a letter to the Tunisian authorities, stating what you and Mr Wurtz wanted. I think that this is the right time to make your statement, if you want, which we can then append to the letter to the Tunisian authorities.
Madam President, Tunisia is a country which has an association agreement and a very close relationship with the European Union. Article 2 of that agreement establishes, by common agreement, the importance of respect for human rights and democratic principles. However, since the beginning of April, we have witnessed a situation involving a hunger strike begun by a journalist, Mr Ben Brik, which is causing a serious crisis of conscience and a violation of the association agreement by the Tunisian Government. It has not only forbidden Ben Brik from writing as correspondent for the French newspaper La Croix, but it has also taken away his passport and prevented him from using the telephone. I should also add that the Tunisian Government has hindered the work of those journalists trying to cover this situation and has treated them intolerably.
Therefore, Madam President, I believe that we should clearly point out to the Tunisian Government, which is a friendly government and is associated to us, that this behaviour is not only incompatible with our association agreement, but that also, as Mr Wurtz has rightly pointed out, that this situation should not be allowed to continue and is leading Ben Brik' s relatives to endanger their own lives in defence of these rights. Therefore, Madam President, I believe, given that there is no possibility of making sufficiently quick progress with parliamentary procedures, that this House should trust you to intervene on our behalf in order to put an end to this situation and to make the Tunisian Government see sense.
Thank you, Mr Barón Crespo. It goes without saying that before this letter is sent to the Tunisian authorities, I shall discuss the matter with the Chairman of the Delegation for relations with the Maghreb.
I did not indicate my request to speak earlier because one of the administrators of our Group had, before the sitting, already indicated to the President and Bureau that I wanted to table a point of order.
I do not know whether we will be able to include an item in the agenda for this part-session to the effect that we should be provided with information on the state of the euro, which is a cause for concern, or whether we should endeavour here and now to ensure that the issue is included in the agenda for the next Strasbourg part-session. It was reported in the news this morning that the euro has already fallen below the psychological limit of 90 cents, which augurs even more worrying and serious falls in value. We cannot continue to put up with a lame currency. Somebody has to give an explanation and announce measures that can restore minimum levels of psychological confidence in what has now become the common currency of many of the Union' s Member States. I would like to draw the attention of the President and the Bureau to this point, so that our Group can, in good time, and if it should prove necessary, take steps aimed at altering the agenda for the next Strasbourg part-session.
I have also heard that, this morning, a Commissioner attended the meeting of the Committee on Economic and Monetary Affairs. Is the chairman of this committee in a position to provide information to the House on the Commission' s views on such a critical situation?
Thank you, Mr Ribeiro. As you will be aware, we have tabled a debate on Mr Duisenberg' s report for the next part-session in Strasbourg. I think that this major debate will entirely meet your expectations.
Madam President, my Group intends to request that, in the debate on monetary policy, a Commission statement on the information policy that it is planning on the euro be added.
I would like to point out that we must not be influenced by information which is not only alarmist, but sometimes hasty, with regard to the euro, and that we must not focus solely on the progress of the euro' s parity with other currencies, such as the dollar. We must take account of the state of the European economy and also the possibilities created by the euro.
It seems to me that in this respect we should be as aggressive in our defence of the euro as our counterparts in the United States Congress are in defence of the dollar.
Madam President, I agree wholeheartedly with Mr Barón Crespo' s last-but-one speech on Tunisia. Furthermore, I am delighted to see that the Socialist Group has finally decided to adopt a rather more forthright position on Tunisia, a position that, moreover, goes far beyond the complex situation of Mr Ben Brik. Nevertheless, Madam President, I did not understand your speech. As you are proposing to write to the Tunisian authorities, an action I fully support, I feel that you should do so in order to state Parliament' s position on the matter. I therefore fail to see why you should append the position of one particular group to the letter.
You are quite right, Mr Dupuis, and that is why I said that I would immediately be discussing the matter with the Chairman of the Delegation for relations with the Maghreb so that we can plan an approach which will be both forceful and well coordinated.
Withdrawal of Mr Le Pen' s parliamentary mandate
I must inform you that I received, on 26 April, a letter from the French authorities, specifically from Mr Védrine, the French Foreign Minister, and Mr Moscovici, Minister in Charge of European Affairs, dated 20 April, enclosing a dossier concerning the withdrawal of Mr Le Pen' s parliamentary mandate. Pursuant to Rule 7(4)(2) of the Rules of Procedure, I have referred this dossier to the Committee on Legal Affairs and the Internal Market, with the request that they attend to it as quickly as possible. Mrs Palacio Vallelersundi has assured me that the Committee on Legal Affairs will be meeting tomorrow morning at 9 a.m.
Mr Le Pen, would you like to speak?
Ladies and gentlemen, I am perhaps the longest-standing parliamentarian in this House, having been elected to the French Parliament 45 years ago and having sat in this House for sixteen years. I have always sat as a Member of the Opposition and it has been an honour to do so.
The French Prime Minister, as the head of the executive, has just decreed that my mandate as a Member of the legislative body is to be withdrawn,
which is a violation of the fundamental principle of the separation of powers, although this would not be the case in the Soviet Union. My parliamentary immunity has been disregarded and I have been made ineligible for a year for committing a none too serious misdemeanour involving verbal abuse,
(Protests of "racist" ) in an incident during an electoral campaign,
(Heckling from various quarters of "get out, racist" )which my government has taken to mean that they have to withdraw my mandate for four years, which is obviously completely unfair. Nevertheless, I have two months in which to lodge an appeal to the Council of State, and I have informed the European Court of Human Rights.
Since an urgent parliamentary procedure is by no means justified, I should like to put my point of view to the Committee on Legal Affairs. In any event, ladies and gentlemen, I would ask you to apply the legal precedents that were more respected in the case of our colleague, Mr Tapie, and to grant me time to lodge an appeal before you take a decision that would be irrevocable.
Madam President, in these circumstances Parliament has powers which are fully regulated, in the absence of a uniform electoral system, by means of Article 12 of the 1976 Act concerning the election of representatives of the European Parliament by Direct Universal Suffrage, of which paragraph 2, which I will read in French, since that is the text I possess, says:
"Lorsque la vacance résulte de l'application des dispositions nationales en vigueur dans un État membre, celui-ci en informe le Parlement européen qui en prend acte" . [ "Where a seat falls vacant pursuant to national provisions in force in a Member State, the latter shall inform the European Parliament, which shall take note of the fact" .]
We are therefore talking about a formal and fully regulated competence.
In fact, Madam President, in accordance with our Rules of Procedure, it falls to the Legal Affairs Committee to examine these issues, but those Rules also stipulate that, on the basis of a report by the Legal Affairs Committee, Parliament shall proceed without delay. We are clearly dealing with an issue which cannot be delayed, since the presence and the right to vote in this Parliament of an MEP who is no longer an MEP would be a completely irregular state of affairs. For that reason, Madam President, as soon as I received a note from the competent departments, I called a meeting of the Legal Affairs Committee, which will take place tomorrow at 9 a.m.
Thank you, Mrs Palacio Vallelersundi, and thank you for having made yourself and your committee available to us.
Mr Gollnisch, pursuant to which rule do you wish to make a point of order?
Madam President, I would like to speak pursuant to Rule 6, in the first instance, and then, if you permit me, to Rule 7(4)(2), but I shall be brief and to the point. I think that this does, nevertheless, merit one and a half minute' s explanation. I think that you could allow me that much time. In what will, I stress, be purely a point of order on the provisions of our Rules of Procedure, I should like to mention certain matters, which are not related to the crux of the issue, but which are related to the procedure to be followed in this case, which, I am sure you will all agree, is extremely serious.
First of all, I would like to refer to Rule 6. Rule 6 incorporates the provisions covering the waiver of parliamentary immunity into our Rules of Procedure. I would simply point out to the House that, in the criminal proceedings that led the French government - wrongly, in my opinion, but that is not the issue here - to withdraw Mr Le Pen' s mandate, in contravention of the French Penal Code, the courts made no request for Mr Le Pen' s immunity to be withdrawn. In my opinion, through its abusive interpretation of the idea of what constitutes a crime, this action is in violation of the protocol on the immunities granted to Parliament and of Rule 6 of our Rules of Procedure, which I invite you to read and note well, ladies and gentlemen. You will see that it is a serious matter.
Secondly, Madam President, I would like to remind Mrs Palacio, in particular, although I am sure that she is familiar with them, of the provisions of Rule 7(4)(2). This provision has recently been incorporated into our Rules of Procedure to cover precisely this type of case, following the precedent set by our colleague, Mr Tapie. This is what Rule 7 states:
(The President cut the speaker off)
Mr Gollnisch, You have exceeded your allocated speaking time. You yourself said that you were asking for a minute and a half in which to make your point of order. Mr Le Pen, who will be heard tomorrow in the Committee on Legal Affairs, will explain the whole case and we will do things in complete accordance with the regulations. I really cannot let you speak any longer. It is quite out of the question.
This is not the time to debate this matter, Mr Gollnisch.
Madam President, you have given the floor three times to Mr Barón Crespo, although these interventions were not tabled on the agenda. I ask you to give me a few seconds in which to finish what I have to say.
(Mixed reactions)
If you have any respect for your position and for the rights of Members...
I have the greatest respect for my position. You yourself said that you were requesting a minute and a half in order to make your point of order. That time is up. Mr Le Pen will explain the entire matter to the Committee on Legal Affairs tomorrow.
Review of the financial perspective
The next item is the statement by the Commission on the review of the financial perspective.
Madam President, ladies and gentlemen, thank you for giving me the floor to tell you about the Commission' s decision concerning the review of the financial perspective. Let me begin by taking this opportunity to inform you of another decision which the Commission took today. The Commission today decided to appoint Mr Carlo Trojan Head of Delegation in Geneva as of 1 September this year and Mr O' Sullivan Secretary-General as of 1 June this year.
Mr Levi, formerly Spokesman for the Commission, has been appointed Director of the Forward Studies Unit. Mr Jonathan Faull, formerly Head of the Press and Communications Service, will henceforth - and for a transitional period - act as the Commission Spokesman. All these staffing decisions were taken as part of the reform of the Commission and I think they were the right decisions in the context of the further reform measures that are needed.
The Commission thanked Mr Carlo Trojan sincerely for his activities. May I add, speaking also as a former Berlin politician, that I too want to thank Mr Carlo Trojan most sincerely for the great commitment he demonstrated during the process of German unification. Let me make it quite clear here that it was partly thanks to this commitment that the European Parliament and the Commission immediately rendered so much assistance to East Germany.
Madam President, I will now turn to the Commission' s decision concerning the revision of the financial perspective. That decision was necessary to secure financing for the new political priority, the new highly political task of providing assistance to the Western Balkans region. Many of this Parliament' s resolutions have emphasised how important the European Union' s commitment to the Western Balkans is to the future success of the EU' s foreign policy, and the Council has also constantly stressed its importance at various summits. That is why now is the time to safeguard this task from the financial viewpoint.
In the financial perspective, the financial plan for the European Union, which the Council decided on in Berlin in March 1999, the effects on the Balkans were not anticipated. Let me remind you that the Berlin decision on Agenda 2000 was taken on exactly the same day as the outbreak of war in Kosovo. When Parliament, jointly with the Council and the Commission, adopted the interinstitutional agreement on Agenda 2000, the following statement was annexed to it at Parliament' s instigation: "In view of the development in the Balkan situation, particularly in Kosovo, the two arms of the budgetary authority request that the Commission, when needs have been ascertained and estimated, submit the necessary budget proposals, including, if appropriate, a proposal for a revision of the financial perspective" .
On 16 December last year, at the time of the decision on the 2000 budget, the budgetary authority once again called upon the Commission to submit a multiannual financial plan for a programme of assistance for the Western Balkans and, if necessary, depending on the amount required, to submit concurrently a proposal on the review of the financial perspective.
The decisions the Commission has taken today are a response to the requests made by Parliament and the Council. The starting point for the Commission' s proposal is the following question: what resources will be required for the programme period - i.e. up to 2006 - to meet the substantial financial assistance needs of the Western Balkans? By the Western Balkans I mean Albania, Bosnia-Herzegovina, Croatia, Serbia and Montenegro, Kosovo, and also the Former Yugoslav Republic of Macedonia.
We need to submit an integrated aid programme, while each country' s participation in that programme will be conditional upon compliance with certain criteria concerning the development of democracy in the region, the rule of law and the will to cooperate. The programme the Commission is proposing forms part of the stabilisation and association process and is designed to make financing available for the reconstruction and stabilisation of the region, for the promotion of democracy and the rule of law, the development of a market economy and the development of cooperation between the recipient countries themselves and also between them and the European Union.
Let me now give you a few figures, for whenever we discuss the budget we must, of course, quote actual figures. According to the Commission' s estimates, the financial requirement for Albania, Croatia, Bosnia-Herzegovina, Macedonia and also Montenegro up to the year 2006 will be EUR 1.5 billion, i.e. around EUR 200-230 million per year. Late last year, we received a very precise study from the World Bank and the Commission regarding the financial requirements for reconstruction in Kosovo, a study which showed that, over the next three to four years, the financial assistance required will total USD 2.3 billion, and the Commission, i.e. the European Union, agreed to fund half that requirement from the EU budget, in other words approximately EUR 1.1 billion.
As I pointed out, the Commission proposal focuses particularly on the need for the regions to cooperate with one other, which is why special funding is to be provided to that end.
The Commission proposal also makes provision for including financial aid for Serbia to the tune of EUR 2.3 billion in the financial plan.
In this regard it is clear, of course, that these EU budget resources can, and must, only be allocated if there are signs of progress towards democracy in Serbia. The Commission is convinced, however, that if we decide the financial framework at this stage, that will send an important political message to Serbia. It will make it clear that it is not just a question of making promises to the Serbian forces of opposition, but that preparations are also being made to provide immediate assistance on the ground once the necessary changes are in place.
With regard to the amounts involved, let me tell you the following: the Commission estimates the total requirement for the region at EUR 5.5 billion from the EU budget. The financial plan in Agenda 2000, which was adopted in Berlin, already includes some EUR 1.8 billion; these resources were earmarked for Bosnia-Herzegovina. Today, the Commission decided to propose reallocating a further EUR 1.4 billion of aid from other foreign policy budget lines to the Balkans. It therefore proposed and decided to reprogramme the budget for external actions, as I will describe in more detail in a moment.
The view of the Commission is that we will have to raise the external action ceiling here for the next few years by EUR 300 billion a year. In this connection, the Commission made the following proposal on financing this additional requirement: in the years 2001 and 2002, these resources should be taken from resources previously earmarked for agricultural policy and reallocated to the external action heading.
I have already had an opportunity to discuss this proposal here in Parliament. At this point let me repeat that this measure does not mean undoing the agricultural policy package decided in Berlin. And it certainly does not mean curtailing the direct income subsidies for farmers. Let me point out that, overall, the agriculture budget totals EUR 44 billion, which makes it clear that reallocating EUR 300 million has no impact on the overall agricultural package. This amount will have to be financed in the year 2001, among others, from the savings resulting from the euro-dollar exchange rate. After all, the current exchange rate value of the euro means very substantial savings for the European budget with regard to export financing.
For 2003 onwards, the Commission proposes that the decision on financing the necessary resources should be taken in conjunction with the already scheduled mid-term review of agricultural policy. Let me point out that the Commission is also proposing to the budgetary authority that the external action appropriations should only be increased once resources for Serbia can indeed be allocated. This is therefore a decision that establishes a framework for the years to come.
In relation to the re-programming of external action appropriations to which I referred, let me summarise the situation as follows: the Commission proposals always took account of the geopolitical importance of each region. We did not propose any cuts in programmes aimed specifically at combating poverty in the world and the proposals also took into account whether some programmes were not fully taken up in the past, i.e. the administrative activities and the relevant administration' s implementation of these programmes in the areas concerned were examined.
The necessary redeployment is the result mainly of comparable cuts in the TACIS programme for the countries of the former Soviet Union. But let me point out that, in relation to the Mediterranean region, the Commission proposal provides that in this coming period - i.e. up to 2006 - the resources available for the MEDA programme will be increased overall by 13% compared with the previous period.
Let me conclude by pointing out the following: there is another point where the decision on the revision of the financial perspective also responds to a request by Parliament. In connection with the 2000 Budget, you proposed that, in future, the appropriations allocated for Cyprus and Malta should no longer appear under the external action heading but be reclassified under the pre-accession aid budget, so as to make it clear that we have a coherent plan here; that these are appropriations that will be spent with a view to the desired accession of Cyprus and Malta to the European Union. I think that will make the financial planning even more transparent.
In many regards, today' s Commission decisions satisfy some of Parliament' s key requests; we have complied with these requests. That is why I ask you to support the Commission proposal on the review of the financial perspective and hope you will do precisely that!
Madam President, I thank the Commissioner for that report. There were not a great many surprises in it and, to some extent, I welcome that. A question remains, however, in relation to redeployment in Category 4. I heard you say there would not be cuts against the poverty lines. You mentioned lines where there was not complete take-up and that there would be cuts in TACIS. Can you give us some idea whether there will be any across-the-board reductions? Last year, the Council proposed a 10% across-the-board cut in Category 4. Is the Commission making selective reductions as you suggested or will they be making any across-the-board cuts in Category 4? I am still unclear as to what happens from the year 2003. If you are taking money from Category 1 for the next two years, where do you expect that money to come from in 2003?
Mr Wynn, I can give you a definite answer to your first question as to whether the Commission is proposing across-the-board cuts in the external action heading: no, it does not propose to do so. I would regard that as the wrong approach. We have enough criteria according to which we can carefully assess to what extent we need to shift appropriations compared with Agenda 2000. So these proposals are entirely justified and no across-the-board cuts are being proposed.
On your second question: the Commission is proposing to shift appropriations from agricultural policy to foreign policy for the years 2001 and 2002. Let me repeat that this is simply a question of limiting the increase in foreign policy appropriations, i.e. not of cuts to the budget available today. The Commission' s proposal for the years from 2003 is as follows: we are looking to increase the amount for foreign policy, which, in arithmetical terms, would, of course, mean raising the overall ceiling. But the Commission is proposing that both arms of the budgetary authority should try to make savings in particular areas during the annual budgetary procedure in order to find these 300 million. It could also be that in connection with the mid-term review of Category 1, scheduled for the year 2003, it will be proposed that these additional appropriations be financed over the entire period.
Let me stress once again that, in my view, we can finance this increase in foreign policy resources within the overall ceiling decided in Berlin and that the appropriations for Serbia should only be disbursed once we see real democratic developments there.
Madam President, I was extremely interested and curious to hear what Commissioner Schreyer has just said. I must say that we would have preferred to be presented with a written text, but it appears that these ideas have been the subject of internal debates within the Commission and that we will therefore be given a more specific text to study at our leisure. Having said that, I fail to see your grounds for considering that agricultural expenditure is not going to be used in its entirety, as it should, nor how you could release sums, that you describe as minimal, for the heading covering international actions and foreign policy.
During the last financial year, we instead felt palpable tension regarding market expenditure and I do not understand what intellectual grounds you have for considering that too much money is being allocated to agriculture, apart from the fact that you need money for the foreign policy heading.
Secondly, the same applies to the cuts under heading 4. You tell us that there is such a thing as interregional solidarity. Fine, I can accept that, but what gives you the right - you spoke of very specific criteria, so tell us what they are - what gives you the right to think that too much money has been earmarked for other parts of the world, apart from the fact that you need that money for Kosovo.
I think that this is a genuine problem.
I will conclude with my third question. I should like to know whether, in the undertakings concerning aid that we gave at the donor conference, we made commitments in US dollars or in euros? Given the state of the euro, I should like to know, if it was in US dollars, how you are dealing with the resulting situation and how you plan to guarantee that there will be strict parallelism between the donations made by the European Union and those made by other donors within the international community?
Mr Bourlanges, to answer your last question, the World Bank' s estimate of the requirements in Kosovo was indeed expressed in dollars. We had an opportunity to go into this in depth during the 2000 budget discussions. In its proposal the Commission has now allocated EUR 1.1 billion for the period 2000-2006. It is not therefore charging appropriations already disbursed for Kosovo in 1999.
As for your comment that you need a written document in order to analyse the proposal: you will find the proposal on the financial perspective and re-programming on the Internet tomorrow. The Commission will decide on the CARDS programme next week, because here there were still some questions that required clarification from the legal service. The key figures will therefore be available to you as from tomorrow.
In reply to what you said about agricultural expenditure, let me point out the following: this year, given the fluctuations in the exchange rates, we will be spending about EUR 500 million less on agriculture and the estimates for next year are that we will need about 650 million less, assuming a parity euro-dollar rate. You are also aware that the Commission will have to make proposals again next year on various organisations of the market, especially the sugar market, and my colleague, Mr Fischler, has stated that he will make a proposal in this regard, which will lead to savings of EUR 300 million a year.
Of course, I am not saying that there is too much money floating around; as Commissioner for the budget I am aware that money is always scarce, but money is also scarce for those who have to finance the European budget. That is why, in my opinion, the Commission had to propose financing a new priority, without asking for new money, but rather by examining the possibilities of redeployment within the budget and making the appropriate proposal. And that is what it has done.
Madam President, you came, Mrs Schreyer, to the Committee on Agriculture and Rural Development, you presented your arguments there, and you were met with respect. However, I would like to make one comment and then put a question to you. You say there was an increase in the agricultural sector and that this increase would be curtailed. The fact that the percentage rise is so high is a result of the cuts in appropriations that were decided earlier in Berlin. In fact, these appropriations are urgently needed! I think we must not give the impression that we can keep using the agriculture budget as a kind of bottomless pit whenever we are short of money in other areas. That is why I now ask you: do we not need to shift appropriations that might not be needed in export policy to the line for the integrated development of rural areas? We need substantial funds there, because enlargement, with the accession of the Central and Eastern European countries, will generate enormous problems in these rural areas.
Mr Graefe zu Baringdorf, I fully and wholeheartedly support your commitment to the development of rural areas. And that will also be very, very clearly reflected in the proposal I will be submitting to the Commission next week for Budget 2001. It proposes that next year we increase the appropriations to assist rural areas by 10% compared with this year, and that will quite clearly constitute the largest increase in the draft budget.
I can assure you that the Commission did not approach the question of how to finance this new priority, this new task, by looking for some kind of bottomless pit; it simply took a very practical decision for the years 2001 and 2002.
Madam President, first I would like to express my deepest regret that we are debating a review of the financial perspective, and we have not even been presented with an initial written document. If an issue like this is presented to Parliament, I would have thought that we might have had something in black and white, so we would know what we were talking about.
First of all, I would like to say that, not only are we faced with this bad example of administration, but that the Commission seems to take the view that wars can be waged and expenses incurred, yet the financial perspective cannot be reviewed. The only way we can bear the costs of war and its consequences would seem to be at the expense of agriculture. I would ask the Commissioner how this Commission proposal fits in with the decision of Parliament on next year' s guidelines that agriculture could not be the primary source of financing, as it appears that more would be taken out of agriculture than found, for example, by means of reallocation. On the other hand, I would ask whether the Commission believes it would again be possible to use the flexibility instrument for this financing measure, since the rules forbid the use of the flexibility instrument more than once?
Mr Virrankoski, on your question whether the Commission is taking account in its proposal of Parliament' s decision that the resources needed for assistance to the Western Balkans should not come primarily from the agriculture budget, we have indeed taken that decision into account. Let me perhaps give you a few very rough figures once again: we estimate the need at EUR 5.5 billion and, overall, 3.3 billion of that will come from the external action heading. So it is quite clear that the redeployment here is concentrated on foreign policy. In practice, the Commission proposal means redeploying EUR 600 million from agriculture policy for the years 2001 and 2002.
The second point is the use of the flexibility reserve. The interinstitutional agreement provides that the flexibility reserve can only ever be used for a given purpose for one year, i.e. cannot be used on a continuous basis for a long-term measure. The Commission proposes that, for the time being, only the EUR 40 million that are also available in the budget this year should be allocated to Serbia for the year 2001, for example, to finance the Energy for Democracy programme. In the event of a political change in Serbia during 2001, we could also resort to the flexibility reserve.
Regarding your question of when the documents will be available, you will find them on the Internet tomorrow morning.
Madam President, I would like to thank the Commissioner for her report, although a number of points seemed very unclear and could even be described as highly ambiguous.
If I am not mistaken, the total appropriations for Serbia are EUR 2.3 billion. These appropriations are not purely nominal; it is simply that they will remain on paper for as long as the Milosevic Government is in power.
This is neither the time nor the place for me to criticise this government, but I would like to ask the Commissioner whether the Commission took into account the fact that neighbouring countries, as well as the Serbian civilian population, were being penalised when it decided to defer appropriations on purely political grounds. Without direct appropriations and aid, how does it intend to resolve the issues of industrial pollution, the navigability of the Danube and the Danube' s bridges destroyed by American bombing, which drastically reduced the river traffic of as many as five neighbouring countries? What contribution is the Commission going to make - not in three years' time but in the next few months - to resolving the issue of the vast amount of pollution caused by the bombing of the Pancevo petrochemical plant, which contaminated huge areas, seeds and harvests with poisonous gases and which, according to the latest United Nations report, even polluted the water tables with dioxins, mercury and other toxic substances?
I would therefore like to ask the Commissioner whether there is any chance, any prospect of taking direct, immediate action on Serbian territory as well, in the interests, and I stress this point, of the neighbouring countries and regions.
Mr Manisco, the Commission regards it as most important to promote cooperation between the states and the regions with funds from the European budget, with your help. That is why the proposal on the review of the financial perspective specifically earmarks approximately EUR 80-90 million for cooperation projects. Secondly, as I pointed out, we have allocated EUR 40 million for aid to Serbia in this year' s budget as well, but these funds will only be used in a targeted manner in areas where the democratic opposition forces are currently endeavouring to establish a democratic system and the rule of law.
This year' s budget includes EUR 540 million for the region as a whole. At the donor conference on the Stability Pact, Mr Patten approved certain projects and made it clear that the Commission can provide practical measures of assistance on the ground. These EUR 540 million are available in the budget, thanks largely to the very strong support of the European Parliament and its endeavour to genuinely allocate adequate resources to this task. In this connection, let me once again thank the European Parliament for making such an effort to ensure that the necessary funds are available in the 2000 Budget.
Madam President, Commissioner, I can be brief because, in the end, all the questions have been along the same lines. We have heard that the figure of EUR 1.8 billion was decided on in Berlin. Today, as you said, EUR 1.4 billion has been decided on, and we keep hearing about the EUR 300 million reallocated from the agriculture budget, i.e. the 2001-2002 agricultural sector.
Commissioner, you had the opportunity to tell us about this in the Committee on Agriculture and Rural Development, but my question is quite simply this: how do I then explain why the farming community is so agitated? When you state here today that we are saving a great deal of money thanks to the exchange rate mechanisms, when you and Commissioner Fischler say at the same time that we can save money in the organisation of the sugar market, then surely the reason the farming community is agitated must be that this information has not been properly conveyed to them, that the agricultural associations did not understand it properly! Or must we always and, on principle, begin with an exchange of blows when it comes to politics? I would therefore be very happy if we really could allay the concerns of farmers; at the moment, however, that does not seem to be the case!
Mrs Keppelhoff-Wiechert, let me assure you that I have worked very hard with agricultural associations and lobbies over the course of the last few weeks to discuss and explain the Commission' s proposal. As I have announced, I will be submitting the budget 2001 proposal to the Commission next week. This will clarify the fact that there will be a sharp increase in agricultural appropriations, in line with the decisions taken in Berlin. I therefore believe that, based on the actual figures, we can make it clear that the farming community need have no fears and that the important decisions taken in Berlin, particularly in relation to direct income subsidies for farmers, are not affected by the Commission' s decision.
This item is closed.
Vote
- (NL) Mr President, I can advise you how to vote on each of the four amendments. As rapporteur, I have no choice but to oppose these amendments because each of them has also been discussed and subsequently rejected within the Committee on Economic and Monetary Affairs. As such, I would suggest voting against the amendments.
Thank you for that clarification.
(Parliament adopted the resolution)
EXPLANATIONS OF VOTE
Pesälä report (A5-0081/2000)
Mr President, your suggestion of pausing to listen to the interesting explanations of votes is not being heeded, but I am, nevertheless, pleased.
I voted for the report on the proposal for a Council regulation amending the regulation on the common organisation of the market in milk and milk products because I am convinced that it represents a positive technical step. We cannot deny the Commission the chance to intervene in such highly technical matters. I would nevertheless like to take the opportunity afforded by the explanation of vote to remind the House that there is a need for Parliament and the Council to make radical changes to the legislation on milk quotas as well as to the legislation governing the distribution of agricultural produce, regulated within the European Community, in terms of the quantity produced and how it is marketed. The milk quota system was full of holes and we need a new one!
Maat report (A5-0074/2000)
Mr President, I am sorry that I am only giving two explanations of vote on this occasion, but I do so with great pleasure, for Mr Maat' s report is of great significance: as we are all aware, it has ensured that the practice of giving free milk and milk products to school children will be continued. I remember the time when an elderly person came into my father' s bar, where I worked when I was a child, and asked for a glass of milk, saying, 'I drank milk when I was born and I want to die drinking milk!' . I therefore put it to you - and I voted for the motion - that the European Union should give a glass of milk to pensioners, as well as to students, on a daily basis.
. (FR) I do not need to remind you how hard we had to fight to maintain the necessary funds for supplying milk to schools. In April 1999, the draft budget submitted by the European Commission provided for a 50% reduction in that budget line! That reduction made it clear that this financial assistance would eventually disappear, which provoked intense reactions within the European Parliament and elsewhere.
According to experts and specialists in child nutrition, milk is indeed essential to the proper intellectual and physical development of children, of all children. Therefore, children of poorer families, who do not have access to certain milk products having essential nutritional benefits, can make up the shortfall thanks to the meals offered in their school canteens. A proposal such as this represented a threat to the health of our children. This was unacceptable, given that public health had been enshrined in the new Title XIII of the Treaty of Amsterdam.
Furthermore, it totally contradicted the conclusions of the Agriculture Council of 14 and 15 June 1999. Our Ministers had stressed the importance of encouraging milk consumption because of its high nutritional value, especially for children and young people. It was only after long, intense discussions that the Commission proposed to increase the budget line by EUR 31 million, with the total amount committed to aid for providing schools with milk then rising to EUR 84 million. This is the situation in 2000.
For the future, the European Commission has proposed to implement a cofinancing system. A maximum of 50% of subsidies for the provision of milk to schools would be financed by the European Union, with the Member States remaining responsible for the other half. This is an unacceptable proposal! It was obvious that the Commission' s long-term intention was to dismantle the system of aid for supplying milk to schools.
The European Parliament' s proposal, which I wholeheartedly support, is to make the Community pay 95% of the cost of European subsidies for milk supplied to schools. This is the only way to ensure that this system survives. I also welcome the decision to also include drinking yoghurt and milk-based beverages in the regulation. This must be done to take account of changes in habits and food preferences and to make this programme more attractive to consumers.
I can, today, express my satisfaction at having committed myself to this fight and at seeing that the countless letters to the relevant ministers, the countless questions to the European Commission and the countless press releases have paid off!
. (FR) This issue of Community subsidies for supplying milk to schools goes back to 1997 and is generating an increasing amount of interest in each of our Member States, all the more so because it involves issues of public health and economics, issues which are of concern to the European public. If you need proof of this, you only have to read the countless letters which were sent to us when it became known that the European Commission wanted to end this programme!
That is why I can only urge you to follow the recommendation of our rapporteur, who is seeking not only to maintain this type of programme, but who is also taking a stand against the proposal of 50-50 cofinancing that the European Commission is putting forward. Such a harsh cofinancing programme could lead to certain Member States refusing to pay their national contribution, thereby leading to discrimination within the Union.
Without denying the need to improve the management of this budget line, I nevertheless feel that improvements to the system can, and must, be made gradually, and I therefore urge you to support the European Parliament' s Committee on Agriculture and Rural Development and its rapporteur by adopting this report.
. (PT) We are in favour of this report because we think it is important that millions of children attending schools in the European Union continue to be given milk subsidised at a rate of 95% by the European Union.
As you will be aware, EC subsidies for supplying milk to schools were introduced as early as 1977. In 1999, however, the Commission felt that it should put a stop to this programme. But following considerable opposition, particularly in the European Parliament, the Commission submitted a new proposal, which, whilst maintaining the programme, would reduce Community cofinancing to 50%, with the intention that Member States would finance, wholly or partially, the remaining 50%.
To date, this system has provided for Community financing equal to 95% of the target price of milk, and in the report by the Committee on Agriculture and Rural Development, the rapporteur proposes that this level of financing should be maintained, rejecting the proposal of 50%. We consider this to be very important, as we reject the idea of transferring the costs of the CAP back to national governments.
- (SV) We have voted against the Maat report which concerns subsidies for the EU' s school milk programme.
In many schools around Europe, milk is provided free of charge to the pupils in order to meet their need for different forms of nutrition. We are wholeheartedly in favour of children and young people being offered milk, and even food, in school, as they are in Sweden. However, we do not think that it should be the job of the European Union to subsidise school milk. In accordance with the principle of subsidiarity, school milk subsidies should be reduced to zero. We therefore view the Commission' s proposal concerning cofinancing as a step in the right direction.
Since the 1950s, Swedish schools have provided pupils with milk and school dinners. They have been able to do this without subsidies from the EU. Sweden' s membership of the EU means that Sweden, too, was informed about the common school milk programme and, today, Sweden consumes approximately one tenth of the common budget for school milk. For some years now, Sweden has been providing full cream milk instead of semi-skimmed milk, simply in order to meet the requirements for milk subsidies. This clearly highlights the drawback of the system, as well as the fact that many countries which presently make use of the subsidies really have no requirement for additional resources.
We believe that export and production subsidies under the common agricultural policy must be abolished. Agriculture ought to be placed on an equal footing with other branches of the food industry and compete in a free market. Europe is now facing a series of challenges requiring more money to be invested. The money which is, at present, being spent on agricultural policy, ought instead to be invested in the reconstruction of Kosovo, the enlargement of the Union to include Central and Eastern Europe and aid to the Third World.
. The reason for this intervention is to clarify why this House should oppose the Commission' s proposals to cut subsidies for school milk by half. I am glad that the Committee on Agriculture and Rural Development of this House rejected these proposals by bringing forward these amendments not to cut the subsidies at all and I urge everyone to support these amendments. There are several arguments for doing so. By nourishing our schoolchildren we also support our dairy farmers who need our support. But also we are preventing surpluses like those seen in the past.
Trans-European networks (1998 Annual Report)
The next item is the report (A5-0076/2000) by Mr Hatzidakis, on behalf of the Committee on Regional Policy, Transport and Tourism, on the report from the Commission to the Council [COM(1999) 410 - C5-0010/2000 - 2000/2004 (COS)], the European Parliament, the Economic and Social Committee and the Committee of the Regions: Trans-European Networks 1998 Annual Report pursuant to Article 16 of Regulation (EC) No 2236/95 laying down general rules for the granting of Community financial assistance in the field of Trans-European Networks.
Mr President, allow me to say first and foremost that I am particularly pleased with Mr Fatuzzo' s explanation of vote, with which I wholeheartedly agree. Anyway, now on to more serious matters.
Mr President, Madam Vice-President of the Commission, the resolution of the 1994 Essen European Council on trans-European networks, together with the joint European Parliament and Council decision of 23 July 1996 laying down Community guidelines for trans-European networks, was, at the time, - and I want to stress this - considered to be one of the most important steps towards real European integration.
Building modern motorways and high-speed rail networks which would traverse more Member States at extremely high speeds and without hindrance, and building modern international airports and ports which would facilitate the free movement of persons, goods and services between various Member States and third countries, was rightly considered to be both a fundamental complement to, and a necessary requirement for, the smooth and successful operation of the internal market, which had just then come into force. Indeed, there can be no internal market without an extensive system of trans-European networks.
Today, however, some five years on from the start of this process, it has become clear in practice that meeting this ambitious goal is beset by numerous problems, the first and most important problem being, of course, sufficient funding. As I have stated in my report, what is particularly disconcerting is the fact that seven out of a total of fourteen Essen specific projects have still not secured adequate funding, nor has a definitive timetable been drawn up for their implementation. We all know of course that financing from Community funds clearly falls short of what is actually needed and is never enough to complete the projects. However, this is not its main aim. Direct Community grants for projects only account for a fraction, and a small fraction at that, of Community funding. The main aim of Community funding is to finance feasibility and technical studies, as well as interest subsidies and loan guarantees. In other words, its role is to support and complement measures taken by Members States, which are primarily responsible for financing and constructing trans-European networks, not purely to complete projects.
On the other hand, however, the concerns and difficulties of Member States' governments are understandable, particularly if one considers the public spending cuts to which all the Member States were more or less forced to take recourse during the nineties in order to meet the Maastricht criteria and qualify for EMU. Nonetheless, the problem still remains. And we must admit that, without funding, there can be no trans-European networks. That is perhaps why the main proposal of my report centres on the fact that financial resources earmarked for building trans-European networks must be increased. The Commission and, more importantly, the Member States, must address this problem.
Our second proposal is to strengthen cooperation between the public and private sector in building trans-European networks, because we feel that, if it provides funds, the public sector will be able to implement more projects, i.e. it will be able to mobilise private sector finance. I would like to stress how important a role the European Investment Bank plays in this regard, too.
The third proposal is that the proportion of funds earmarked in the Community budget for TEN studies should be reduced from 47% to 30%, so that there is money left over for grants for building the networks and for loans.
The fourth proposal is that measures and incentives should be taken for the seven problematic networks and, above all, a timetable should be drawn up for their completion. We therefore call upon the Commission to work with the competent Member States.
The fifth proposal is that the Commission should accord greater importance to the forthcoming revision of the TEN guidelines in order to improve access from Europe' s island and remote regions to the central regions. I trust you will forgive my sensitivity in this matter, given that I come from both an island and a remote region.
Another proposal in my report is that there should be close cooperation between the Commission, Germany, Austria and Italy on the Brenner base-level tunnel, a Community project of the utmost importance which, of course, comes within the scope of trans-European networks.
We also feel that the principle of efficiency should be highlighted by encouraging alternative solutions rather than new investment and by promoting new technologies and intelligent transport systems, such as telematics for road users and new signalling for the rail networks
Finally, we would like to ask the Commission to include in its future annual reports more information on funding by Member States on the periphery and the private sector. Since it is the responsibility of the Member States and the regions to provide such information, we also call upon them, Member States and regions alike, to provide the Commission with the necessary data.
Mr President, ladies and gentlemen, the ELDR Group supports the Hatzidakis report. Community policy in the field of trans-European networks is of major importance because it is not possible to have a common transport policy without a convergent infrastructures policy, as is stressed in the Maastricht Treaty. Efficient transport infrastructures are essential for economic growth and employment, as they are for the competitiveness of companies which depend on the movement of persons, goods and resources.
According to this debate, Europe, first and foremost, is that political Europe towards which we are striving, but it is also the result of economic and social cohesion. It is true that the European Union' s budgetary resources are insufficient and need to be increased, and it is also true that we need to increase the contributions of public bodies as well as public/private partnerships. In this regard, my Group has drawn the Commission' s attention to the fact that the report does not contain information on sources of funding other than the Community budget and the European Investment Bank, and it has also stressed its concern that as many as seven Essen projects have not been given a guarantee that they will be completed within the timeframes envisaged.
We, too, say 'Yes' to the Brenner Pass and we, too, say 'Yes' to the use of new technologies. However, the Member States must respect the pledges made, and the Commission must also take into account the guidelines established for the B5-700 budget line - a major budget line established in 1998 - promoting more environmentally friendly models and, above all, taking the different factors into consideration where a trans-European link passes through densely populated areas or highly industrialised regions.
For this reason, we also consider that appropriations set aside for these projects must not exceed 50% and that, after due analysis, the amounts still available for projects on which little progress has been made could be recouped and used for other projects with the same priorities, including environmental priorities.
Mr President, ladies and gentlemen, as the two rapporteurs, Mr Hatzidakis and Mrs Sbarbati, have already explained, both the competent committee and the Committee on Budgets wholeheartedly endorsed the Brenner project, a project that came at the top of the Essen list of priorities. However, the original project did not set out a list of priorities, a major shortcoming. I therefore consider it essential for the Commission to accept the points laid down in this report, and which have been explained by the rapporteur, as they stand.
The Brenner Pass covers a region that includes three countries and, as such, it is a very environmentally sensitive area to which we need to devote particular attention. At present, 1.2 million lorries cross the Brenner Pass every year. The growth in the transport of goods far exceeds earlier rates of increase. The free movement of persons, one of the freedoms in the European Union, cannot be achieved properly either. Good Friday saw extremely lengthy tailbacks on the Brenner Pass.
We, Mr Jarzembowski, Mr Swoboda and I - as pointed out in the explanatory statement of this motion in the Committee on Regional Policy, Transport and Tourism - tabled a motion in which we justified this initiative as being a means of achieving an innovative model and approach to project development. It breaks new ground and can set an example to the European Union. Under the Prodi government, the Italian legislature had already considered the possibility of cross-financing road - i.e. road tolls - and rail transport and indeed approved it. I believe that can act as a further model and pave the way to an innovative approach. That is an absolute must, especially in an environmentally sensitive area, and I hope the Commission will exhibit the necessary sensitivity.
Mr President, Commissioner, ladies and gentlemen, first let me congratulate the rapporteur, Mr Hatzidakis, on his very sound report. The report is as good and judicious as Mr Hatzidakis is in his chairmanship of the committee, for which he certainly deserves recognition and thanks. Let me also take this opportunity to support him when he says that the financial resources for developing the trans-European networks are no longer adequate. He proposes increasing the budget funding. According to Commissioner Schreyer today, that will not be very easy to achieve. That is why Mr Hatzidakis quite rightly proposed in committee that funding should also be procured from private or other semi-public institutions.
The previous Commissioner, Mr Kinnock, put forward several ideas on the subject on the basis of the activities of a working party and I hope Mrs Schreyer will be able to develop and take up some of these ideas, for without an incentive system of extra funding from the private sector too, we will not succeed in achieving what Mr Hatzidakis, the committee and, I hope, Parliament too, will propose tomorrow. It is quite clear that in view of the additional tasks that we are also confronted with in transport, when we think of Eastern Europe and the candidate countries, it will not be possible to achieve what Mr Ebner has just called for, namely redeployment from road to rail, especially in bottleneck areas. That is not an anti-roads policy, because it will, of course, free up the roads for the kind of transport best suited to them. That is why we need this redeployment.
Some successes have been achieved, especially in relation to the agreement with Switzerland; in other areas, however, we have been less successful. Let me also say a few words on the Brenner base-level tunnel. The European Commission has already financed the feasibility study, in fact financed it more heavily than other projects. Studies alone, however, are not enough. That is why we do not yet have any additional mode of transport, why no fewer cars are being driven and why we are not seeing a switch to rail transport. That is why we must tackle the projects and why we need investment. We also tabled a motion to this effect on account of our common concern in committee.
The three governments concerned and the Commission really must act now, begin with the spadework and start building, while, of course, at the same time guaranteeing the necessary funding. I believe the Brenner base-level project is one of the most important European projects that need tackling, with a view to making north-south traffic environment-friendly and efficient. If we combine that with the additional measures concerning the candidate countries, then, in five to ten years' time, we could see an efficient transport system in Europe, and that is something we urgently need!
Mr President, firstly I would like to thank the rapporteur, Mr Hatzidakis, for his excellent report. The rapporteur has gone into the matter with great care and raised some very important issues. Our Group supports him, for example, on the issue of coordinating regional and private funding in the Member States of the Union. However, I would like to underline a few issues. The annual report shows that shortcomings exist in the way money spent on the development of trans-European networks is monitored, and insufficient details are available as to the results achieved through the use of funds. We need more precise accounts of inter alia how the European Regional Development Fund, the Cohesion Fund, funds from financial sources not included in the Union budget and funds from the Member States are spent to improve trans-European transport networks. We also need a report on the effects of functional transport networks on a sustainable economy and employment.
The rapporteur has quite rightly pointed out that, of the fourteen Essen specific projects, seven still require confirmation of their funding and timetables. In addition, the Essen projects have devoured a larger proportion of the Union' s funding for transport than was agreed. In the future, greater care should be taken in selecting such specific projects. At the same time, it must be ensured that the Member States will commit themselves to them, set aside a sufficiently large share of funding for them, and give them priority in their own plans. The Annual Report shows that more money is also needed for the development of transport and traffic safety through the Union budget, since transport communications are so vital for the economy, employment and, furthermore, for social cohesion.
In the future we shall have to pay more attention to the coordination of various forms of transport. At the same time, we shall also have to give consideration to the link between regional policy and transport. Balanced regional development can help to slow down the trend towards centralisation and reduce traffic congestion. In addition to addressing the problems of traffic in congested areas, we will also have to ensure that the trans-European networks are extended and that they are also developed in areas where the volume of traffic is lighter - areas where there is less traffic, remote areas, and areas where the physical environment presents greater problems. Good communications are a vital necessity in these areas.
Mr President, ladies and gentlemen, we are agreed on one thing: policy on trans-European networks is in urgent need of reform! The trans-European transport networks, and the 14 specific projects in particular, have not succeeded in any of the aims they were in fact intended to achieve, even though a great deal of money has already been invested. But two of these aims really are vital to the European Union. One is the key aim of economic and social cohesion, which holds the European Union together. These TENs were designed to prevent the drifting apart, or the risk of a drift apart, between poor and affluent regions. They have not done so. On the contrary, the 14 selected projects have, in fact, driven the regions further apart, and have encouraged a trend towards increased economic activity in the prosperous economic regions, because transport links have been constructed between them, while the poorer regions have become increasingly isolated.
Secondly, it is still a mistake to think that the trans-European networks help reduce mass unemployment. On the contrary, unemployment has risen: even in 1995, in the ten poorest regions, unemployment was seven times higher than in the richest regions, while today it is eight times higher, and rising.
So I really wonder whether we can afford to continue putting European taxpayers' money in concrete without this having a significant impact on employment. Is there really any point in investing more money and calling for more money in this case? Is that not an incorrect response in structural terms, because we could do far more sensible things with the money in order to regenerate employment. I also wonder whether the value of these projects has not been offset by the environmental destruction they cause. In fact, they have achieved nothing. They have destroyed much of the living space of the people of Europe and we should take the mass protest movements against motorways seriously, for they often point the way to more sensible and less destructive options.
Perhaps the people who are protesting are actually right. Europe needs a considerably more intelligent and sustained transport policy, based on a modern approach that thinks ahead to the next generation, realising that resources are finite. As regards the 14 projects, the European Parliament' s call for a cost-benefit analysis was not heeded, whilst its call for environmental compatibility checks for all the projects was also ignored; only partial checks were carried out, which conflicts with the relevant directive. I think we really need to improve goods transport, which must be facilitated by rail in order to be sustainable. We must revise the TENs policy with a view to combining mobility with sustainability.
Mr President, the trans-European networks are often hailed as one of the key successes of European integration. This is true to some extent but they also make our society more vulnerable. They help to strengthen the cohesion between the economies of the EU Member States. Each country is becoming increasingly reliant on imported energy and a great deal of effort also goes into consultation and legal rulings.
What effect does this have on the people in Europe? Perhaps an increase in the number of jobs in the short term. In the longer term, it could be that, quite unintentionally, businesses become more vulnerable owing to technical defects in a costly transport system and that jobs could, at short notice, be moved to areas with lower wages, poorer working conditions and fewer environmental requirements. Nothing therefore to get too excited about for the time being.
Similarly, the major transport projects are not as promising as the annual report would like to suggest. For the north-south high-speed link from Berlin to Verona, only a few minor components have been constructed. In England, the connection of the high-speed link which runs through the Channel Tunnel has been in the doldrums for many years as a result of the privatisation and the splitting up of the railway companies in that country. Spain has decided not to go ahead with a European standard gauge for the high-speed link between Madrid and Barcelona, which was used for the line from Madrid to Seville.
The construction of the Betuwe line through the Netherlands is becoming increasingly controversial. Economic experts have calculated that this expensive line would never be a success. The costs seem to increase daily, the inland shipping industry considers this line to be distorting competition, freight transport by road does not seem to have gone down as a result and environmental activists are thwarting activities on a daily basis. All in all, a good enough reason to abandon the Betuwe line project.
There is still far too little broad-based, social debate on the priorities set and choices made. The people of Europe are entitled to more information on the impact of the TENs, i.e. the impact on their livelihoods, the costs involved, environmental considerations and the rate of implementation.
Mr President, I would like to begin by expressing my sincere thanks and appreciation to colleague Hatzidakis for a very fine report to Parliament here this afternoon. The Commission' s 1998 annual report on trans-European transport networks gives a clear overall picture of the progress that has been made in certain specific projects as well as containing valuable information on the contributions made to these infrastructural projects by the various sources of Community funding.
Clearly, it is absolutely necessary to increase the resources available for developing these TENs. At present, the funding is decidedly inadequate if we are to attempt seriously to meet the commitments entered into at the Essen European Summit in 1994. I share the concern of the rapporteur over the fact that seven of the fourteen Essen projects are still facing difficulties because their funding is not totally guaranteed and no timetables have been drawn up for their implementation. It would be useful if the Commission, in its future annual reports, specified what funding has been provided by national, regional and local public bodies and by the private sector, in addition to European funding, with a view to setting up the trans-European transport networks.
The Commission will shortly undertake a revision of the TEN guidelines. I hope that in these new guidelines they will accord greater importance to improving access to trans-European network funding for Europe' s island and remote regions. It is important to place particular emphasis on the promotion of sustainable transport links with these disadvantaged regions if they are to share equally in the benefits of a unified single market.
If the revision of the TEN guidelines were to concentrate just on existing bottlenecks as announced by the Commission in its work programme for the year 2000, this would focus the funding on the more economically developed central regions of the Union, perhaps to the detriment of the outermost regions. A package of integrated financial measures needs to be deployed in order to press ahead with implementation of the network. The Commission and EIB therefore should act together with national governments in implementing the TENs packages through the use of loan guarantees and other financial investments.
Mr President, I too would like to congratulate Mr Hatzidakis warmly, in particular because he has produced a genuinely realistic report, but some of his observations, which are rather disturbing, should be of particular concern to us.
It is worth remembering that the decisions that led to the choice of these 14 major projects date back to the Essen Summit, which took place in 1994, that is, already six years ago now. Six years on from that decision, only half of these projects have made any real progress, and those projects are, by and large, concentrated in the northern half of the continent. A positive start has been made, but the situation looks pretty grim as regards the other projects and, in particular, for the remote regions, as Mr Collins has already pointed out. I am particularly thinking of the Southern link, which is supposed to link France, in particular Lyon, together with Turin and Trieste, to the rest of the Balkans that we would like to see firmly annexed to Europe. I am also thinking of the other part of Europe, comprising of Austria, with its specific problems mentioned by other speakers, Hungary, and the other countries of central Europe.
In this context, I would remind you that it is not only about opening up a Piedmont which is hidden away, a Piedmont stuck in the Alps. This is about connecting a whole region of the continent, the Balkans and central Europe, to the southern part of Europe, to France, Italy, Spain and Portugal, and no real progress has been made as regards this project.
So, in response to what Mrs Schroedter said, I feel that we must not lose sight of the fact that what these major projects are mainly concerned with is the development of railway infrastructures. This particularly applies to this southern axis, which would make Paris only three and a half hours distant from Milan. There are, however, difficult choices to be made in order to avoid the huge pollution-related problems currently in the news in Austria, as well as in Italy and Germany. Choices have to be made; there must be investment and this decision, this choice that was made in Essen, is still no closer to being taken, six years down the line.
This concerns Member States, of course, and certainly Italy in particular, which has not supported this project with sufficient vigour, but it also concerns the Commission, as the rapporteur made very clear. It is the Commission' s duty to come up with measures which encourage both public authorities and private companies to invest in these huge trans-European networks. I therefore consider it to be crucial that the Commission submits new proposals so that these dossiers, which are still deadlocked, can proceed as quickly as possible.
Mr President, ladies and gentlemen, the development of an efficient infrastructure for transport in Europe is essential, particularly for isolated regions and rural areas, in France as well as in many other States. This is why we support the Hatzidakis report and I should like to congratulate the rapporteur on its clarity, despite the technical nature of the subject.
It is important that the general rules governing the granting of Community financial aid to the trans-European networks are strictly complied with. Indeed, trans-European transport policy has considerable repercussions as regards the sustainable development of local economies and job creation. Furthermore, we are hoping that there will be transparency in the invitations to tender when public and private partnerships are launched so that everyone can genuinely participate in developing these networks. We endorse paragraph 9 in the report, which states that the Commission should faithfully adhere to the budgetary guidelines established for TEN projects. This report is the logical continuation of the critical analysis set out in the annual report, the aim being to monitor Community financing for projects of common interest.
On this matter, we have to ask ourselves why the cost of feasibility studies and technical assistance measures accounts for 47% of the budget, that is, almost EUR 223 million. What is more, Community financing of the TEN-T represents a tiny percentage of the total costs, with the lion' s share of the financing falling to Member States. Why are only estimates available? Indeed, financing for seven of the fourteen projects, i.e. half, is still not guaranteed and no timetable has yet been agreed. The Commission must, as quickly as possible, put forward fundamental measures and incentives to promote these specific projects and, in coordination with the Member States concerned, draw up a timetable for their implementation.
Mr President, ladies and gentlemen, there are serious problems with seven of the transport projects decided upon by the Essen Council. Like the rapporteur, I am disturbed about this. One of these projects is the extension of the north-south link, and in particular the Brenner base-level tunnel. Through this project the European Union could demonstrate that it is not just paying lip service to the idea of shifting transit transport from road to rail. This is an opportunity to reduce the environmental burden on the region concerned and its population. Moreover, this project will have a positive impact on the competitiveness of the Union as a whole.
Unfortunately, however, there is still a very long way to go as regards its implementation. The subsidiary of the Austrian Brenner Railway Company and the Italian Railways, which is supposed to complete the project planning within a period of eighteen months, was only set up at the end of last year. This means that, more than five years after Essen, there are still no concrete plans on the table. The people of the region cannot understand that. For it is they who have to live with the ever-growing avalanche of traffic. The existing rules, under which a maximum of 10% of the total investment can be funded by the Union, are quite simply inadequate and unfair for projects that have enormous implications for the future of the European economy as a whole.
Member States that will benefit from the completion of the Brenner base-level tunnel cannot shrug off their responsibility and leave it entirely to the countries directly concerned, like Germany, Austria and Italy, to shoulder the financial burden. In the end, that kind of attitude has nothing to do with solidarity.
Mr President, Madam Vice-President of the Commission, ladies and gentlemen, first let me very firmly reject Mrs Schroedter' s across-the-board criticism of the TENs. In fact she has insulted us as well, for Parliament and the Council adopted the 1996 guideline by codecision on a proposal from the Council. If that was such a terrible thing, the Greens should have opposed it at the time. They did not do so. Let me just mention two projects that have been successful.
I think that, from the environmental standpoint, the rail link across the Øresund was precisely the right thing to do. We want railways and we want links with remote regions. The new Anglo-Irish rail links are of great benefit to the environment and the region. The Greens are quite simply wrong to criticise the TENs as benefiting only the central and most densely populated states.
Secondly, I agree with Mr Ebner and others that, as far as the Brenner base-level tunnel is concerned, we have to think up some new ideas. Our committee proposes a four-sided agreement between the three states concerned and the Union. The Brenner base-level tunnel is an unusually large-scale project, and also a project with an unusually significant impact on the environment, for the Alps cannot be compared with the lowlands of the Netherlands or Friesland in Germany. The environmental situation in the Alps is particularly problematic. Quite simply, the way the noise and the stench of cars remains trapped in the valleys is quite different from conditions on flat ground. Something therefore needs to be done in this regard.
Above all, we must persuade governments not to shift the blame onto each other. The Italians say they will start building when the Austrians build. The Germans say they will begin building once the Austrians are building. The Austrians say they will start to build once the Germans and the Italians begin. So we need clear yardsticks and data on who pays what and when, and the Community must make a serious effort to get this whole project going.
Let me make two final comments. Madam Vice-President of the Commission. Take your time with the revision of the trans-European networks! First, you should take another look at all the projects in the light of today' s debate. We do not want more show projects, 14 or 15 show projects, with no guaranteed financing. In this revision, we should identify measures as priorities only if we are certain they can be financed over a period of 10-15 years. For the citizens will lose confidence in us if we declare certain projects to be priorities and then do not execute them. We must remind the Member States that they have committed themselves to guaranteeing the financing, committed themselves to executing the plan. Then we really must take them at their word and say: we will only list specific projects if they really are ready to be executed and financed. Take your time and reopen these difficult discussions with the Member States so that you, as the Commission, do not propose projects in which we make fools of ourselves in front of the citizens, but projects that are feasible!
Mr President, I shall try to speak more slowly this time because last time I gave the interpreters a hard time by speaking at a Mediterranean tempo.
I come from a country which, because of its geographical location, has major transport problems when it comes to sending goods or persons to and from European cities and markets and when it comes to giving and taking. One can therefore quite easily understand the great interest this country and its representatives have in trans-European networks, which I wish to talk about today. However, not only as Greeks, but primarily as Europeans, we cannot but treat these networks as an important tool in our endeavour to strengthen social and economic cohesion, employment and sustainable development in our struggle to achieve European integration. And, of course, I disagree with what Mrs Schroedter has just said.
We should indeed accord trans-European networks the real importance which they deserve. We should ensure that the financial resources spent on TENs are increased. What is more, allow me to say that we owe this increase since, in the last decade, the need to cut spending in view of the obligation to meet the criteria and objectives of Economic and Monetary Union also badly affected TEN funding. We should speed up the implementation of these projects by improving procedures and facilitating their funding through flexible public and private sector partnerships. We should see to it that we overcome any hurdles that are holding up 7 of the 14 Essen projects and leaving us exposed. And, of course, we should attach importance during the revision of the TEN guidelines to access to island regions and to regions which have difficulty obtaining access to the sea.
The Commission has presented us in its 1998 annual report with a rough picture of the state of progress in the construction of these networks, a picture which the Committee on Regional Policy, Transport and Tourism - which, in the report under discussion, is asking for greater efficiency in the whole network construction operation - would like to be more detailed and informative. The main role in the whole of this extremely important operation for the future of Europe belongs to the Commission and we call on it, in collaboration with the Member States, to give absolute priority, in the full meaning and with all the implications of the word, to developing these main arteries in the body of Europe so that it can function in the way we all want it to and meet the expectations of European citizens.
In closing, I would like to thank and congratulate the chairman of the committee and rapporteur, my fellow countryman Konstantinos Hatzidakis, for the work which he has put into his report which, of course, should be adopted.
Mr President, Madam Vice-President of the Commission, ladies and gentlemen, it is common knowledge that, at regional level in the European Union, there is a close connection between low per capita income, high unemployment and distance from mainland Europe or geographical remoteness, which is currently a serious problem, but which has existed since the industrial revolution of the 19th century, due to underdeveloped communications. This is a vicious circle, which can only be broken by a political and economic joint action which addresses all the issues that are causing this underdevelopment.
The trans-European networks policy is not, however, being implemented in such a way as to resolve this crucial issue, despite the fact that it was introduced with the specific aim of establishing direct links between remote countries and the Union' s central regions. The basic aim of the specific projects and budgets of the trans-European networks, as well as those financed by the Structural and Cohesion Funds, which resulted from a policy that was greatly desired by the Member States, yet poorly accepted and supported by the Commission, was to establish direct links between those regions that have a higher per capita income. In doing so, they rode roughshod over the regulations currently in force, with the damaging consequences with which we are all familiar.
The debate on the report by Mr Hatzidakis, whom I congratulate, provides us with a good opportunity to get to grips with the political dimension of the current situation and to try to find a solution to it, in line with the decisive reform of the trans-European networks policy which is due to be implemented in the 2000-2006 period.
It is therefore the intention of our political group, as the amendments that have been presented have highlighted, to ensure that the networks are compatible with sustainable development and that the reform corresponds to the objective of uniting the whole Community by prioritising the remote regions, which have hitherto been neglected. Finally, it is our intention to upgrade the railways and to bring about the decentralisation of the networks, particularly with regard to airports and ports. The concentration of road, airport and port networks is causing serious congestion and environmental problems which we must prevent.
I hope that we will be able to bring about the changes that the European Union needs in order to achieve the regional balance and social cohesion that we are advocating.
We must be aware that, at this precise moment, Regional Development Plans are being approved for the period 2000-2006 which will contribute to isolating even further the Objective 1 regions, which desperately need a modern connection to the whole of Europe, including high speed rail links. Amongst these regions are my own country, Galicia, and the entire north-western Iberian Peninsula, covering both Spain and Portugal, an Atlantic region which is crucial to the whole of Europe.
Mr President, this annual report clearly shows that Europe is not providing itself with the means to implement its trans-European transport networks policy. But apart from the simple budgetary and financial considerations, in more general terms, it is the Commission' s general guidelines in this area that are worthy of criticism. We do agree, of course, with the principle that it is necessary to create trans-European networks for the people of Europe, for the movement of people and goods, for economic and social cohesion and for rail alternatives to the all-powerful motorway. We cannot, however, accept the method that has been imposed or the solutions that have been proposed.
Are all the fourteen projects that have been accepted relevant or essential to the needs of local populations? Have they been devised in association or in consultation, or is the rationale of the trans-European networks, as the report implies, only based on the free market? It is, moreover, not by chance that out of the fourteen projects, the seven whose timetable and financing are still in doubt are precisely those which do not only answer to the demands of profit.
The most negative aspect, however, seems to be the financing. It is based on the principle that public funds cannot be increased, which is a moot point. It therefore proposes to have recourse to private funds, in the form of partnerships, and this, moreover, is an essential element of the project. This approach to rail transport raises the issue of public service. Clearly, if private operators are involved in the financing, they will aim for maximum profit. We must make use of private companies because they profit from the infrastructures, but in the form of tax deductions and not by them having an interest in the capital of railway companies. The idea of a European public rail service must be developed and we reject privatisation and access to the capital of rail companies, including for new projects. Once again, Europe is responding to a genuine need on the part of the people, the need for a high-quality European rail transport network, which is outstanding for both passengers and staff, with a race for profit.
Mr President, Commissioner, ladies and gentlemen, first let me thank our rapporteur very warmly for his report. The European Commission' s annual report on trans-European networks once again sets out the progress made with many transport projects and emphasises the important part the TENs play in protecting the environment. I take the view that the 14 projects decided at Essen play a very significant role in the extension of the European transport networks and, like many speakers before me, I want to stress the enormous importance of the Brenner base-level tunnel.
Alpine transit must be looked at and understood as an overall problem. Certainly Austria, France and the neighbouring states are affected most. To show you or make you more aware of the seriousness of the situation, let me tell you that about 30% of transit traffic round Switzerland goes via the Brenner, which means that Austria bears the main burden. It should also be noted that in Austria, 80% of goods are carried by road and only 20% by rail, while in Switzerland the proportion is exactly the reverse. When some people ask why Austria is getting so agitated, since surely there is a similar volume of traffic elsewhere too, for instance in the Ruhr region, I have to reply yes, that is true, but the topographical features of Tyrol, of the Inntal, simply differ from those in other areas, such as the plains. Moreover, the Inntal in Austria is one of the most densely populated regions.
Alpine transit is an integral problem which needs to be addressed in integral terms. We cannot look separately at Brenner, toll roads and Alpine transit. As for carrying out the construction timetables, I can say that we already have definite construction schedules in the Lower Inntal. Now we also need a clear political resolve, and not just on the part of the Member States. What we need is cross-financing. I would consider the transport costs directive an appropriate legal basis. I think that would give us sound financing.
I call for public-private partnerships, for I think working together is the best way to succeed. We have a massive problem with north-south transit. I am against further studies of the Brenner Pass, for we already have enough of them as it is. What we need is to complete the Brenner base-level tunnel rapidly, for the sake of the population concerned, the environment and a sustainable, forward-looking transport policy.
Mr President, Commissioner, ladies and gentlemen, first of all I should like to congratulate Mr Hatzidakis on his excellent report. Trans-European networks are essential for the completion of the internal market, but also for the economic and social cohesion of the European Union. The Commission' s report on the implementation of the trans-European networks in 1998 outlines, in general terms, the results of the financial implementation of the priorities that were established, such as rail transport to exceed the 50% minimum that had been laid down. This is a good sign. It is nevertheless important to analyse these figures country by country and not just in aggregate, because the same approach should be adopted in every region.
The implementation of investments by sector may seem appropriate but the same cannot be said about other aspects that are worth pointing out and on which I would like to hear Commissioner de Palacio' s opinion.
Firstly, the need for investment in the trans-European networks that compensates for the decrease seen during the 1990s, not just by increasing appropriations, but also through the participation of the private sector and through the use of Eurobonds.
Secondly, the adoption of fundamental measures which will stimulate progress in the seven specific projects still experiencing difficulties, so that their completion can be scheduled and the necessary work accomplished.
Thirdly, that in future reviews of the trans-European networks, greater importance is attached to the access of the remote regions to the central regions and to island regions.
To conclude, I should like to stress the fact that economic and social cohesion is not compatible with the Commission' s working proposals on this matter for 2000, because by seeking to concentrate investment in existing bottlenecks, we would be favouring the central regions, to the detriment of remote regions, such as Portugal, which are obviously the regions with the greatest need for transport networks that bring them closer to more highly-developed areas.
Mr President, Commissioner, let me add a few comments to what has been said today about the Brenner base-level tunnel, most of which I more or less support. The Brenner is a particularly good example of the problems besetting trans-European transport today. Transport by rail, at least to the south of the Brenner, is not operating and the international link is not operating either. That is why we have such major problems today and if we also need a base-level tunnel because of these mistakes and problems I would suggest that we approach the matter with great sensitivity, and that we proceed with care, for this is a project for centuries to come. If we do decide to undertake it, we need to choose the environmentally cleanest, economically soundest option, as well as the most functional option. That is why I have tabled a minor amendment to paragraph 7. Perhaps we do not need another study, but we should weigh things up properly and select the best project.
I have put one of these projects before the Transport Committee. There are few better or equally good ones. We must choose the best because our transport policy, and therefore the EU, will also be measured by this small project.
Mr President, we support the development of a trans-European transport network which will favour rail transport over road transport, on the condition, however, that the development of the great trans-European lines does not prejudice suburban transport or so-called district lines. Rail transport, the main lines as well as the district ones, should be a public service, which aims to meet the needs of the population, not to generate private profit. The participation of private capital will necessarily result in a quest for profit, to the detriment both of users and of those who work in the sector. Far too many recent disasters, particularly the one at Paddington station in Great Britain, illustrate the incompatibility between the quest for profit and safety. As stipulated in the explanatory statement of the report, public investment is continually decreasing and in less than twenty years, has fallen from 1.5% of the European Union' s GNP to 0.9%. This has resulted in falling standards in rail transport as a whole as well as staff reductions, which has contributed to keeping unemployment levels high.
If the Member States of the European Union do not adopt a new policy, or, in other words, if they do not prioritise investment in public services rather than endless subsidies to the bosses, any decision on a genuine public transport service operating on a European scale under the best safety conditions will remain nothing but empty rhetoric.
Mr President, Commissioner, ladies and gentlemen, the Commission' s report states that 1998 saw the consolidation of the trans-European networks and outlines the progress made with various projects in the area of transport, energy and tele- and data communications. It must, however, be pointed out that the European Union' s budgetary resources fall considerably short of the requirements and the challenge generated by the establishment of a trans-European transport network.
Unless there is an increase in the financial contribution made by national, regional and local public bodies and by the private sector, we will not see any significant progress in this area in the foreseeable future.
I should nevertheless like to stress the fact that recourse to private finance should never be an obstacle to the development of communications in regions which currently have a per capita income well below the Community average. With regard to the future review of the guidelines for trans-European transport networks, I feel I must once again draw the Commission' s attention to the need to attach greater importance to improving access to Europe' s remote and isolated regions, and to focus particularly on establishing sustainable transport networks.
The impact of such investments on the economy of these regions and on employment is a crucial factor in the socio-economic development of these regions. The Commission' s work programme for the year 2000 lays down that the review of the guidelines for trans-European transport networks must concentrate on reducing bottlenecks in order to rationalise traffic in Europe and to make it flow more freely. As I understand it, this amounts to saying that the review currently being prepared will mainly concern the central regions of the European Union, which are the main victims of these congestion problems.
I can only hope that this hypothesis does not mean that the remote and, to an even greater extent, the extremely remote regions might only be incidentally affected by this review. This fear, which has been mentioned several times by many of my colleagues, led me to table an amendment to this effect, which was adopted by the Committee on Regional Policy, Transport and Tourism and which features in Mr Hatzidakis' s excellent report.
I would be most grateful to you, Commissioner, if, today, you could allay my concerns.
Mr President, growth and employment in Europe depend to a large degree upon exploiting European infrastructure effectively. We should therefore have already set in motion the TEN projects that have still to get off the ground. It is no secret that I am very much in favour of a permanent link between Denmark and Germany, and I am glad that the new Danish Minister for Transport is also a supporter of the project. However, I am a little put out that German politicians are rather less enthusiastic. There has previously been some doubt as to whether a permanent link across the Fehmarn Belt is the way forward, but any such doubt has now been shown to be groundless. All the inquiry reports from the Danish and German Ministries of Transport show that there are neither environmental nor financial problems with building a bridge. With a faster and easier link between Denmark and Germany, we can build bridges to the new democracies in the East. We are not only building a bridge in physical terms, for practical purposes. We are building a bridge between countries to help industry and for human, political, social and cultural reasons. Building a permanent link between Germany and Denmark will create many new and much-needed jobs in the area. There are almost always people who automatically say 'no' to anything new. Anything which brings about change is a little frightening, whether it be EMU, the euro, environmentalism or a bridge. One should not, however, be afraid of something good. A link across the Fehmarn Belt is an exciting, rather than a frightening project. Finally, I should like to add my voice to the call to increase the budget appropriations for the trans-European transport networks, as they are quite inadequate. Improved growth and employment require sums of a quite different order.
Mr President, when, at the Essen Summit, the necessary extensive investments in infrastructure were decided upon, it was mainly a question of motorways and high-speed trains crossing national frontiers in a Europe where investments have traditionally been made principally in the individual countries. That is precisely why this decision was so extraordinarily important. A properly functioning internal market will never, of course, be possible without extensive investment in this area.
Today' s report nonetheless raises a number of questions about how we are actually to follow up our various decisions. A few of these TEN projects have been carried out within a reasonable timeframe. Personally, I am very glad that one of these projects in particular has been carried out, namely the permanent link across the Sound between Sweden and Denmark which is to be opened on time in just a few months. I am more doubtful, however, where a number of the other projects are concerned.
As quite a number of people here have said, many of these projects are being developed awfully slowly. The rapporteur who, by the way, has done a quite excellent job, has expressed his concern about this. It is, indeed, very worrying when these ventures are not taken seriously. Let me give an example of this. It concerns the Nordic triangle, designed to link the Scandinavian capitals by high-speed train and motorway. This is something which the countries concerned have undertaken to carry out, but it is a terribly slow process. Money is forever being transferred to other projects which are obviously considered more important than this major European project. This happens because there is every opportunity to transfer money in this way, there being no proper deadlines for when the projects concerned are to be carried out. Neither the road nor the railway ventures are, therefore, going to be finished within a reasonable period of time.
I should therefore like, here today, to ask the Commission' s representative a number of questions. When does the Commission think that the Nordic triangle and the other TEN projects will be complete? What is the Commission actually doing to make sure that they are in fact completed? Is the Commission prepared to commit itself to establishing specific deadlines for completing the outstanding projects and, subsequently, also to ensure that these deadlines are met?
Mr President, I would firstly like to express my sincere gratitude for the work accomplished by Mr Hatzidakis, chairman of the Committee on Regional Policy, Transport and Tourism, on the review of the trans-European networks which, in the coming months, I will have to present to this House. I believe that his work will contribute decisively to the documents which the Commission will produce. I would also like to express my thanks for the contribution made by Mrs Sbarbati, draftsperson of the opinion of the Committee on Budgets, as well as for the interventions of the other speakers who have participated in this debate.
I believe that, as well as analysing the situation, the most important thing is to look to the future. Accordingly, I will take this opportunity to make some observations on behalf of the Commission. Firstly, I fully agree with Mr Hatzidakis on the importance given to Community policy on trans-European networks and I also share Parliament' s concern, expressed not only by Mr Hatzidakis, but also by the draftsperson of the opinion of the Committee on Budgets and by other MEPs, on the need for this policy to be provided with adequate financial resources.
In this respect, I would like to thank Parliament for its support for the provision of a total of EUR 4.6 billion for the period 2000-2006 for this chapter. Nevertheless, I should remind Members that, every year, the Commission gives consideration to projects which amount to three times the amount allocated annually in this budget. At the same time, there is an agreement by all parties not to increase the overall budgets and, in this respect, you have also heard my colleague, Mrs Schreyer, talk of our current budgetary difficulties resulting from new needs and matters of urgency, such as meeting the Union' s main political commitments following the war in Kosovo. In this respect, I share the European Parliament' s concern with regard to the adequate funding of transport networks, but I believe that we can jointly assume some of these responsibilities.
I would like to remind you that we know that Community support for projects carried out during 1996, 1997 and 1998 has accounted for 30% of the total, which is a very significant figure. It is true that these include projects in Objective 1 areas and cohesion countries, which has allowed the percentage of cofinancing to be greater. However, I must tell you that we cannot provide you with overall information, because we are not only talking about Community finance but also about finance provided by individual countries and private sectors in some cases, as well as regions and local authorities. Therefore, we can only provide the information which is available to us and make analyses based on that data.
We therefore reiterate something that Mr Jarzembowski said, which is that some of those responsible are from outside the Commission and, of course, the will of the different Member States of the Union to promote and implement these projects is of crucial importance.
You say that some projects are being delayed. In this regard, I would like to say that the target date is 2010. There is therefore still time to implement them within the time limit. Furthermore, some of the projects present great technical difficulties. I will concentrate for a moment on one of the most talked-about projects: the Brenner base-level tunnel. That tunnel is a symbolic project as far as the European Union' s technological capacities and its ability to act are concerned. We are talking about 54 kilometres of tunnel in one of our most mountainous areas, with a series of unknown factors and uncertainties which require that the project be guaranteed as far as possible before we make such a huge investment as the one required for the Brenner tunnel.
In order to carry out the Channel Tunnel project, it was necessary to carry out major studies before establishing the routes and detailing and beginning the project. This is also true in the case of the Brenner. It is perhaps better to begin something late, but to begin with all the guarantees in place, than to find half way through that the studies have not warned us of some difficulty or other, meaning that we have to go into reverse, which would cause even greater delays.
In fact, new studies are under way, through an agreement between a group of interested parties, to determine the definitive route of the Brenner tunnel. It has not been abandoned, it is just that it is an enormously complex project, ladies and gentlemen, and we must understand that these studies will probably take a further five years to complete. I want to make this very clear. We are talking about very far-off dates, but this does not mean that there is no will. On the contrary, there is an absolute will. This must, however, be based on the certainty that the project can be carried out in a way which will not damage our credibility.
Furthermore, I would like to point out that the level of funding in terms of the total appropriations for the 14 principal TEN projects has been 60%. That was the percentage which you, the Parliament, considered appropriate in your most recent resolutions. It is midway between your initial proposal and the Council' s proposal.
In reply to some of the questions raised, I would like to tell you that, with regard to the changes to the financial rules for the trans-European networks approved last year, new financing possibilities were created by means of partnerships between the public and private sectors. These partnerships will be promoted in various ways. Firstly, thanks to the introduction of a multiannual indicative programme which will allow for private sector support with greater security and where the developers will enjoy guaranteed Community funding for several years. That programme will cover the period 2001-2006. Secondly, the budget line for trans-European networks will contribute risk capital financing, which could promote - and I hope this is the case - the creation of investment funds geared to the TENs and, to this end, we have already asked for expressions of interest.
We are about to review the guidelines on the trans-European transport networks. I will be presenting this review report and an initial proposal shortly. However, it must be said that the objectives of the trans-European networks are the development of the single market and social and economic cohesion. I would like to make this very clear. Therefore, the remote regions, the extremely remote regions and the least developed regions must be at the heart of Community action. However, resolving bottlenecks does not harm the remote regions. I would like to give one very clear example: the bottleneck on the railway in Bordeaux. Does this affect France? Yes, of course it affects south-west France, but only to a degree. Its real impact is on the whole of the centre and west of the Iberian Peninsula, that is, most of Spain and Portugal. So when we clear a bottleneck in Bordeaux, we are in fact benefiting the development of an area of the Iberian Peninsula. What I mean to say is that acting in a central area does not always harm the interests of the remote areas, but, on the contrary, in many cases it is perfectly interrelated.
Mr President, lastly, I would like to refer to the question of the intelligent management of traffic. This aspect will also be included as a key element in the review of the trans-European networks.
I would like to congratulate Mr Hatzidakis once again and express my gratitude for his work as well as that of the other speakers.
Thank you, Commissioner de Palacio.
The debate is closed.
The vote will take place tomorrow at 11 a.m.
European airline industry
The next item is the report (A5-0075/2000) by Mr Sterckx, on behalf of the Committee on Regional Policy, Transport and Tourism, on the communication from the Commission to the Council, the European Parliament, the Economic and Social Committee and the Committee of the Regions: The European Airline Industry: from Single Market to Worldwide Challenges [COM(1999) 182 - C5-0110/1999 - 1999/2113(COS)].
Mr President, Commissioner, the question you are really asking in your communication is: what does the future hold for the European aviation industry? That is the key question approximately ten years on from the start of liberalisation within that sector. Liberalisation, as you point out in your communication, set a growth process in motion; new companies have sprung up, new routes have opened, new air fares have in fact been put in place, and so this has attracted a new kind of public to the aviation industry. The existing large and small national airline companies have become more profitable and have started to operate more efficiently without government funding. All these aspects demonstrate that liberalisation has stirred the market. We could say that passengers have generally benefited from liberalisation, but not all of them. For example, it is evident that the benefits in business class are only minor compared to those in other passenger categories.
We now wonder how solid the basis for the European aviation industry is. In your communication, you stated that fragmentation is still far more pronounced here than it is in the United States. We have more or less the same number of airline companies, but their share of the global market is 38%, whereas ours is 27%, which is a huge difference. You also stated in your communication that the profitability of our companies is considerably less than that of our American counterparts. We also question the viability of the new companies which are appearing on the market, because how long will they last and how solid are they? One cannot help but wonder how many of these will still be operating within the European market in ten years' time. Also, how tenable and sustainable is the growth we have witnessed within this sector over the past decade? We are faced with an overcrowded airspace, or should I say a badly managed airspace?
We have congested airports to contend with and this is why, Commissioner, it is of great importance that you at long last make a proposal on the management of slot allocations for airports. I think this is a matter of life and death, especially for small companies starting out in the aviation industry. We have also asked ourselves about social development and the rights of passengers. This is why I wanted to ask you what the outcome was of the agreement recently reached on Gibraltar on this matter. Is that in any way related to aviation? These are questions which we are still left with.
Important steps still need to be taken after liberalisation. Firstly, air traffic control should, of course, be Europeanised. This topic is also covered in Mr Atkins' report and I will be tabling an oral amendment on this matter tomorrow, to replace 'privatisation' by 'liberalisation' . This was agreed upon in conjunction with the large political groups. It is clear that another aspect, namely safety, should also be Europeanised. A European Aviation Safety Authority should therefore be set up as a matter of urgency. It is obvious that the Member States need to take a step back as far as these two aspects are concerned. I will now move on to the key point in your communication, namely the fact that there is no external policy for European aviation, in other words that the rights with regard to third countries have been negotiated bilaterally. This, of course, determines the entire structure of the aviation industry in Europe. Normally speaking, after a liberalisation process, companies tend to operate in tune with the market which has been liberalised. This is actually quite rare in the world of aviation. No mergers have taken place. An attempt to that effect was made by KLM and Alitalia, but this has now been abandoned, due in actual fact to a number of problems related to nationality, if I can put it that way. A merger between Swissair and SABENA is still on the cards, but we rely there on an agreement with Switzerland which we will be discussing this week and on a forthcoming referendum in Switzerland. What is happening is that, although European companies join forces with their American counterparts, they play second fiddle to the Americans. This is why I, as rapporteur, have a few questions with regard to your proposal to establish this common transatlantic air space. I am in favour of this in principle, but I do wonder whether we are not rushing into things or whether this is not too big a step, considering there is no solid base in place for the European aviation industry. A number of very complex problems need to be solved first before we can take the second step. As rapporteur, I am personally quite suspicious of America' s nationalism when it comes to transport, including aviation. Negotiations must clearly be held with a great deal of openness and reciprocity, as it is put, and the European companies must have exactly the same rights as the Americans, otherwise negotiations are bound to break down. Only then, as things currently stand in European aviation, will we be capable of competing with the Americans within an open market.
An important question is: what do we do if we cannot pull it off with the Americans? What do we do then on our own? How viable is the European industry if it is confined to the European boundaries and to those bilateral agreements? What is more - and I have skated over this aspect in my report, but Mrs Lucas has drafted a report on the environment which deals with this at length - we need to acknowledge that there are limits. The environment too has its limits and this is an important, in fact, vital question which we may need to ask ourselves, not so much following on from my report but following on from Mrs Lucas' report. Secondly, intermodality is highlighted in my report too. I think that the Commission too should be clear about this and should issue proposals to promote intermodality. Trains and planes could work together very well in a number of areas.
At all events, Mr President, I would like to conclude by saying that liberalisation has been hugely important. I am well aware of this, although we are not even halfway there. In order to improve the current situation, we need to receive from the Commission proposals, concrete action plans and legal texts which we can debate within the very short term. It is also clear that the Member States have a very important responsibility and that a great deal depends on them and on how much they are prepared to put into creating real European aviation and a real European aviation industry. I think, therefore, that Parliament too, in tandem with the Commission and the Council, cannot work fast enough on this score because the world will not wait for us. As such, we need to get a move on, otherwise we will be buried under an avalanche.
Mr President, as draftsman for the Industry Committee I just want to pick up on a couple of areas which I think need to be mentioned today. Aviation is without doubt one of the most exciting and stimulating industries. The opportunities for business and job creation during the last decade have played a major part in the economies of countries in Europe and worldwide.
For example, aviation in the UK contributes GBP 10.2 billion a year to the UK GDP and generates and supports 380 000 indirect and induced UK jobs. It transports GBP 35 billion' s worth of UK exports, maintaining unrivalled access to the global market, and this is multiplied ten-fold across the European Community. When I began my career in the aviation industry 30 years ago, very few people could afford to fly. But today, with the liberalisation of the market, flying for most people has become a way of life.
The report covers a number of areas and outlines fairly accurately the way the aviation industry has developed over the last ten years. But in a number of areas there is little recognition by the Commission of the benefits the aviation industry, including aerospace, have brought and I am disappointed by the negative attitude towards the industry in this paper.
One of the key factors in the success of the last 20 years has been the privatisation of the national state-owned industries which began in the 1980s. I also welcome the Commission statement that subsidies have now ceased.
When we look at the choice of routings and so on for the consumer, air fares have come down considerably over the last few years. Fares from the UK are amongst some of the lowest, showing what effect having three major carriers operating out of one country can have on competition and pricing. This has produced the real benefits and other countries need to take a look at this. The report outlines at some length the expansion in capacity which has taken place in the European aviation industry, particularly across the north Atlantic, but that is obviously quite a complicated issue.
I fully accept that there are challenges which need to be addressed such as problems with congestion, in particular air traffic control. However, I believe that the Commission has a responsibility to put forward more balanced views which do not undermine the value and success of an industry which has made an enormous contribution, not only to the countries of the European Union but worldwide.
Mr President, ladies and gentlemen, the Group of the European People' s Party (Christian Democrats) and European Democrats supported Mr Sterckx' s report in the Committee on Regional Policy, Transport and Tourism as it will support it in plenary. The key message, as Mr Sterckx has reiterated, is that basically liberalisation has succeeded in principle. As a result we now have substantially more competition. This stronger competition has also created some movement in price levels, not in all market areas, certainly, but in many of them. Furthermore, what many people feared has not come to pass, namely job losses and deteriorating working conditions, and instead we continue to see rising employment.
In the space of about eight years, employment figures have risen by nearly 50 000 and there really has been no evidence of a lasting decline in working conditions unless we look at this in the context of what has happened nationally, which is that national airlines are in a sense being transformed into modern service industries, which is, of course, accompanied by changes in working conditions and their modernisation.
Nonetheless I am glad that the report does address the fact that we, of course, expect common rules - even if for a different reason, namely because of safety aspects -with regard, for instance, to working hours and flight times, because, at the end of the day, it is training and actual working conditions that will partly determine how safe we can make European aviation over the long term.
Mr Sterckx also made it clear, however, that liberalisation concerns only a very small area of European air transport, which can largely be regarded as successful, but there are many other areas that currently continue to give us problems, whether these are old, unresolved problems or new ones. We are a long way from having a uniform, common European air transport market, in principle. I think in future we will have to deal with four important points. Mr Sterckx has already addressed some of them, and I would like to raise them again. In my view, the Member States' airlines must, of course, be in a position to have equal access to the international market, like other airlines in the world. At the same time, we must ensure that the airline companies really do achieve economic stability, which means we have to try to ensure, through appropriate competition on the ground, that the immense costs of, for instance, landing and ground handling charges are reduced to the kind of level that is usual in other countries of the world.
Secondly, let me emphasise that we do want to see more air transport. It enhances individual mobility. But, on the other hand, we must not disregard environmental conditions. My position is fairly clear on this point. Bans are not the right method; instead we need incentives, we need to give support for the airlines to move towards reducing emissions by using modern fleets that use less kerosene and also produce less pollution.
Thirdly, in my view we need to improve consumer protection because obviously the growing number of passengers brings increasing problems with it and, in this regard, the passenger deserves more protection than the airline. My fourth and final point, and the one I consider most important, is that we must ensure that we also have a single European airspace and we must establish a uniform system of air traffic control in order to reduce delays and congestion.
Mr President, I would like to congratulate Mr Sterckx on his report. It is the first in a series of reports on aviation which we will be dealing with in the course of this year. We support the development of a European aviation space encompassing all aspects of aviation, ranging from delays to environmental harm. In addition, we think that, at world level, the Union must be able to show a united front on this matter. We also have our doubts regarding the restrictions and automatic responses generated by national sentiment which, to this day, play such a significant role in European aviation. I would like to illustrate this with air traffic control, for example. These national responses and preferences also hamper cooperation, as we recently witnessed in the unfortunate breakdown in cooperation between KLM and Alitalia. We will not protest in cases where liberalisation can help achieve a more effective policy, but it is a pragmatic approach and not a dogmatic one. Indeed, where the interests of public services or the environment so require, we will not hesitate to advocate an active stance on the part of the authorities.
We would also draw attention to the human side of developments within aviation. This is dominated by three issues: firstly safety. We back the setting up of a European Aviation Safety Authority which unites as many countries as possible. Our amendment on widening the scope in this way has been adopted by the Committee on Regional Policy, Transport and Tourism. Common standards and inspection agreements boost safety levels. This should not be restricted to the EU. We can and must help improve safety agreements throughout Europe. One is led to believe that lower costs as a result of liberalisation only have benefits. This may be the case for some passengers, but upon examination of recent annual reports of major aviation companies, this conclusion does not immediately follow. Personnel too experience the adverse, social effects of cost reductions. We do not want to let this situation get out of hand, especially when safety issues can be in the balance if, for example, pilots have to fly long hours.
Finally, air fares may seem low, but often the overall interests of the passengers are hardly taken into consideration. It is no fun having to wait for hours because of a delay, on top of which you are likely to miss your connecting flight. It is even less fun if you become the victim of overbooking. Mr Sterckx rather feebly states in his present report that information on these situations must be made available to passengers. A fat lot of good that will do them. Passengers have rights and, more than anything, they have the right to be informed at the time when a problem arises. As I understand it, airports will be installing notice boards this summer on which they will display passenger rights in the event of delays, for example. This is a step in the right direction. It would be better still if the amendment on passengers' right to information tabled by the Group of the Party of European Socialists were to be adopted in addition. We are always harping on about consumer interests, well, here is one.
Mr President, I only have a few minutes so I want to focus on just one particular point in the Commission communication. Let us recall that the title of this communication is 'From single market to worldwide challenges' . Yet one of the remarkable things about this communication is that it does not appear to recognise that one of those worldwide challenges must be how the airline industry will respond to increasing environmental concerns and likely environmental legislation. Of all the many words in this communication, just one short paragraph is devoted to this issue.
As rapporteur for a very good Commission communication on aviation and environment I know that the issue of environment and competitiveness is a very live one with strong feelings on both sides of the debate. For example, that communication starts by saying that the growth of the air transport industry is, and I quote, "unsustainable and must be reversed because of its impact on climate and on the quality of life and health of European citizens" and it goes on to say very clearly that 'business as usual' is not an option. It is quite obvious that aviation' s response to environmental concerns will have effects on competitiveness, some positive and some negative.
Let us not underestimate either the impact of aviation on the environment. A report launched in the UK just yesterday by a number of environmental NGOs including Friends of the Earth forcefully made the case that one flight to and from the US could cause more pollution than the average UK motorist causes in a year. It makes the case that the world' s 16 000 commercial jet aircraft produce more than 600 million tonnes of CO2 every year - nearly as much as all the countries of Africa put together. It makes the case that the number of people flying will almost double in the next fifteen years.
I would ask therefore that we see a bit more environmental mainstreaming. Rather than confining the environmental aspects of aviation to a report solely devoted to that subject, we should be seeing environment threaded through all approaches to this policy area, particularly one which purports to be addressing issues of competitiveness. Mr Sterckx has included environment in this own report. I very much welcome that but I would also like to see environment automatically mainstreamed through all Commission reports and communications.
Mr President, in the first half of the previous century, many opinion formers claimed that the air offered enough space for unlimited growth in international transport. There was ground congestion and new infrastructure was very expensive, but anything was still possible in the air. Meanwhile, the countries at the heart of the European Union have been faced with unexpected problems. Thanks to free competition, record low prices and cheap, tax-free fuel, the airspace has become overcrowded there. Gigantic airports emerged near Paris, London, Frankfurt and Amsterdam with a great deal of transit movement for travellers from outside Europe. These airports continue to grow and they place a huge burden on their surroundings. Not only do those living near the airports complain, passengers too are dissatisfied. They are increasingly faced with delays. The air has more or less reached capacity levels in that respect. Thanks to new navigation techniques and low-noise aircraft, it may be possible to increase the number of flights for a little while longer, but this will inevitably have an adverse effect on the environment, safety and the reliability of the service.
We have reached the limits of growth. Further growth of freight and passenger transport will need to be accommodated by alternative means: by rail or on water. Meanwhile, however, competition between air traffic - which is favoured by government policy - and trains and ships has become fierce. This is why the proportion of international train traffic and freight transport by river and canal has dropped so dramatically. There are considerably fewer international through train connections within the European Union compared to 20 years ago. In the remote areas of the European Union, however, it seems as if time has stood still there. People still complain there that remote regions and islands are not sufficiently serviced. New, small airports are expected to perform miracles as they could attract rich business people and masses of tourists. What is more, the areas surrounding the Mediterranean tourist beaches are also increasingly afflicted by accidents, noise and air pollution, and nature reserves are being sacrificed.
During the discussion on Mr Sterckx' s report, it has already transpired in the Committee on Regional Policy, Transport and Tourism, as well as from amendments tabled on this topic, that opinion is strongly divided on this matter within Parliament. Certain Members favour an increase in the number of aircraft, the lifting of all legal restrictions in this connection and continued reductions in air fares. I hear this opinion mainly from those Members who endlessly complain within the Committee on Regional Policy, Transport and Tourism that their flight was once again delayed and who are very much guided by these personal experiences in their vision of transport policy. According to other Members, air traffic has grown far too much over the past decades. In their view, the conservation and protection of the natural environment are far more important than fast or cheap transport, and air traffic has already supplanted far too much rail traffic. It is high time that the safety and health of passengers, personnel and population on the ground were made the top priority.
My Group is very much in favour of the second opinion, relating to the environment, safety and the interests of personnel. Air traffic cannot continue to grow endlessly and we cannot afford to subordinate all kinds of other matters to this. We consider that Mr Sterckx' s report falls short of being able to solve the actual problems but it is a first step in the right direction. I am pleased that the rapporteur seemed prepared to adopt a number of amendments concerning safety and the environment at an early stage.
Mr President, the Sterckx report is excellent and develops a point of great relevance in great depth. It may not be obvious, but air transport is not an end in itself: air transport moves capital, it moves industries - be it the tourist industry or some other industry - and it brings people into contact, not merely in the pursuit of leisure, but in order to clinch business deals. The contribution made by air transport to the European and global economies is truly great, and it should therefore be both promoted and regulated. Regulated in that, all too often, there is insufficient planning, airports are located in inconvenient places and airlines are prevented from expanding by the presence of military corridors or restrictions.
Clearly, we must not forget that the air industry is among the most global industries, for, nowadays, an aircraft can easily fly all over the world, especially if it is a high endurance aircraft. Therefore, while nowadays, it is an easy matter to relocate an industrial plant, it is even easier to relocate an airline, in that the means of production itself is, by definition, mobile.
Then there is a problem of competition, particularly competition from the United States in the form of those huge carriers which are governed by standardised legislation which, I regret, is lacking in the European Union, both in the sphere of air traffic control - with the result that operational standardisation is lacking as well as legislative standardisation - and as regards the recognition of professional qualifications. For example, even today, an Italian pilot with professional qualifications obtained in Italy cannot do the same job in Belgium.
Another issue to be resolved is the age limit. Some countries of the European Union allow pilots to continue flying up until the age of 65, but in other countries they have to stop working at 60.
I therefore call upon the Commission to adopt common legislation governing the whole of the Union as soon as possible.
Mr President, aviation is undergoing turbulent times. The report drafted by Mr Sterckx elaborates on the effects of strong growth within the sector. The enormous competition within the industry has led to a price war in certain sectors. The number of passengers and, alongside this, the number of flights, is growing at an alarming rate. The rapporteur is looking for the solution to congestion in a common airspace and European air traffic control. I support him in this.
Competition also leads to lower costs. The pressure on personnel in the sector is increasing both socially and financially. It is vital to guarantee their rights. I endorse the rapporteur' s observations that proposals are required which deal with the social dimension.
Passengers also suffer as a result of the commercial war. Although air fares have come down in certain areas, there are situations in which their rights - including those in the event of overbooking - are under real threat. This too needs to be regulated.
The impact of all these developments on the environment is of vital importance. Achievements as regards innovations in terms of emission values, noise and harmful substances cannot offset the environmental damage caused by the dramatic growth in aviation. And this is not likely to change in the foreseeable future
It is therefore necessary to consider the position which we want to, and must, accord aviation. In some cases, only air transport is possible but in the case of holidays, for example, the increasing demand for transport can only be met through other means.
This report should also accommodate the downside of a worldwide aviation market. Solutions which spring to mind in this respect include a common traffic control system, stimulation of technological innovation for engines and promotion of alternative methods of transport for passengers and goods, i.e. trains for passengers and coastal navigation for goods.
In my opinion, imposing VAT on flight services and excise on kerosene, which are, in fact, levied on other means of transportation - at intra-European level if necessary - will contribute to a more balanced view of the costs generated by the different means of transportation.
In short, the aviation industry is heading for stormy weather. It is up to us to guide it through this in the interests of society. In our opinion, the rapporteur is steering things in the right direction.
Mr President, Madam Vice-President, ladies and gentlemen, I just want to shed more light on one aspect of the Sterckx report, the question of airspace control, air traffic control. I believe that paragraph 8 of the Sterckx report adopts the right approach, for we must look to the medium and short term. I shall begin with the medium term. In the medium term we must transfer regulative competencies for air traffic control to the European Union, something that is entirely feasible. There is no point in people coming along and saying, well, Eurocontrol has far more members and is far better. Eurocontrol does not work and that has been proven. One reason is that it operates according to the unanimity principle and the principle of the lowest common denominator.
I think the European Economic Area sets a good example. If the Community of 15 has the authority to set regulations, and if 12 countries want to join the EU in the next few years, then we will have reached the figure of 27. If we follow the example of the European Economic Area with Norway and Iceland, then there will no problem with including Switzerland in the same system. We therefore need EU competencies in this area, so that we can decide by a majority on the basis of Community law, rather than having to abide by unanimity and international treaties. We also need private service companies to carry out the actual operations. I admit that Mr Sterckx would like to see the term "privatisation" replaced with "liberalisation" . I think we will be happy to endorse that.
But we need competition, and, of course, he agrees with us on that. We must move away from a situation of monopolies and here I would like you to consider - although this is by no means a revolutionary idea - that if we have a single market on the ground, we could also have a single market in the skies, and that we should certainly allow different cooperating or competing service companies to control certain European aviation routes beyond the national borders, that we should move beyond the small-state mentality and offer services to airlines. We must go further in this regard. In any case, we will be discussing this again in connection with the Atkins report.
I now turn to the short-term aspects. We are all grateful to the Vice-President for setting up a high-level working party with a view to achieving results in the short term too. I can only call on the 15 governments to instruct their civilian and military advisers to actually deliver solutions to the Vice-President by the end of the month, so that we will have something concrete to consider in June, and so that the Vice-President can respond to practical requests and take practical action, such as occasionally using military areas for civil aviation. We must therefore proceed with practical solutions, for we cannot have the same situation this summer as last summer: congested airspace, stacked aircraft, the pointless, constant combustion of kerosene in the air, i.e. environmental pollution of the first order! Let us hope that if the Member States really provide the Vice-President with what she wants, she can then present us with a good proposal that also includes short-term measures which can enter into force this summer.
Mr President, first of all I would like to thank Mr Sterckx for his report which addresses an important aspect of the civil aviation industry. There is no doubt that civil aviation has grown considerably over the last ten years and it is predicted to continue growing in the foreseeable future. There are those who would argue that this is due solely to the liberalisation process within that sector. Whilst I and my Group recognise that this has had a considerable effect on aviation' s growth, other factors have also contributed. In the initial stages of liberalisation, a lot of people lost their jobs, those who remained had to work longer hours and others suffered a deterioration in their working conditions. Also, on some routes, fares increased while others were so cheap that airlines went bust or built up huge losses.
Another result of liberalisation has been the practice of co-sharing, of airline alliances, and in some instances even takeovers. We are beginning to see now an increase in aircraft registered outside the EU similar to the maritime sector' s flag of convenience. At my own airport in Manchester there are Icelandic-registered aircraft and I have been to Iceland more times than they have.
The reason why I mention these points is just to lend some balance to the argument. It is very easy to say that liberalisation in aviation has been a glowing success, without ever recognising that there is also a negative side. My Group accepts that gradual liberalisation is a way forward but only if safety, working conditions and passenger rights are safe-guarded and strengthened. We accept that an increasing number of EU citizens are demanding better services. My Group welcomes the latest decision by the Commission to launch a campaign to inform passengers of their rights - something which the airlines in particular have failed to do over many years.
We believe we need something more to ensure that passengers are better protected from delays and cancellations. We have all heard the excuses offered by the airlines, ranging from "aircraft going technical" , which is aviation-speak for 'I' m afraid there are not enough people booked on so we are going to consolidate' . "Air traffic delays" is the next one, but of course that is an easy excuse because there is never anyone from air traffic control there to say that is not the issue. Then of course there is the 'get them on board' scenario, irrespective of whether the plane is going to leave or not. Without doubt aviation has made considerable progress, but I also believe that aviation has a responsibility to its passengers, to its workforce, and also to the environment.
Finally, my Group looks forward to receiving from the Commission its new proposals regarding slot-allocation, even though they have been a long time in coming. I hope this document will embody the view of the fair market access for all, in particular in clarifying the present legislative position regarding the trading of slots.
Mr President, the report we are discussing today deals with the results of the liberalisation of the air transport sector in the European Union, which was concluded in 1993. We have supported this liberalisation process so that bilateral barriers may be lifted, ownership restrictions changed, technical standards harmonised, and suitable safety standards established and so that the conditions of liberalisation may promote greater transparency with regard to how air transport development policy is framed and allow, above all, the inclusion of environmental considerations in production within the aeronautical industry, in tariff policy and in the management of air traffic.
A key point raised by the rapporteur is the current situation in which, while the aviation industry is liberalised and operates in an open European market, the authorities which control the air space, the airports and the regulating bodies, as well as the companies providing services to the air transport sector, still operate from an excessively local point of view.
The rapporteur also mentions, as an unresolved issue, the continued state presence, in certain cases, in the ownership of national airlines.
Turning in particular to air traffic control, the development of a common system of air safety is a fine challenge for the future. We must not forget that European airspace is a mosaic made up of 15 sovereign Member States, which, for a variety of reasons, mainly military, find it difficult to relinquish part of their sovereignty in this area. To this end, we must concern ourselves with resolving the issue of the policy of privatising the operational bodies responsible for air traffic control.
With regard to charges, we share the Commission' s opinion that the costs over which the airlines have no control - ground assistance charges, airport taxes and atmospheric costs - must be transparent and non-discriminatory.
Turning to the Sterckx report, our contribution has concentrated on the environmental aspects related to it. Our main criticism centres on the fact that the Commission, in its overall analysis, is trying to treat environmental, safety and health aspects in the aeronautical sector as a separate debate, by means of a separate communication, when, in reality, the impact of these factors on the future of the industry is crucial.
I would finally like to mention some basic points. Airlines' pricing policy must include the external environmental costs of air transport. The regulation of slot allocation must be reviewed according to specific environmental criteria, taking account of noise and emissions into the atmosphere, and specific actions should be taken in order to strengthen intermodality with other trans-European networks, especially with railways, in light of the conclusions of the report on aviation and the global environment, which considers that more than 10% of European short-haul air traffic could change from air to rail.
Mr President, according to the Commission proposal adopted by our rapporteur, Mr Sterckx, the main stated aim is to liberalise air transport further and make it subject to the rules of the free market. In this way, or so the Commission and our rapporteur tell us, we will see reduced expenditure on the part of airlines, better passengers services and more innovation. It is therefore proposed that airports, with all the strategic importance which they have for a country' s safety, should be surrendered to the multinationals, despite the negative implications this would have, and that the aspirations of private-sector airport owners to reap maximum profits should be promoted. It is also proposed that the sovereign right of each country to control air traffic in its air space should be surrendered to the European Union, on the pretext of establishing a uniform system of air safety. At the same time, the proposal calls for the privatisation of the operational bodies responsible for air traffic control which, it says, will be responsible for all the EU' s air space and will compete with each other.
This proposal, aside from abrogating the sovereign right of each country over its own air space, will give rise to confusion and will have particularly negative and dangerous repercussions on air safety as, objectively speaking, the competition which is being vaunted here as the trump card will be competition for maximum profit and not for maximum air safety. The proposal argues that all this will reduce flight delays and hence the expenditure of the airlines. And maybe it will. Nonetheless, as experience with similar cases shows, it is doubtful whether a rise in profits will mean cheaper tickets or improved services. On the contrary, the situation will deteriorate.
It is also proposed to end state aid to airlines. This, however, will prove disastrous for air connections to and from disadvantaged areas. Greece is a typical example. This ignores the indisputable fact, as the experience of official organisations and trade unions for workers in the civil aviation industry around the world has shown, that constant reductions in the running costs of aircraft and ground services, together with wall-to-wall privatisation and the private sector' s goal of maximum profit, are the reason for the continuous rise in the number of air accidents. These are the reasons why we shall be voting against the report.
Mr President, ladies and gentlemen, we have seen that the aim of Mr Sterckx' s report was to guarantee security, safety, consumer protection, fair competition and environmental protection. We agree with these objectives, but we cannot support the project to create a regulatory authority for air transport safety. We would like to have further information, particularly regarding the formation of this authority and we would like to know who would be responsible for monitoring it and by what means they would do so.
Furthermore, paragraph 8 calls for, and I quote, "the operational bodies responsible for ATC to be privatised" . We do not think that this is a wise suggestion. We are totally opposed to any kind of further privatisation, which could exacerbate the already deteriorating working conditions, in this area which is so closely linked to passenger safety. This privatisation will result in major job losses and will certainly have a damaging impact on safety. European skies are comparatively safe, and we want to see that safety preserved.
To conclude, in order to guarantee the primacy of safety regulations over all other considerations, air traffic control must remain a public and national service.
Mr President, I would first of all like to extend my sincere congratulations to Mr Sterckx on his excellent report. It has come, I believe, at a time when the aviation industry is very much in the limelight, what with the takeover agreement between Swiss Air and Sabena, the breakdown of the marriage between KLM and Alitalia, as well as the vicissitudes surrounding Malpensa. One could therefore say that there is a lot of commotion in the industry and this makes the report all the more topical.
Despite the many advantages described by Mr Sterckx, the liberalisation of aviation has not given us heaven on earth - or not yet anyway. Just as Europe and EMU will need to be restored ecologically and socially, we will have to assimilate liberalisation with measures designed to better organise the airspace, increase safety and improve consumer and environmental protection.
It became apparent during the Strasbourg debate on night flights only two weeks ago that European legislation on aviation leaves a great deal to be desired. Liberalisation without a common aviation policy and without a unified airspace will inevitably lead to problems. It is estimated that air traffic will double in the next fifteen years. At present, one in three flights is delayed and 450 000 flight hours are lost annually, and unless far-reaching measures are taken, the situation will only get worse.
What is actually preventing us from taking a number of additional measures, except for a powerful lobby of airline companies and a misconceived concept of sovereignty in some countries which refuse to let go of the management of their own national airspace? We have a unified market, free movement of people and a single currency. Why can we not move towards a single European airspace more rapidly? Moreover, I fully endorse the idea of a common transatlantic air space, provided that this is not subject to unilateral European concessions. This is most certainly a lesson we need to learn from the vicissitudes of the hushkits affair.
As far as the allocation of slots is concerned, I believe that more consideration should be given to environmental criteria, such as noise and exhaust fumes. In addition, the government should invest more in measures which improve the quality of life of those living near airports. This is often the case and is most needed at smaller, regional airports.
In summary, and by way of conclusion, I would like to advocate a pax avianautica. The ingredients of the pax avianautica which we need to pursue are a unified airspace, a common aviation policy, viable airports in a comfortable environment, increased safety and strong, European airline companies. My home town of Ostend, with its noisy and unsafe, regional airport, will not fully understand the meaning of the European Union until we have achieved this.
Mr President, first of all I would like to thank our colleague, Dirk Sterckx, who has put an enormous amount of work into a report which is extremely important as it is a policy document that will lead to a great deal of further discussion. Personally, I fully agree with the committee' s report, in that there is a need to open up the European skies, and with the need to unify them, since, although roads have been unified, the railways, the sea and the skies are not yet in that position. It is extremely important that we move in this direction, but this should not be limited to the creation of a new market.
Personally, for several reasons, I feel that the tone of the report is excessively smug with regard to the liberalisation that has already taken place. Firstly, the competition with which we are familiar has created two air spaces: that of the major routes on which we see congestion, delays, queues and broadly inadequate consumer protection laws, although prices have, of course, fallen. And then there is the air space of the smaller routes, which is expensive and which has largely been overlooked by the market. I live in Bordeaux, but it is more expensive for me to fly from there to Lisbon than to fly to New York via Paris, and if I wish to fly to any other French city, I have to change aeroplanes at an airport in Paris. I feel that these effects of liberalisation should not be ignored.
Secondly, I think that it is important to point out, as certain honourable Members have during this debate, that safety is not something that should be haggled over, and that European harmonisation of air traffic control must include this aspect of safety and it must not be handed over wholesale to businessmen. This is extremely important. I am one of those people who think that a European system of specifications should be introduced, some kind of agency, of course, but which would not necessarily involve privatisation and competition between the various air traffic control centres that exist at the moment.
Lastly, my third reason is that the Union' s regional policy, which accounts for the Union' s second largest budget, is meaningless without an effective planning policy. Airports are highly decisive factors in influencing the location of businesses, senior officials, management, and therefore jobs to an area. I fail to see why subsidies should be banned both for routes and for infrastructures, when certain remote regions do not have access to airports. I feel that this aspect of regional planning should be taken into account.
Mr President, the resolution submitted for Parliament' s consideration on air transport contains serious dangers which I should like to highlight. It proposed, in effect, that competences in air traffic control matters should be transferred to the European level, that the operational services of air traffic control should be privatised, and even that competition should be encouraged between these services. Air traffic has doubled since 1986, and will double again by 2015.
The resolution gives the green light to the deregulation of air transport and sees the privatisation of the main body of airlines and the development of unbridled competition as something positive. Anyone can see, however, that this development is being carried out in a way that is completely divorced from the transport requirements of the European public. European airlines are competing on the same routes, each of them separately establishing worldwide alliances, their only concern being for instant profit. They duplicate the flights of small carriers and compete for the same time slots.
Instead of establishing a joint transport development plan, the European Union, using an intermodal approach between air and rail, has, quite to the contrary, moved towards privatisation and deregulation. The result of this is traffic saturation and pollution and, at the same time, a deterioration in working conditions and in the status of those employed in air transport, as companies subcontract as many of their activities as possible in order to minimise social costs. This resolution is giving way to the dictates of the major companies, who now want to privatise air traffic control services as well. The delays and the congestion are not the fault of the air traffic control system.
The ATM 2000 report summarises the financial aims of this approach and it is pretty bad. The methods facilitating safety objectives must be looked at from the economic point of view. They must avoid the excessive use of flow restrictions or traffic limitation and not unduly increase the cost of creating new systems. The professional rigour of air traffic control employees, whose primary concern is the safety of the aeroplanes and passengers, is directly at stake. This is why we are opposed to this resolution, which in fact seeks to place air traffic control in the clutches of the financial interests of large companies, to the detriment of passenger safety.
Mr President, I would firstly like to thank the rapporteur, Mr Sterckx, as well as all the honourable Members who have spoken, for their active cooperation in the debate which has resulted in the report that we are discussing today. To a large extent, the report confirms the analysis which was expressed in the Commission' s communication on the European air transport sector in the light of the global challenges, since, thanks to the liberalisation of this sector, we have been able to establish a much more competitive market than the one that existed previously. The importance of this is clearly illustrated by the increase in the number of airlines or the increase, much less spectacular perhaps, but significant nevertheless, in the number of routes where there are more than two competitors. This gives an idea of how competition has increased over these years. The opening up of the markets means that the sector has evolved in very diverse ways. Airlines have developed innovative strategies in order to adapt to the growth of the market and the challenges of competition, but despite their restructuring efforts they still suffer a large degree of fragmentation and financial fragility in comparison with their principal international competitors, and I am referring specifically to the US airlines.
Ladies and gentlemen, some of you have spoken of a common transatlantic air space, and I would like to tell you that this is a very important issue. The current situation is the result of the bilateral signing by various Member States of the European Union and the USA of the so-called "open skies agreements" which, in fact, are resulting in an internal fragmentation of the European market and making it impossible for European companies to restructure in such a way as to give them sufficient capacity to compete at an international level.
As you know, the Commission is totally against these bilateral open skies agreements. It has appealed against them at the Court of Justice and I hope that the judgement of the Court will allow us to put an end to this situation and do what we have to do: enter into a bilateral agreement with the United States as the European Union as a whole, as a single internal market, and not divided up into different countries. The opposite situation may undoubtedly suit the United States, but in no way does it suit European airlines and European interests. One of the objectives of the negotiation of a common transatlantic air space is precisely to resolve, by common agreement with the United States, the current situation caused by the unilateral actions of the different countries which have signed up to these agreements.
I must point out, ladies and gentlemen, that the reality of the internal civil aviation market in Europe has been affected in a very negative way by this. Just now some of you were talking about the KLM-Alitalia affair, which obviously involves other issues, but where, if the two companies had already merged, we would not have the problems that we are facing at present.
It is true that one trait of European liberalisation, when compared to US liberalisation, is that the granting of state aid has been authorised to support the restructuring of certain airlines. It is true that the Commission authorised the injection of public capital - only once, as a one-off and subject to strict conditions - with the aim of helping companies to effectively carry out the transition from a regulated market to an open market. We can now congratulate ourselves on the fact that the majority of European companies have completed the transition process and that transition can be considered to have been finalised.
I must say to those people who said that employment in the sector would be reduced, that this has not been the case and that neither has the quality of work deteriorated in any way whatsoever. On the contrary, more jobs and wealth are being created. Companies have been able to confront the situation and liberalisation has significantly benefited consumers, although it is true that it has not benefited all consumers in the same way; for example, it has provided less benefit in relation to short-haul business trips where undoubtedly the lowest fares are not usually adequate and cannot be used.
I would like to end by referring to some of the questions that have been raised. The issue of Gibraltar and the agreements reached recently by the two countries involved do not affect transport. In this regard, therefore, the situation remains as it was before that bilateral agreement between these two countries of the Union.
I would also like to say that intermodality, which is already being considered, is a key element in the balanced development of mobility and air transport. On the other hand, the question of slot allocation must be the subject of a Commission proposal since we cannot accept the current situation, in which many slots are lost, not all of them are properly used and, furthermore, let us be honest, there is a black market in them. We will make a proposal to the effect that slot allocation should be an administrative right granted under licence. We will try to ensure that there is greater flexibility in this allocation without causing any companies to go bankrupt.
With regard to Iceland, I would like to point out that it is an integral part of the European Economic Area and is therefore fully affected by the legislation.
I have left two issues until the end, not because they are less important, but because I wanted to focus on them for a moment. The environment is a key issue in the development of aviation and, of course, efficiency in the consumption of fuel per passenger is improving every day, although it is true that the growth in air transport is exceeding the improvements achieved in efficiency. We must therefore try to ensure that aircraft are modernised. The question of noise is also a serious problem.
Lastly, I would like to make it clear that our primary concern, despite the fact that I have left it to the end, is safety. That is the main and primary objective and all initiatives relating to air transport, the single airspace, the management of air traffic, the regulation of air transport, must take it fully into account. All our actions must take account, first and foremost, of the basic objective of safety. The Commission does not hold any position in principle with regard to whether or not operational air traffic services should be privatised. We believe that, before we reach that point, some associated services could be privatised, such as, for example, meteorological areas, which would allow for greater flexibility.
Thank you, Commissioner.
The debate is closed.
The vote will take place tomorrow at 11 a.m.
Appointment of senior Commission officials
The next item is the oral question (B5-0218/2000) by Mr Pomés Ruiz, on behalf of the Group of the European People' s Party (Christian Democrats) and European Democrats (PPE-DE), on the appointment of senior Commission officials.
I would remind you that the vote on this matter will take place on 17 May 2000.
Mr President, the policy on Commission appointments is, without doubt, a key element within the framework of the reform to which President Prodi is committed. It is a key element because this House shares the determination of Mr Kinnock, the Vice-President responsible for reform, to make appointments based not on national quotas, but on merit. At the moment, therefore, while Parliament has still not taken a position on administrative reform - which we are observing with great attention and which we all hope will, this time, truly be a great success - I wish to say that it is appropriate at this stage to watch how the Commission is putting these good intentions, these projects to reform the appointments policy, into practice. Furthermore, I believe that transparency is a good thing, not only in terms of the control which this House has to carry out, but it is also good in itself. We should bear in mind that the appointments policy provides motivation in some cases and not in others. It promotes some officials at the expense of others and this policy may serve as an example, in terms of solving the principal problem faced by the Community structure - I am delighted that President Prodi and Mr Kinnock agree with this analysis - which is the lack of motivation amongst officials. It is therefore very important that we try to see that good intentions are accompanied by good practices.
We all agree on the need to make progress on national quotas, and that appointments should be made on the basis of merit, but this cannot justify certain regional imbalances. At the moment, according to the data available to us, which I am grateful for because the transparency process is a very good thing, most A1 or A2 senior officials are of the same nationality as the Commissioner, way above the German senior officials, for example. There are clear imbalances. To give another example, it cannot be put down to merit that there are 22 A1 or A2 Spaniards and 16 Belgian ones.
It is important that in a procedure which needs to be transparent, merit is easily explicable and comprehensible. Merit cannot explain overall imbalances or imbalances in certain Directorates-General, in some of which there is a clear predominance of officials of a certain nationality.
It is also important that there is success in the search for equality between the sexes. Nobody would say - I certainly would not - that the fact that there are so few A1 or A2 women is due to an assessment of merit. On the contrary, we are surrounded by women who are much more valuable than us, my wife to name but one. I must tell my friends that behind every great woman there is a great man, because everybody knows that my wife is worth much more than I am. I am grateful to the Socialist spokesperson, who knows my wife, for agreeing with me. It is important that we fulfil the commitment to double the number of female appointments. We will closely monitor this appointments policy, which must be open and decisive.
We are happy to accept the new appointments within the Commission, in particular that of the Secretary-General. Many believed that new policies require new faces and, in that context, perhaps the changeover of the Secretary-General should be supported. At least that is what I think.
I would like to conclude by saying that when you come in July to explain the changes you are going to make to the procedures for appointments based on merit, I am sure you will have the agreement and support of all the Groups in this House.
Mr President, could I begin by thanking the honourable Member for his question. I substantially agree with the points that he very effectively made.
In fact I would only diverge on one point. He may be right that behind every great woman is a great man - there is a debate about that. What I am certain is true is that behind every great man is a very, very surprised mother-in-law.
The honourable Member is, I know, very clear about the fact that responsibility for employment policies and patterns in the Commission, as a separate institution, lies with the Commission itself. However, in order to provide useful information to this House and to the wider public, I am glad to respond to the two questions which the honourable Member has put down.
In order to give full and detailed answers to his first question, whilst saving some of the time of the House, I have sent a paper to the honourable Member listing the number of appointments of senior officials made in the Commission since taking office and also giving the names, nationalities and previous functions of all concerned. To provide comprehensive detail, that paper also sets out the total number of senior officials from each nationality in the Commission and of the total numbers of all A grade staff of each nationality in the Commission. A copy of that paper has also been provided to the secretariat-general of this Parliament for information and, naturally, it will be generally available to honourable Members.
In this oral answer, therefore, I will summarise the situation relating to senior appointments as at last Thursday, 27 April. Since the present Commission took office, six appointments have been made involving promotions to grade A1. They related to three officials of German nationality, two of Italian nationality and one of Irish nationality. There have been fourteen other transfers at Director-General or Deputy Director-General level, which did not involve promotion in grade, although in four cases relating to Spanish, French, German and British officials, the changes meant advances in responsibility to full Director-General posts.
In the same period 19 appointments involving promotion to grade A2 have been made. These related to officials of the following nationalities: 5 British, 4 Italian, 3 Belgian, 2 German, 1 Dutch, 1 French, 1 Spanish, 1 Irish and 1 Austrian. Eleven transfers at Director level which did not involve promotion in grade have also been made. In addition, two external appointments have been made in this period, one of a German national at Director-General level, and one of an Austrian national at Director level.
In summary therefore, a total of 25 promotions to senior appointments have been made since this Commission took office. Six of the officials are Italian nationals, five are German, five are British, three Belgian, two Irish, one Dutch, one French, one Austrian and one Spanish. These figures are accurate as of 27 April 2000.
As the House will know, in an international and multinational institution like the Commission, it is essential, as the honourable Member said, that the allocation of jobs broadly reflects the diversity of the Union that we serve and uses abilities effectively. Those principles of balance and quality are clearly set down in the Staff Regulations and the Commission is committed to applying them fully at all levels. As in any large organisation there is continual change amongst the staff of the Commission as people move, retire, become recruited, or promoted. As a result, a still-photograph of the staff profile at any fixed time does not, and cannot, give a complete picture.
To be properly judged, balance must consequently be assessed and be maintained over the medium term and the Commission is also actively committed to ensuring that.
In response to the honourable Member' s second question relating to the rules and criteria applied to senior appointments, I draw the attention of the House to the decisions on the subject which the Commission adopted and published last September and last December. Those decisions constitute specific legal rules for the institution rather than a generalised code of conduct. Copies of those rules have been sent to the honourable Member and they are available on the Internet.
Against this background the following information may be useful to the House: the guiding principle of the system which the Commission uses is that appointments to all senior posts will be determined on evidence of the merit of candidates, including managerial capacity and other relevant abilities. In order to take necessary account of the geographical balance to which I referred earlier and to do so in compliance with the essential principle of meritocratic appointment, specific provision is being made.
The Commission has rejected the concept of quotas because of its counter-productive rigidity, and also because it would breach Staff Regulations. It has, however, adopted a decision to ensure that all Member State nationalities should be represented by at least 1 qualified person in the most senior post, Director-General or equivalent, and consistent with that, the Commission has given fresh emphasis to assess effectively proven merit as a prerequisite of highest positions. The effects will be to maintain high standards of quality amongst the officials who lead the staff in the Commission in its vital policy, treaty application and management tasks and to do so whilst ensuring the broad geographical balance which is central to the character of an institution serving the whole of the Union.
The system for making promotion to the highest posts facilitates these purposes of sustaining merit and balance and I will summarise its operation for the information of the House.
Candidates for A1 and A2 jobs are interviewed by a panel of senior officials which has been assisted in the lifetime of this Commission by an advisory external expert with relevant experience in executive selection. That panel makes an objective assessment of the professional and managerial qualities and capabilities that are relevant to the post and recommends a shortlist. The shortlisted candidates are then interviewed by the portfolio Commissioner who is most directly concerned with the post and, in the case of A1 officials, by the Commissioner for personnel, who at the moment is myself. The Commissioner responsible for personnel then formally proposes to the College the candidate who has been agreed upon with the portfolio Commissioner and with the President of the Commission.
In the case of appointments of Directors, the agreement of the relevant Director-General must also be obtained. At all times the panel, the Commissioners and the College are conscious of the commitment to quality and balance and therefore apply that commitment consistently in the interests of the Commission and of the Union. I can confirm that all appointments made by this Commission have been in accordance with these rules which are themselves based on Article 29 of the Staff Regulations and that will continue to be the course followed.
I apologise for the length of time I have taken up but, naturally, I wanted to give the House the most comprehensive information.
Mr President. I very much welcome the opportunity presented by the question tabled by my colleague, Mr Pomés Ruiz, to be able to start the debate on what will be many issues in connection with Commissioner Kinnock' s reforms. I would like to thank him very much for the very comprehensive and open response that he has given to that question.
Today we have rightly focussed on what are the absolutely key appointments at the top of any organisation. After all, your reform, Commissioner Kinnock, is going to have to be led from the top and we very much welcome the confirmation you have given about the way in which the top appointments have been handled.
What I would like to do in developing on Mr Pomés Ruiz' question is to table one or two other points to you in connection with some of the more detailed aspects of the White Paper and the change in organisation that you have proposed. Clearly the very ambitious reform contained in your paper is going to be a formidable task for the managers you appoint. To achieve your objectives of moving the Commission towards a world-leading international public service, it is clear that the appointments and capabilities of your team are going to be critical.
You say in your White Paper that there is a real need to raise management skills and create a common management culture across the Commission. I would like to know first of all how far you feel that management culture is now being developed by your new top team and how far that is starting to be communicated through the Commission' s organisation. The important and welcome news that we have had today about the appointment of a new Secretary-General, Mr David O' Sullivan, raises the question whether he has been involved already and will that have an impact on the development that you have already set in train.
The second point I wanted to raise has to do with what you identify in your White Paper - and I agree with this entirely - about the real challenges for any service organisation which is decentralising and delegating responsibilities to reporting managers, empowering them to take decisions and to have that all-important control of budget.
I would like your assurance that the new team that comes in has those skills and also, and this is particularly important, that it also has a commitment to developing team-work in the Commission. This is going to become more and more important as we get more information-technology driven solutions, more horizontal team-working of the type that I know is moving into areas like the information society. Can we have your assurance that your senior team is going to be open-minded and looking at these new solutions?
Finally, your White Paper quite rightly notes that action is going to have to be taken when managers are not performing to the expected standard. It would not be surprising, given the changes, that there are some people who feel uncomfortable with this. Can you confirm that probationary periods, as set out in your White Paper, have been included in the contracts for the new appointments, how long those periods are and that systematic assessments of performance are included in those appointments?
Mr President, I too would like to thank the Commissioner for his reply. It is clear from the current debate that the European Parliament has asked the Commission to rotate senior posts and has already lent its support to this idea. We have also asked to "de-flag" senior posts. We want to see people appointed on merit and quality, and we as the Group of the Party of European Socialists very much welcome the action taken by the Commission so far, in response to Parliament' s requests. We have also ascertained - and I must say that a number of the questions raised a moment ago are really starting to confuse the issue again - that the Commission is responsible for its appointments and that we as Parliament do not want to take the Commission' s place, especially not as far as appointments are concerned, because we would then be throwing everything back into disarray, and I felt that some of the questions were already heading in that direction again. I would actually like to return to the very root cause of this discussion. If it were to obtain these statistics, I believe that we already had them at our disposal. If something else were going on, then we must have heard about it through the grapevine because over the past few weeks, rumour had it that some aspects were useless, that certain appointments or certain people had not been transferred and that some of them did not come up to scratch. It has all gone quiet now. All we have now is a number of very innocent, factual issues. If this is about the internal reforms as a whole, then we could say: OK, here is a White Paper and here we have procedures we agreed on. This very exciting and very extensive change is something both the Commission and Parliament want, but the ball is now back in the Commission' s court. We have precise data. The Commission has to come up with proposals on these points. Are we not up to speed, or is there something up with the Commission? As recently as, let me think, seven months ago, we supported and appointed the Commission with an overwhelming majority, and now all of a sudden these questions are being asked. Should this be seen as an attack on the Commission? Is the Commission all of a sudden incapable or is this a sudden, inverse kind of declaration of support on the part of the Group of the European People' s Party (Christian Democrats) and European Democrats and that is why this Group is asking the Commission these questions? Those seemed to be the undertones for a fleeting moment. Our friends from the European People' s Party have thrown us into a bit of confusion because we are fully agreed on the key points. The rotation system is clear. The statistical data we received in this respect does not lead us to believe that anything should be amiss. Neither have I heard that anything is wrong with the performance, quite the opposite, in fact. That does not, of course, detract from the fact that, if you say you want to abandon national quotas, each one of us as we are here today would like to see some geographical balance in it all. In fact, the Commission too has admitted to this, without rushing to attach national identity to the individual figures, individual posts, because we would then be back to square one, as we would be pushing aside the merits of the case and forcing the national flags back into use, which would take each one of us some time to digest. I am speaking up today as a Dutch national. Despite this, I do not think we should operate at national level but should cover a wider level. Surely this position could not be any clearer?
I would like to add one more point which has not been discussed here but which I would like to bring up. The question came up: should someone who has held a senior post be transferred to a job in the public sector elsewhere without any further ado? This is a question which was asked originally, which has now disappeared, of course, and which has meanwhile been milked in the press. What should we make of it? In our opinion, we really need new standards. This is what we asked the Commission for. The Commission was willing to produce these new standards. What you cannot do is judge the individuals who are not yet bound by these standards. If you ask me, you would be shooting the Commission in the foot and, in my opinion, you would be shooting yourself in the foot more so than the Commission and this is not helpful. In short, we are giving our wholehearted support to reform and we hope from the bottom of our hearts that the deadline is met. Since Commissioner Kinnock is present today, I would appreciate it if he could confirm whether he is on target with his staff and people. That is a mammoth task. It is our task to give each other very critical guidance, and to ensure that reform is brought about. We cannot see how these factual questions, which do not show up any defects, could contribute to this debate, unless there were ulterior motives towards the Commission from the start. As I understand it, the salto mortale of the Group of the European People' s Party (Christian Democrats) and European Democrats could be interpreted as a declaration of support.
Mr President, Commissioner, it would naturally be rather difficult if Parliament were to take over the European Commission' s personnel policy. In my opinion, we would then be far removed from the efficiency required by the Commission. Because when you made your proposals back in January, and we studied them carefully, it was clear that the Commission' s appointment policy - and that is how we put it then - is a matter for the Commission and we should not interfere with it, unless there is obvious cause for this. We continue to endorse the guidelines you gave at the time for this personnel and appointment policy. First and foremost, appointments must be based on the candidate' s merits. This is how it was described in your document and I think that this clause should be retained. It is clear that we continue to support this. A candidate' s aptitude for managing an office is one of the key aspects, and I heard you emphasise this in your reply a moment ago. You made it clear once again what procedures are followed when appointing top officials.
You have also already stated in your action plan that a geographical balance should be kept, which was, in fact, what the question was about. This too seems logical to me, yet it would not be beneficial if we were to rely on this provision too much and be too strict about it. After all, if you were to do this, in other words, if you were to weigh it up extremely carefully, then I think personnel policy would become impossible in the long-run and you would be very far-removed from the efficiency required in this type of matter. On behalf of my Group, I would say that this question was somewhat superfluous. One can enter into a large-scale discussion on the decisions taken today with regard to the nationalities of the people who have been moved, appointed or who have left. This discussion would be meaningless. The question which should be raised is whether or not this benefits the functioning of the Commission and have the procedures laid down by the Commission been followed? This is the question we need to ask ourselves. Whether the person involved is Dutch or of any other nationality is of little relevance in the great scheme of things. What I do like, Commissioner, is that you, in your information, provide evidence of a transparent policy. I also welcome the fact that, based on your information, it appears that there are no major imbalances. I feel this should be acknowledged. We have been given important information, in my opinion, and I would therefore like to say by way of conclusion: let us not stand in the way of the Commission' s reform process but support it instead. We should not complicate matters - especially with regard to personnel policy, which is one of the most difficult topics - by asking questions which are not really relevant.
Mr President, in September the Commission adopted some excellent principles which were to be applied with regard to its staffing policy, and particularly in the appointment of senior officials, but let us now examine today' s appointments in the light of those fine principles. I must enquire as to whether the panel actually interviewed the applicants, from whom the leader of the Institute for Future Studies was selected. I somewhat doubt whether any lengthy interview process was involved in filling the post in which Mr Levi did so very well. I would also like to mention that all the institutions should in fact adopt these rules concerning the appointment of senior officials, and we are finally able to say that the European Parliament has also adopted good principles regarding the appointment of senior officials, which must therefore take place very openly.
Let me make an observation regarding representation on a geographical basis. It is quite right that we should aim to move away from national quotas, but that should not mean we should have a hidden criterion that actually favours the notion of representatives of large Member States and major language groups in senior positions. We must realise this.
Finally, let me say a word about equality. Commissioner Kinnock faithfully made a list of the Commission' s senior appointments and promotions, but, Commissioner, you did not say how many women were nominated for, or promoted to, these posts. I would ask you to take a look at your list with your "gender policy spectacles" on and tell us the answer, because the Commission really has to set equality targets a lot higher than it has ever done before.
Vice-President Kinnock, there is a strange atmosphere in this Chamber. The PPE Group' s question for an oral answer was to be one of the major debates of a part-session - and a passionate plea was made for the debate to be held in April - but, today, the PPE Group is I know not where, for it is certainly conspicuous by its absence from this Chamber. It may be that the decisions you adopted this morning have in some way assuaged the Group' s thirst for knowledge, but this Chamber appears to be unusually empty for a debate on such a major issue.
I supported the submission of the question. I have been wondering since September, Vice-President, how it could be that such objective, such perfect, such universally acceptable criteria of competence, merit and so forth were met solely, surprise surprise, by officials living in or originally from certain island countries, while these same qualities did not appear to be present in officials from other, more misshapen countries - boot-shaped countries, for example. Let us forget the figures for a moment and focus on the functions. The A1 grade covers a wide range of concepts: an official could hold an A1 post and have important duties, such as Director-General for Development, for the Press and the Media or other Directorate-Generals, or he could be an aide. How can it be - and this is a question which I continue to ask - that these criteria of merit, surprise surprise, have only worked in favour of certain nationalities? This is what is to be inferred from a careful examination which is not merely concerned with numbers.
I continue to ponder this question, Vice-President, as I ponder the question of the appointment of senior Commission officials - officials or chefs de cabinet - who then unexpectedly book a flight and, via some European airport, London rather than Malpensa, desert the Commission for the private sector. I feel that this is also a question which, although it does not form part of our question for an oral answer, would merit a debate at another time in its own right. Personally, I feel very strongly that there is a need for this.
Lastly, I feel that the Commission is making the mistake of giving Commission staff themselves too much say in the selection of new staff. It should retain its right to make such decisions and not delegate this task to its administrative staff.
Mr President, first of all Mr Dell' Alba is certainly right with the first part of his question. The tone of the question when it was put seems very different from the tone that we are hearing now in the Chamber.
First of all, we have to say that the White Paper reforms are progressing. They are progressing slowly but Rome was not built in a day and we must remember that.
We all know that there is a timetable - one that we have all agreed to and must be kept. What I would like to address, before I look at the substance, is the question behind this question, - that is what we really have to look at here. It strikes me - and I will not be quite as subtle as Mr van den Berg - that the tone of this question seems to be the same tone as the Stauner report, the original Stauner report that was comprehensively rejected within the Budget Control Committee - the same tone that was set in the explanatory statement which was rejected by Parliament as a whole.
We are all desperate to see reform but it will take time. The new Commission has been in office for only seven months. It was approved by the European Parliament by a huge majority. The question we really have to ask here is not to the Commission but to the PPE Group as to the motivation behind the question. It strikes me as being clearly politically motivated, trying to undermine the work done on reform, trying to shoot this new bird down before it has taken flight. This is because there is an element within the PPE Group, and I do not include Mr Pomés Ruiz in this, interested in wrecking the tactics of the Commission, wrecking Commission reform and wrecking the EU. And the PPE Group is being hijacked by that element within the group.
I believe that this Commission is very open to taking on board some - I hope all - of Parliament' s concerns and criticisms, because we have criticisms too. But there is a time and place for that and this will be when we look at Mr Pomés Ruiz' response to the White Paper. The PSE Group want to engage in a constructive debate because we are interested in the outcome of reform, not in scoring short-term political points that do nothing but damage the European Union.
Turning very quickly to the substance of the questions: in the Commission hearings the European Parliament asked for rotation of A1 and A2 posts and to end national flags on senior jobs. The Commission has taken positive steps since they came into power, ensuring that appointments are made on the basis of merit. Of course, in a multinational institution, we must be sensitive to national considerations but these must be seen within the medium and long term. As the Commissioner said, you cannot take a snapshot halfway through. We should be interested in checking systems and not checking individuals. The role of the European Parliament is to keep the Commission on its toes. We want to see appointments on merit but that does not mean interfering and questioning every single senior appointment.
I would like to make a quick point on improving the equal opportunities aspect of the Commission' s reform proposals. Mrs Hautala' s question was very well put and we also would like an answer to that. We do not currently think that the proposals go far enough in terms of gender mainstreaming and equal opportunities.
On parts 3 and 4 of this oral question I understand that the Conference of Presidents agreed on April 6 that these two questions should be removed. That being the case, I would like to ask you, Mr President, to look into why the services had still not removed those parts today. That is a serious problem. The fact is that Commission reform is going ahead. Mr Prodi has made some announcements today as the head of the organisation. Again, most of it looks at mobility but I would like to ask the Commissioner why the role of the new post, Director of the Economic and Political Council, was not advertised. That is a post that we would like to have seen advertised.
Finally, I would like to ask the PPE Group to refrain from such politically motivated and unconstructive questions as we have here. I am confident that Mr Pomés Ruiz will not take that attitude when he responds to the White Paper, but please do not let your group be hijacked by a minority.
Thank you very much, Mrs Morgan. I regret that I do not have any information on the question which you have addressed to the Presidency but, in any event, I will submit it so that you receive an adequate response.
Mr President, I also want to thank the Commissioner for his answer and, in common with other women, request the figures showing how posts are distributed between men and women. Since the Commission delved into the details on 27 April, perhaps we can be told how many men and women there are in category A posts, not in category A posts generally, but broken down by grade, i.e. A1, A2, A3 and so on, for what is interesting is to see the figures broken down in that way. More often than not, it turns out that there are no women at all in top posts. And, in this connection, we could perhaps be informed about the composition of the panel - which should be an objective panel - in terms of gender. Perhaps in terms of country of origin, too, but in any case in terms of gender. Who, in the end, is to evaluate the shortlist that has been mentioned? More often than not, it is exclusively men who carry out the final evaluation.
Mr President, could I thank the honourable Members in all parts of the House for the constructive contributions they have made in the course of this debate. Perhaps I could risk some superficiality, because of the time, by trying to answer the specific questions raised.
First of all Mr Harbour' s questions, which typically were perceptive and constructive, related to how far we thought that the commitment to the development of managerial skills and culture was being achieved. I will just stipulate one or two points that are evidence of progress. I would not claim they were perfect and this list is not exhaustive.
So far as training is concerned, which, as Mr Harbour knows, is fundamental to the kind of changes that we want to achieve, the comprehensive programme of training for all managers in the Commission which should continue over two years commences this month. Secondly we are already embarked on the process of collecting mission statements from every Directorate-General. Most have submitted theirs. There is also the establishment of task assessments which we will do through a series of pilot schemes that will affect around one quarter of the Directorate-Generals in the first instance and then the compilation of job descriptions which will be undertaken over the period up to the end of July this year.
The process of evaluation of staff, and that of course includes managers at all levels, is being refined and will be introduced. As Mr Harbour says, the role and activity of the Secretary-General in all of these activities and indeed in many others is crucial. I believe that Mr O' Sullivan has a very strong commitment to the direction set out by the White Paper and will be a notable successor to his extremely talented and committed predecessor, Mr Trojan, who will take up a new post from the end of this month.
So far as empowering managers is concerned, the best instance we can give is that from May 1 we inaugurated the new internal audit service, the central financial service and we will shortly be having the first meeting of the Audit Progress Committee. These are the first crucial steps in the decentralisation of financial control, which is of course critical to the empowerment of management at all levels in a money-handling institution. Mr Harbour will be familiar with my view that as a consequence of making that central and measurable change, subject continually to examination, we will get a reverberating change of culture in the wider managerial style and operation of the House.
Finally, he is right to stipulate that team leadership, team working and team building are all critical to the effective operation of modern managerial skills. We are nurturing that by the combination of structural change and supplementary training, evaluation and the appointment system. Obviously too, the consideration of probationary periods in contracts of appointment for managers will be a strong supplement to the direction which we want to take. But to do that comprehensively will require amendments to the Staff Regulations and I am looking forward to the cooperation of Parliament and the Council in gaining the changes in Community legislation which are necessary to facilitate that further development.
Mr van den Berg was correct, and indeed kind and generous, in re-asserting the fact that the Commission must be responsible for its appointments and its personnel policies. I presume that he will follow through his enquiry as to why this question was asked. I can only say that I welcome the opportunity to provide comprehensive information.
I am reminded that, in the hearings, correctly and forcefully, several Members of this House raised the question and indeed made assertive demands for de-flagging of senior posts, for the complete abandonment of formal or informal quotas and for the rotation of officials holding A1 and A2 posts. Those are principles that I not only agreed with at the time, together with my colleagues in the Commission, but have actively been seeking to put into effect ever since.
If I can come to the point relating to new standards and outside posts, a point also raised absolutely correctly by Mr Dell' Alba, who has a question down on these matters and I am looking forward to answering it, I should draw the attention of the House to the fact that in the course of giving my attention to a specific case, which related to the departure of my own Chef de Cabinet, Mr Andrew Cahn, it became very obvious to me that the current arrangements relating to authorising the movement of permanent and temporary officials to outside employment do not have adequate clarity or consistency. In practice, the course of action and rigorous scrutiny which I requested to be applied in the case of Mr Cahn meant that his case was dealt with very thoroughly and entirely properly. I do not believe, however, that the Commission, or indeed other institutions, should have to rely on individual motivation by officials or by Commissioners and on rather ad hoc means of applying principles, which are, to say the least, rather generalised.
I therefore asked the Director-General of Administration and Personnel to produce a draft for rules that would take into account best practice in the administrations of Member States and of other international public bodies and to give precision to procedures. Having such rules would obviously be the best means of ensuring transparency, consistency and practical guidance which would be in the interests of all parties, especially when, as Members have reminded us in the course of the debate, Member States and institutions are increasingly keen to encourage more exchange between national and EU administrations and between the public and private sectors. Naturally, when I have a proposal to make for new and improved arrangements, I will put them to my colleagues in the Commission and subsequently report them to this House and the other institutions for consideration.
Can I take the opportunity of Mr Sterckx' s contribution to underline the point that I made earlier, a point which he wisely acknowledges, that no one, in consideration of the broad geographical balance to which the Commission is committed, should try to take a still-photograph of the profile of the staff at the Commission and represent that as in any way a permanent state of affairs. A moving picture is the only one that tells the full story and the Commission is totally committed to ensuring that priority is given to merit and full and proper account is taken of geographical balance, which is essential in a multinational serving institution like the Commission.
On Mrs Hautala' s point, I would simply say that none of the appointments that have been announced today was the subject of a panel and there is a very straightforward legal reason for that. Mr David O' Sullivan, for instance, will take up his post by rotation as provided for under the Staff Regulations and equally as provided for under the Staff Regulations, Mr Ricardo Levi is a temporary official and moves with his post to his new position. So in legal, procedural and employment policy terms, the use of the panel system for promotion and appointment purposes was not required by the existing law in the case of appointments of that kind. I think that also responds to the point raised by Mrs Morgan on that subject.
The question was also raised of women' s appointments. Of the 25 very senior appointments that have been made by this Commission since last September, 4 have been of women officials. That to me is modest. Mrs Hautala and others will know of my ambitions in this respect. I would only say that since that is nearly 20% of the total number of appointments, we are on target for this year' s commitment to ensure that we achieve at least a 20% advance in the number of women who are appointed. In the course of the rest of the year I can say with certainty that velocity will at least be maintained. Obviously, I would like to see it exceeded because there are a large number of highly capable women, as Mrs Dybkjær pointed out to us, in the Commission, and we want to see that quality properly recognised.
So far as Mr Dell' Alba' s geographical excursion into islands and boot-shaped countries is concerned, as I say I am looking forward to answering his further question and doing so in great detail. It is significant that the island country, the larger island country, secured in the course of these months under this Commission no additional appointments at A1 level by promotion. The boot-shaped country obtained two such appointments - the boot-shaped country obtained 4 A2 promotions in this period and the big island obtained 5, of which, to the best of my knowledge, none came from Wales. I hope that is of some reassurance to Mr Dell' Alba.
Mrs Morgan, inevitably asks from the wilds of Wales 'Why were there not any Welsh people?' It is because, Mrs Morgan, whilst I am totally committed to geographical balance, this would mean in Wales having one North Walian and one South Walian or I would generate even more dissatisfaction in the country I love most. But Mrs Morgan did raise intriguing questions about the questions which have been put down; doubtlessly they will be pursued.
I would like to say to Mrs Dybkjær that in the comprehensive pursuit of our policy for equal opportunities, there will be evidence as the coming months and years pass, of us giving attention from the point of the invitation to applications, right through to initial appointment and promotions, to show that we are making serious efforts to secure substantial advances in the number of women of all ages and all grades who are employed in the Commission. I can only ask honourable Members to wait until the physical evidence is available. But if commitment and the strong and active dedication of members of the current College is anything to go by we will achieve success in all respects.
Thank you very much, Commissioner.
The debate is closed.
The vote will take place on Wednesday 17 May 2000.
Legal aspects of electronic commerce
The next item is the debate on the recommendation for second reading (A5-0106/2000) by the Committee on Legal Affairs and the Internal Market, on the common position adopted by the Council with a view to adopting a European Parliament and Council Directive on certain legal aspects of Information Society services, in particular electronic commerce in the internal market ("Directive on electronic commerce") [14263/1/1999 - C5-0099/2000 - 1998/0325(COD)] (Rapporteur: Mrs Palacio Vallelersundi)
Mr President, the recommendation which it is my honour to present, on behalf of the Committee on Legal Affairs and the Internal Market, proposes that the plenary adopts the common position without amendments. I have to say that this attitude has also been adopted by the various political groups.
Mr President, I would like to stress that, by approving the Council' s common position on electronic commerce tomorrow, this House will be showing a very great degree of political responsibility of great institutional significance. Furthermore, by approving this directive, Parliament will be taking a decisive step in favour of the competitiveness of European businesses in the 'on line' economy and will be setting a milestone so that both consumers and companies will be able to operate in the internal market with the same guarantees and the same ease with which they operate in their domestic markets.
The directive ensures that companies and citizens are able to provide and receive information society services throughout the European Union, which will thereby become a genuinely border-free area. European companies will be able to offer goods, services and information within the Union in accordance with the regulations of the Member State in which they are established and, therefore, in normalised circumstances, without being bound by 14 different sets of legislation.
In order to arrive at these results, the directive harmonises certain areas, in particular - to name the main ones - the place where the operators are established, their obligations in terms of transparency, the requirements for transparency in commercial communications, the conditions required for the conclusion and validity of electronic contracts, the responsibility of Internet intermediaries, the settlement of disputes, as well as the competences of national authorities.
In other areas, the directive is supported by the existing instruments intended to facilitate harmonisation and the mutual recognition of national legislations.
Mr President, the directive includes - and this is important - all information society services, both business to business and business to user services, such as those which allow electronic operations to take place - interactive telesales of goods and services, on-line 'shops' , for example; services which are offered free, such as those financed through advertising or sponsorship, the on-line press, on-line databases, on-line financial services, on-line professional services - lawyers, doctors or other professionals - leisure services such as video on demand, direct marketing and all services accessed via the Internet.
The directive is also - as I have already said - a great example of interinstitutional cooperation. This directive is a magnificent example of teamwork by Parliament, the Commission and the Council. Therefore, Parliament' s position on first reading, in particular its decisive support for the principle of the country of origin, was crucial to the Council in order to avoid the balance of the text being jeopardised.
In general, the common position follows the guidelines set by Parliament and, apart from some marginal cases, no significant amendments are added to the annex which provides for the exceptions relating to the principle I have mentioned. Balance is also maintained with regard to the provisions concerning consumer protection and the responsibility of intermediaries.
I would like to express my thanks, as rapporteur, for the cooperation of all my colleagues in the Committee on Legal Affairs, and in particular the leaders of the various political groups - especially the support of Mrs Berger and Mr Harbour from my Group - and the other institutions.
The common position, therefore, maintains the balance between the various general objectives and the various interests, and we have not therefore tabled any amendments. It is clearly not a perfect text, but we consider it to be a reasonable and acceptable one, and it is crucial that it is adopted as soon as possible. I will not repeat - although it is true - that Internet time is much shorter than time as we have known it up to now.
We must also understand that this directive is a priority in terms of guaranteeing the development of electronic commerce. We must take account of the globalisation of the economy and competition from US companies and the legal framework of the internal market which strives, as on the Internet, for a space with no internal boundaries. All of these elements are Community assets as far as the competitiveness of European companies is concerned.
Lastly, the development of new technologies and market-related innovations make it essential that we establish a legal framework for the development of commerce, while, as this directive ensures, areas are set aside which are suitable for self-regulation and for the development of specific codes of conduct.
This directive, furthermore, will provide a significant stimulus to small- and medium-sized businesses so that they will embrace, without delay, this commerce without frontiers. They are currently not doing so because of the legal uncertainty involved in dealing with many different sets of legislation within Europe.
Lastly, several Member States are already legislating in this area and, without this directive, we could see a genuine fragmentation of the internal market.
This directive, furthermore, Mr President, is a milestone which will affect all Community initiatives which have an impact on electronic commerce. The legal framework established by this directive will facilitate the adoption of other Community directives, such as the one on copyright, the distance marketing of financial services or the controversial Brussels Convention on jurisdiction, and will clearly help to remove the risk of incompatibility between these initiatives and the principles of the internal market.
Parliament intends to monitor closely the transposition and application of the directive in national legislations, and I have therefore included two recommendations, two reminders to the Commission, which I hope will be approved tomorrow, not within the framework of the directive, but within the framework of the legislative resolution; one on the procedures for the detection and withdrawal of illicit material, and another on the drafting of codes of conduct.
Lastly, Mr President - and with this I will end - it is symbolic that Parliament is approving this directive on the eve of the celebration of the 50th anniversary of the declaration by Robert Schuman, in which he stated that Europe would not be created in an instant but through achieving specific objectives which would create genuine solidarity between citizens and businesses. Fifty years ago, 'specific objectives' referred to the European Coal and Steel Community; today, as this directive points out, they refer to the information society. For this reason, Mr President, I believe that tomorrow this Parliament will be worthy of congratulation, and this congratulation can also be extended to the other Community institutions.
Mr President, ladies and gentlemen, first I want to thank the rapporteur who, in my view, has done a quite excellent job on a very difficult subject. The e-commerce directive is such a very difficult subject because it is a typical example of how runaway technological advances and market growth can outstrip legislation. European legislative procedures happen to be particularly complex and the market is simply developing at a faster pace. Another problem facing us when we had to consider this directive at both first and second reading was that we realised that in many areas EU harmonisation has not made enough progress yet, for much of what was said in the discussion of this draft directive in fact showed up serious weaknesses and major problems here.
By way of example let me just take the debate on the country of origin principle or, alternatively, the country of destination principle. In both cases, both alternatives, we as the legislator looked rather like the Odysseus of ancient times negotiating his way between Scylla and Charybdis, quite simply because we will create injustices in either case, whether for the producer or for the recipient of the product or service. We might also create other problems, which would later prove difficult to resolve in legal practice, for instance if a Portuguese judge suddenly has to apply German law, or indeed if a Spanish judge suddenly has to apply Italian law, in relation to a fairly simple case of secondary importance, simply because such combinations of circumstances could arise.
So I must admit that I am not entirely satisfied with all the points of the common position before us. I still have criticisms about many of them. On the other hand, at the moment we do not need a second reading consultation, and certainly not a conciliation procedure. We must come to a rapid decision so that we can finally offer the users on this market a legal framework, even if, as the rapporteur rightly pointed out, it may not be perfect in every way and may still have a number of weaknesses.
But that is why I also expect the European Commission to monitor the implementation of this directive carefully and, if this should prove necessary, to submit practical proposals for amending it during the current legislative term. I also believe that we may then have made further progress towards harmonising many areas of the law. Let me just give you as an instance the forthcoming harmonisation of civil law. Here the Commission has already given the appropriate instructions. The Tampere Council called for reports and voted on them. The European Parliament will also be considering this matter again in the near future and I think the decisions that emerge from this process could also serve as the basis for the further development of this e-commerce directive.
Mr President, Commissioner, first let me thank the rapporteur, on behalf also of my political group, for this report and for the strategy she proposes, namely to accept this common position as it stands. We found this strategy convincing and we too can recommend that the plenary of the House adopt the Council' s common position on the e-commerce directive unamended. We do so primarily because we believe that this key component of the European legal framework for the information society needs to be implemented swiftly. Let me emphasise that another reason why we are able to adopt it unamended is because the Council - exceptionally, I am tempted to say - has incorporated many of the European Parliament' s amendments at first reading. That does not mean, however, that we do not still see much room for improvement, as other speakers have pointed out as well, and some of our wishes have not been fulfilled.
But if we are prepared to set these wishes aside for now, for the sake of the speedy adoption and implementation of this directive, we also expect the Member States, when they implement it, with appropriate monitoring by the Commission, to resolve all the questions that are still not one hundred percent settled without this being at the expense of aspects that are important to us, in particular consumer protection. Here I am thinking above all of the interpretation of Article 1(3), which is still worded in a very ambivalent way. I hope that article will not be used to undermine national provisions on health protection, such as the ban on the mail order sales of certain medicines.
I think we are also entitled to expect that the proposed codes of conduct, which will give those involved in e-commerce a very wide margin for self-regulation, will be drawn up as soon as possible and that they will be very comprehensive, with the participation of consumer protection organisations, in such a manner as to be really binding and easy to implement. I think we can also describe the rules that we adopted on provider liability as generous. I can only hope that they stand the test of time and that we will not have to revise them again in three years' time in light of practical experience.
The adoption of the e-commerce directive does represent a very, very important step, yet a few other key building blocks for the e-Europe are still missing. As the rapporteur pointed out, the Council is dragging its feet on the common position on the distance marketing of financial services, on copyright in the information society. We also need to make more rapid progress in setting up out-of-court settlement procedures and the small claims procedure. Finally, I hope that the directive we are to adopt will also serve as a good stepping-stone towards finding equally good global solutions.
Mr President, the passage of this directive at second reading has perhaps been historic. No amendments! I congratulate heartily our rapporteur on her original strategy and I hope what will be her achievement of obtaining continuing consensus.
I do not believe it has been easy for any of us as politicians to curb our natural instinct either to improve on or alter someone else' s text. Yet it was a carefully considered decision. We know the proposal is not absolutely perfect but the general feedback, both at a recent hearing in committee and from those who have lobbied Members has been: 'let' s have what might be an imperfect directive with a review rather than none at all' . Speed with certainty in this fast-moving new world is essential.
Now we have an initial road-map; a reference point for European businesses trading on the Web; a road-map that has clearly established the country of origin principle while still protecting consumer interest. That is a good balance. This should really open up the internal market to the many and increasing opportunities which e-commerce promises to businesses of all sizes, but particularly SMEs. We must continually be aware that the Web is not limited to Europe. It is, of course, global. A large part of consumer transactions from Europe on the Web is directed at American sites and in future may well be directed at Asian sites. European business has to keep up and the key to this will be confidence. We have to aspire to the establishment of the highest quality of e-businesses in Europe. Companies setting up or changing to this way of doing business have to look carefully at the way they operate, at the information and the service they provide to customers if they are to survive. We should also take care to provide coherent legislation.
Confidence is essential. There are many opportunities but what of the threats? Only this weekend we have seen in London the down-side of the communications and information revolution that the Web has created by putting elements in society in touch with one another, who have then wrought violence on the streets of London. This may be extreme but there will be unscrupulous people who will set up scams on the Web. One bad news story may blow confidence in e-trade for years. E-commerce is in its early stages. We need, as legislators, to be watchful, not necessarily interventionist, but wary of implications as the medium grows.
Our rapporteur has given us an extremely good basis. The ELDR Group will stick to her original 'no-amendment' line.
Mr President, there is a practice in this House of thanking and complimenting rapporteurs and sometimes I have to confess that I feel it can be overdone. But on this occasion I wish to say that it would not be overdone if I, on behalf of myself and my Group, particularly thank and congratulate the rapporteur on her work. Perhaps I might also, as a new Member of the House, and therefore of the committee, thank her for the marvellous job she does as the chairman of our committee - for the courtesy and kindness, but firmness with which she carries out its business.
I have some sympathy with Commissioner Bolkestein here today. Parliamentary debates are not always marked by tremendous cut-and-thrust but today I fear it is a procession because we are all standing up and saying that we agree with each other. Is this, we ask ourselves, the death of ideology? I suppose we could excuse ourselves with the thought that we are debating more with the medium here than the message. We are dealing with the creation of a new medium and therefore one which creates an urgent and acute need for regulation and for common regulation on a grand scale. It is therefore, and I think we are all correct about this, vital that we get on with it and that we do not risk unnecessary delay in bringing this into effect.
Nevertheless, I was very grateful to my colleague, Mrs Ahern, also from the committee, for raising some points of continuing concern tonight and I would like to thank again the rapporteur for the device whereby she has introduced in an addendum to the resolution the points about the intermediate service providers and codes of conduct. That is important and I hope that the Commission will be taking that on board.
Coming as I do from one of the very remote parts of Europe, it is exciting to speculate on the possibility that these new media will help to correct the apparently unstoppable drift to the centre and the decay of the outlying parts of all our countries and societies. In these circumstances we should welcome the chance to bring in an effective regulation on e-commerce.
We must also remember that there is another kind of exclusion other than geographical. There is the lack of skill in these technologies. We are also challenged - albeit outside the scope of this directive - to make sure that we do not have an exclusion of people by ignorance or the lack of access to the instruments of this medium of communication. So let us be sure that we carry the directive but do not forget the other problems.
Mr President, can I join in the very warm welcome to my colleague, Mrs Palacio Vallelersundi' s approach, and commend her on the drive and persistence with which she has advocated this directive and the approach that we have taken. It is an indication also of the approach this committee will take on all the subsequent legislation.
I would like to perhaps put a distinctive slant on this legislation. I am one of the few engineers in Parliament, certainly in the Legal Affairs Committee which is dominated by lawyers, and can put a rather different point of view sometimes. It seems to me that this piece of legislation can be likened in the technological world to the operating system of the whole legal framework that we are putting in place in the European Union for electronic commerce. It is this operating system within which a lot of other key legislation will be fitted, such as the copyright and information society and distance selling of financial services. All of those things were fitted into the overall framework of this directive.
So essentially this is the core principle. I hesitate to call it the Windows because that produces rather unfortunate competitive issues these days but those of you who are software experts will know what I mean when I use the word "Linux" . For those of you that are not so technologically enabled, Linux is a competitor to Windows that is owned and updated by the users. That essentially is what we have here. We have a system that is going to be operated by the users and the point I want to make this evening in now thinking ahead, because we are confident we are going to get this directive through, is to say to the Commission that we need to have a very comprehensive and a very fast feedback from the users about the problems and issues that they are encountering in using this directive. Clearly the Internet world is going to be highly suitable for the Commission to set that up.
We want to know about issues where Member Governments have blocked transactions. We want to know where the directive is being tested in the courts. We want to know where consumers have had problems and feel that their rights are not protected. We want to know for some of the special cases which we have not been able to cover this time, like gambling - the effect on national lotteries - pharmaceuticals and books, the real problems that they are having. All of those I suggest need to be covered by the feedback.
The final point I want to make is about speed. Mrs Palacio referred in her introduction to Internet years and the speed of approach. We were challenged by the Commission and by the Council to get this directive through as quickly as possible. I say to both of them, and in particular to representatives of the Council here, we have risen to that challenge and we now expect Member Governments to behave with the same speed to get this legislation transposed. We encourage the Commission and the Council to get the remaining bits of that legislation to us as quickly as possible because that is what Europe needs.
Mr President, can I too add my congratulations to the rapporteur. There can be no doubt that the job of the Parliament tomorrow is without further ado to vote through the report unanimously.
Commission, Parliament and Council have had ample time to discuss and debate at both first and second reading and, as the rapporteur said, most of Parliament' s views now feature in the Council common position. It is therefore a balanced proposal.
Let us remind ourselves that the Lisbon special EU Summit in March set us new targets and deadlines to make better use of the Internet, strengthening Europe' s competitiveness in the knowledge economy. This therefore means we need to create a clear and simple, predictable and consistent legal framework for electronic commerce. It is now an economic and political imperative. The directive will go a significant way towards creating the framework which is necessary to provide the confidence that both business and consumers desire to maximise the potential of e-business.
From the wealth of letters and comments that I have received as a member of the Legal Affairs Committee, I know it is not possible to please all interested parties. Concerns still exist but I believe that Council, Commission and Parliament have struck the right balance between the need to protect public policy and consumers and at the same time promote and support the growth of e-business.
I therefore strongly recommend that Parliament endorses and adopts Mrs Palacio' s report, which represents a common position. We do this in the full knowledge that the e-economy is evolving at a rapid pace. We are witnessing in the 21st century the equivalent of the Industrial Revolution. That means, as policymakers and institutions, we are still navigating our way through uncharted terrain. We need therefore to continue, as Mr Harbour said, to have a full consultation and debate on both the outstanding and arising issues for business and consumers. In particular, this is the case given the global nature of e-commerce. We have in this directive an article which allows us to do that. Article 21 of the common position provides for a review and we should use the time until then to deepen and further our knowledge on this critical sector of the European economy.
I would warn against complacency. We need to continue to consult with interested parties in this debate and we need to ensure that the result is a national legislation and that we produce clear, appropriate and speedy legislation.
Mr President, Commissioner, e-commerce offers the European Union a unique chance to stimulate economic growth, strengthen the industry' s competitiveness and create new jobs. The legal framework of the internal market plays a crucial role in this. The present proposal removes a whole raft of obstacles and uncertainties which businesses are still having to negotiate in the field of e-commerce. These uncertainties have been there for far too long because the Council needed nearly a year to determine its positions.
Similarly, the copyright directive has been with the Council since February 1999, i.e. for over a year now. In the light of the speed of developments, neither industry nor consumers benefit from such delays. Parliament works significantly faster.
The country of origin principle is one of the internal market' s cornerstones. It is therefore obvious that this should be extended to cross-border e-commerce. One cause for concern in this respect, however, is that this principle will only apply to trade between businesses for the time being. Revisions of private international law for the benefit of on-line trade with consumers are in the pipeline. It is crucial in this respect that disputes are settled out of court as much as possible. After all, court proceedings are drawn-out and costly. I would therefore call on the Commission to support initiatives to this effect.
It is unfortunate that the present directive is not being dealt with in conjunction with, and at the same time as, the copyright directive, because there are inconsistencies in terms of liability of service providers. How does the Commissioner intend to create unambiguous and legally secure positions for service providers? I would like a reply to this question.
Mr President, I would like to thank the rapporteur for her work. I was not one of those who agreed with the consensus in committee about the tabling of no amendments. That does not mean I did not appreciate her very solid work and I would also like to thank her very warmly for taking to heart the concerns that I expressed in committee, particularly on the liability of intermediary service providers, codes of conduct and the participation of consumers.
Without consumer confidence, e-commerce is going nowhere. This is fundamental, horizontal legislation that is going to be dealing with the whole Internet and its commercial viability. Unless we have consumer confidence and can deal with illegal content speedily without resorting to lengthy court cases, we will not have the kind of ground rules which citizens and consumers need and require.
There has already been reference here tonight to the need for revision. Even before we adopt the directive we are talking about revision and I think that is very wise. Some of the concerns that have been expressed here tonight, particularly about dealing with illegal content and consumer acceptance, need to be being already pursued by the Commission before we adopt this fully as a European directive.
I would like finally to thank again the rapporteur for taking on board the serious concerns that we expressed in committee.
Mr President, with the adoption, without amendments, of the common position of the Council, the European Parliament is rising to the challenges of the current changes, to the demands of the new economy, at last setting rules in place governing the use of the Internet for trade and the provision of services. I will not go into the technical and legal details, which were covered by the rapporteur, Mrs Palacio with her usual competence, and I would like to thank her for the extremely skilful way in which she handled the legislative procedure for this directive.
A further point: the new economy is something which the European economic and social model will have to address, and it must exploit all the opportunities for development and new jobs it provides. We are witnessing a new industrial revolution. Consequently, the structure of the European economy is in need of legal infrastructures and, tomorrow, we are going to meet that need. The absence of legal infrastructures is holding back development. The internal market has become a reality and the fundamental freedoms enshrined by the Treaty of Rome as objectives have indeed been achieved, but whilst in the past the creation of the internal market was an end in itself leading to economic development, now new challenges have arisen for a market which is being forced to compete with the rest of the world by the globalisation of the economy.
The European economic and social model, which is based on the social market economy, is quite capable of dealing with world-wide competition, provided that it succeeds in evolving, eliminating all the unnecessary rigid constraints which are responsible for its continuing weakness in some areas. It is no longer good enough just to create any old market: the internal market must be competitive, regulated in such a way as to allow firms to produce and trade quality goods and services at costs which are compatible with those of competitors. This constituted the historic change brought about by electronic commerce - a revolution whose scope and implications are still not fully understood. We only need to think back to the issues we have worked on in the past: risk capital, highly skilled services, innovation tools and the protection of intellectual and industrial property. All these areas will have to evolve, and, in many cases, change completely.
A malicious thought has come to me: what will become of the petty national protectionist behaviour which we have witnessed in recent years? Now, at this time of revolution, a large number of issues dear to the European People' s Party must be reassessed. The social market economy also means solidarity and paying due attention to the more vulnerable strata of society which, in the industrial revolution sparked off by the Internet, also now include those who do not know how to use a computer. This potential for growth is our challenge for the future!
Mr President, I want to begin by cordially thanking the rapporteur and the Commission for the superb way in which they have handled this difficult but extremely important issue. The new technology is in the process of transforming our lives and, together with the new currency, can create a completely new Europe. However, we are not alone in the world; e-commerce means competition, not only for companies but also for politicians. Faulty regulations and obstacles both old and new can mean our failing to make the most of our historic opportunity for new freedom and success.
The development of information technology provides new opportunities to communicate and to disseminate information simply and cheaply. The increased flow of information through Bulletin Board Systems, electronic mail and the Internet ought not to be subject to greater restrictions than traditional information channels and communication facilities. A guiding principle for the new technology ought to be that everyone should have considerable freedom to make use of it and exploit the advantages it has to offer and that everyone should also be responsible for what they do.
The basis of a democracy must be that freedom of expression should be protected, not restricted. Communication using computers should be viewed in the same way as any medium of communication.
It is stated in one of the items, item 48, that the directive does not affect Member States' ability to prevent a certain amount of illegal activity by imposing demands upon service providers who store information from their clients. I proposed that that sentence should be removed because it does not have anything to do with the criteria for being able to impose the restrictions concerned. It is not appropriate for the Member States to decide this issue or to demand that service providers be held liable for the actual details of the information provided. That would be as absurd as making a café owner liable for monitoring what is said across the café tables. Is there anyone who wants to see a utilitarian nanny State? I do not think so. I therefore also support Amendment No 1, which I think is extremely important and deals precisely with this issue.
E-commerce crime, or cyber crime as it is called, should, in my view, be combated by means of better working methods on the part of the police and not by means of legislation which is in danger of compromising basic democratic values.
It is time to implement the decisions about quality labelling and, in cooperation with the service providers, to devise practical codes of conduct without thereby raising the cost levels for consumers or introducing costly bureaucracy. Freedom with responsibility ought to be the motto for continued work on developing this area.
Mr President, ladies and gentlemen, I too want to begin by congratulating the rapporteur on her report and her strategy. I welcome her recommendation that we should not suggest any amendments to the common position. All current surveys show the great economic potential of electronic business. The previous speakers have already described that in graphic terms, so I need not go into the subject or this aspect of it again.
Europe continues to trail behind the USA in e-business. Yet we have a real chance to catch up. Europe is presently seeing a wave of Internet companies being set up. We must give political support to this trend. We must also encourage stronger competition on the local telephone markets to make Internet connection cheaper. In this context, let me also give special thanks to the Commission, to Mr Bolkestein and his colleague, Mr Liikanen, who has also done an excellent job here with the TC package he forwarded to us in Parliament a few months ago. Many thanks! I think that means we have a very good policy in that area as well.
At European level, the creation of the European single market and the introduction of the euro are certainly decisive factors in the promotion of electronic business. Furthermore, e-business will be encouraged tomorrow when we adopt a legal framework for electronic commerce in the European Union. That will send out a clear signal. It will show that Europe is open and is able to promote the Internet as a new form of communication and commerce. I believe it is also a good signal in terms of attracting foreign investment.
On the content of the directive, I just want to emphasise one key point which some of the previous speakers have also addressed. It is the question of the regulations that a web trader has to comply with for cross-border transactions. Here the regulation provides that what is known as the principle of the country of origin should apply. That means that a service provider is subject only to the control and the legal system of the Member State in which he is established. The aim is to prevent him from having to comply with the different legal provisions of all the countries in which his clients may reside. That saves him a considerable financial outlay in these transactions.
However, it also creates a new situation, to which industry and national legislators will have to adjust. Divergent rules in the Member States, on advertising, for instance, will mean that Internet providers in the European Union are treated differently. That is why we need changes to the law and more far-reaching harmonisation in some respects. In Germany, for example, we may well have to abolish the law on discounts and the regulations on free gifts.
I am glad the directive also contains a review clause. I would ask the Commission to take that very seriously. We in Parliament will, of course, follow developments in e-business closely and give appropriate support to any Commission proposals for a revision of the directive in a few years' time.
Mr President, I would like to preface my few remarks by echoing comments made by other speakers in thanking Mrs Palacio for the work that she has done on this report. It is not merely that she is not proposing any amendments - although that is an example that some rapporteurs might follow with advantage, rather it is because she has recognised the overriding importance of taking this legislation forward and putting it on the statute book.
As has been mentioned this evening, e-commerce and online business are developing very rapidly and it is very important that we put in place a legislative framework in Europe within which it can develop and flourish. Indeed, as Mrs Wallis said, you must remember it is not only within Europe. It is actually a global industry and it is around the world that we want to see a proper framework established.
It is always easy to be wise after the event and no doubt if we do proceed apace we may not achieve a 100% satisfactory outcome. It is one of the interesting characteristics of the Community system of legislation that it is relatively easy to bring forward amending legislation. This can be done quickly if necessary, as Mr Lehne pointed out. So there is no reason to delay. Speed on this occasion is of the essence. It is important that we are not distracted from setting a framework within which e-commerce can develop for the benefit of both business and the consumer.
Professor MacCormick said that there seems to be a very great deal of agreement about the need to go forward without amending this proposal. One of my colleagues in another parliament, of which I have the privilege to be a Member, always says 'the one way of identifying things when you are wrong is when everybody is in agreement about it' . On this occasion I do not believe we are wrong to approach this matter in that way and I hope this Parliament will agree with me with a big majority.
Mr President, I would also like to express my gratitude and congratulations for the work carried out both by the rapporteur, Mrs Palacio, and by those who have worked on it in the Council and the Commission. Of course, it is essential that we have a legal framework in place as soon as possible. However, I would like to make certain observations which may be useful in this second phase which is so necessary. We should not forget that the Internet is international. We are talking about a directive for the internal market, but, as its original name, the 'World Wide Web' , suggests, it is international and we should bear this in mind as a fundamental reference, above all because the Internet is going to determine Europe' s economic position in the future, as well as its political position and its ability to influence the global, social and cultural environment.
I therefore believe it is fundamental that we bear in mind that the bulk of this success stems from the creation of new companies, the creation of small- and medium-sized enterprises. Therefore, in the review which is carried out, it is essential that we remember not only the consumers - who in any event must make their own decisions and must use mechanisms for encrypting and protecting their data in accordance with laws and with technology - but also the SMEs, because otherwise there will soon be little electronic commerce in Europe.
It therefore seems essential to make a genuine effort to homogenise the rules of the internal market and, at the same time, work energetically to unify the principles applied on a global level with regard to electronic commerce. There is no point in having sound regulations for our internal market if we lose sight of the bigger picture.
In order to achieve this, it is also important to bear in mind that the regulations of the country of origin are fundamental, since, without them, small- and medium-sized businesses would find it difficult to operate and would encounter obstacles to achieving their objectives, because they do not have access to the same resources as large companies.
Mr President, Commissioner, Mrs Palacio Vallelersundi, ladies and gentlemen, I say 'yes' to the directive and 'yes' to the rapporteur' s strategy, for it is thanks to that consistent approach that I too have withdrawn my amendment. The electronic market is a prime market in terms of growth, employment and future prospects, and not just in Europe. We must therefore exploit all its opportunities and it is important that this regulation on electronic commerce has removed the barriers created by divergent legislative provisions and the ensuing legal uncertainty.
The rapporteur analyses the common position in the spirit of constructive criticism. Let me pick up on two points of detail that are very close to my heart and where I would have liked to see the common position worded more clearly. First, there is the question of the sale of medicines and, secondly, the protection of books as a cultural asset in connection with the existing fixed book price agreements.
On the first point, let me say briefly that in my country, Austria, we have banned the sale of medicines by mail order. So there is some concern that firms established in Member States where this is allowed could encourage Austrian patients to order and buy medicines through the Internet. In view of the health risks alone, I once again ask for extra clarification in the common position, so as to ensure that advertising activities and agreements with a view to the mail order of medicines are excluded from the area coordinated by the directive.
My second point concerns cultural assets. Article 1(6) is the only article in the directive that refers, and then only in very general terms, to the cultural area, to the protection and promotion of cultural diversity. I think that is not good enough. So I would ask for it to be made clear that the directive does not apply to the fixed book price schemes introduced via legislation or arrangement in some Member States. Furthermore, operators established in Member States other than the countries concerned should not be allowed to undermine these schemes when selling to an end consumer.
As far as I am concerned, the question of e-commerce in medicines and the protection of cultural diversity will be an important issue in the review scheduled in three years' time, which I welcome. I ask the Commission to devote special attention to these two points.
Mr President, Commissioner, representatives of the Council, I had to hurry when I noticed my electronic gadgetry up there in my office on the twelfth floor was telling me the list of speakers was being worked through at a rate of knots. It seemed it was the representatives of our political group that were going at such a rate, and I did not notice. I am a little out of breath. Hopefully, however, it will not have an effect on the matter in hand.
It was easy to agree with the explanations given in section 6 by the rapporteur, Mrs Palacio Vallelersundi, as to why Parliament wishes to adopt the Directive under discussion in accordance with the common position. As so many have already said, the matter is urgent, and I agree. Stressing the importance of the review clause is only prudent in such urgent legislative plans as these. I am satisfied that, as in the directive on electronic money for which I was rapporteur, a review clause is to be included.
The directive in hand is immensely important as regards the competitiveness of the EU. It is pointless to deny that a veritable race is going on between the various continents in the area of electronic commerce. There is competition with regard to speed and innovation. From the point of view of unemployment within Europe, which remains high, we should remember that it is the early bird that catches the worm. New jobs will be created where the new technology is first introduced. We cannot watch from the wings while Europe consistently lags behind the United States and other global challengers.
On the other hand, Parliament will not solve the challenges of e-commerce by intervening itself in a big way or through regulation. Wisdom is not always a characteristic of politicians, be they in the Commission, the Council, or in this Chamber. Too much regulation will freeze commerce over the Internet and prevent it from adapting to new circumstances and technical developments. This must also be borne in mind, especially in relation to the second reading of the copyright directive soon to take place here. To derive maximum benefit from e-commerce we have to ensure there is real competition in the telecommunications networks. Like Mrs Niebler, I would also like to thank Mr Liikanen, and express my gratitude for the work the Commission has done with such determination in this area. Only through competition will we be able to reduce costs, and thus increase the length of time people use the Internet, as well as increase the volume of electronic commerce. If we just sit here talking about details, we will not manage to lay down even elementary up-to-date standards for electronic commerce. How do we imagine we will be prepared for the next stage, m-commerce, or wireless commerce, if we cannot meet the demands of e-commerce? That is why I support the previous speakers regarding the adoption of the common position with no amendments.
Mr President, could I first of all convey my thanks and compliments to the rapporteur, Mrs Palacio, for the way in which she has handled this matter. She has taken into account the importance of, and urgent need for, this directive, and she has cleared the way for the prompt and final approval thereof. On behalf of the Commission, I would like to express my great appreciation for the crucial role which Parliament, and the rapporteur in particular, have played in the negotiations on this directive. Mrs Palacio has spoken about a milestone in the development of the European Union. I think that she is right and it is indeed a lucky coincidence that this milestone should be reached a few days short of the fiftieth anniversary of Europe Day which will take place next Tuesday.
Parliament' s approach to this directive and the effect Parliament has had on bringing about the common position could well serve as a model for future cooperation between the institutions. I will return to this in a moment, but on behalf of my staff, I would very quickly like to thank those Members of this House who have carried out the Commission' s work. I would like to thank those Members of this House who, in turn, have thanked the Commission for the work it has done. Once again, this is something which my staff will greatly appreciate and I am grateful to the Members for their comments.
I probably do not need to stress the urgency with which clear and flexible legislation is needed for e-commerce within the European Union. This is legislation which will offer legal certainty to industry and the consumer. Rapid approval of this directive is vital in order to attain this goal. In fact, heads of government stressed this recently at the Lisbon Summit, as was pointed out by Mrs McCarthy, among others. The directive must ensure that the principles of the internal market also apply to the information society services and that small- and medium-sized businesses, in particular, can consider the entire European market as their home market. Many in this House, especially the rapporteur, Mrs Palacio, have emphasised this aspect for the benefit of small- and medium-sized businesses.
The Commission is therefore of the opinion that the directive will stimulate European integration and will, consequently, lead to greater economic growth, more investments in innovation and more jobs in Europe. It will also have a favourable effect on the European industry' s competitive position within the global market and this aspect too has been stressed by a number of Members in this House.
Furthermore, the directive strikes a very precise balance between all private and public interests involved. This has also been acknowledged by various MEPs. Mrs Wallis spoke of the right balance that has been struck and this was echoed by Mrs McCarthy.
Some Members are left feeling not completely satisfied. This is understandable. When the right balance is struck, this invariably means that one or other party cannot achieve its ambitions. Mr Lehne mentioned that he was not 100% satisfied and Mrs Wallis too has said that it is better to have what might be an imperfect directive with a review rather than none at all. This is, of course, true. As I said, I understand that not everybody can be happy when the right balance is struck. The French language captures this sentiment rather beautifully with the expression: on ne peut pas contenter tout le monde et sa belle-mère [You can' t please all of the people all of the time].
Parliament has not tabled any amendments and has thus paved the way for a swift approval. This is a wise and much appreciated decision taken by all major political groups. I too would like to express my appreciation for this. Parliament has been extremely sensible, if I may say so. The decision is justified, not only on account of the pressing nature of the directive, but also because the common position offers a sound and - I repeat - well-balanced compromise. This compromise is in line with the internal market' s direct approach, which received huge support at first reading and which was supplemented by Parliament.
Parliament tabled a number of amendments at first reading which proved to make a positive contribution to the common position and which elucidated and reinforced the Commission' s original proposal. Those amendments have been incorporated in the Commission' s amended proposal and subsequently in the common position. It should also be stressed that Parliament' s rapid approval of this directive without any further amendments was made possible thanks to the excellent cooperation between the rapporteur, the Finnish Presidency and the European Commission. This has also been highlighted by the rapporteur and the Commission is grateful for this.
In other words, the common position fully reflects the support which Parliament has given to the internal market approach at first reading. I think that we should, and can, learn from this close cooperation between Parliament, the Presidency and the Commission in order to accelerate the decision-making process in policy areas which fall under the codecision procedure. In my opinion, further consultation is necessary in order to find out how we can improve this approach in future.
As a necessary step following on from all these efforts, the Commission will now commit itself, at Parliament' s request, to a swift and accurate transposition of the directive, taking into consideration the balance which has been struck between all the different interests and which undertakes to ensure that the directive is implemented correctly. This mainly applies to the country of origin principle which has been mentioned many times this evening, as well as the liability of intermediaries, which is also a very important aspect of this directive. In this connection, the Commission will be happy to meet Parliament' s request to issue guidelines for codes of conduct and to stimulate the establishment of effective procedures for notification and removal.
I would like to say a few words regarding the specific questions which have been raised by Members of your House. First of all, I would like to address a comment made by Mr Harbour regarding feedback. In answer to Mr Harbour' s remarks, I would like to say that the Commission plans to monitor the implementation of a feedback structure by the various Member States very closely. The Commission most definitely intends to encourage all interested parties to keep the Commission abreast of all the possible problems which could crop up. The Commission will be setting up a website with this goal in mind, thus enabling interactive exchange with all parties, with the intention of taking these remarks on board when this directive is up for review in three years' time.
With regard to this review, Mr Lehne expressed the hope that it will take place under the mandate of this Commission. This Commission will still be within its mandate, at least if Parliament so wishes, because, as you are aware, the Commission as a whole is, of course, reliant on assent from this Parliament.
I will now move on to a question raised by Mrs Plooij who spoke about the way in which the different directives have to be aligned with each other. I would like to inform Mrs Plooij that the directive on copyright in the information society will be discussed during the forthcoming Internal Market Council, which will take place on 25 May. The Portuguese Presidency will make every effort to reach a common position during that Internal Market Council. One of the key topics which is still being discussed concerns the exemptions which can be made on copyright and, more specifically, exemptions for the benefit of technical copies, which are necessary to ensure that a free flow of data remains possible on the web. Needless to say, this point is very closely linked to the provisions of the e-commerce directive which we are debating this evening, provisions which concern the liability of service providers. I would like to assure Mrs Plooij that the Commission is absolutely determined to ensure that both directives are brought into line with each other with regard to this important matter, in order to create legal certainty, which is needed both by parties entitled and service providers in the information society.
Finally, I would like to address a comment from Mr Karas. He has spoken about the trade in pharmaceutics. I would like to point out that the introduction onto the market of pharmaceutics by means of advertising and sale, etc. is bound by strict national and Community rules. Distance selling, particularly of pharmaceutics, is greatly restricted or even banned in certain Member States. Those restrictions also apply to selling via the Internet. Given the Internet' s global dimension, there is indeed a risk that Community legislation on advertising and sales of pharmaceutics via the Internet could be by-passed by companies based outside the European Union. The risk is there. This is why the Commission is now working together with the Member States to find solutions to this problem and to examine whether and on which points Community legislation is necessary in this field.
This concludes the remarks which I would like to make on behalf of the Commission at the end of this debate. I would once again like to convey my heartfelt thanks, first of all to the rapporteur, Mrs Palacio, and also to all the others who have taken part in this debate for their constructive attitude, as a result of which no further amendments were tabled at second reading. It has also facilitated the swift adoption of this directive, at least I assume so, because the vote is tomorrow, so that we can swiftly move on to the next stage and implement e-commerce for the benefit of all EU economies.
Thank you very much, Commissioner. I feel I must thank you, on behalf of the House, for your exhaustive response to the debate.
The debate is closed.
The vote will take place tomorrow at 11.00 a.m.
Food Aid 1999
The next item is the debate on the report (A5-0105/2000) by Mrs Schierhuber, on behalf of the Committee on Development and Cooperation, on the proposal for a Council decision on the conclusion on behalf of the European Community on the Food Aid Convention 1999 [COM(1999) 308 - C5-0148/1999 - 1999/0131(CNS)]
. (DE) Mr President, Commissioner, ladies and gentlemen, first of all I want to sincerely thank all those who helped me draft this report, and especially the committee members for adopting it unanimously. Day after day, over the last few weeks, we have seen pictures of the dreadful famine in Ethiopia all over the media. While we all sit at home, replete after a good supper, our TV screens show us depressing new evidence of the sufferings of a people plagued by drought and hunger. This afternoon, in response to precisely that situation, the European Parliament adopted a resolution on the famine in Ethiopia.
The European Parliament, one of the most important political institutions in the European Union, has a duty to take a stance on the matter and it is important that we do not remain silent in the face of such disasters but offer political, moral and financial support, given also that the EU is one of the biggest donor countries. The international Food Aid Convention we are discussing in plenary today could not take place against a more topical background, and its importance and necessity could not be demonstrated more clearly. The objective of this international convention is to contribute towards world food security, but also to make it possible to respond to acute food crises with different food requirements.
By and large, I welcome the new convention for I believe it incorporates some very good ideas and covers a wider range of products. But let me add a few general comments.
Firstly, we must at all events continue to provide food for emergencies such as drought and other climatic disasters. Here we need to ensure it is delivered rapidly and minus the bureaucracy, because aid can only save lives if it reaches the suffering people rapidly and in time. A binding strategy for closer coordination between the donor countries will help ensure that the aid really is effective.
Secondly, we should set a long-term objective in our food policy, which is to create food security in every part of the world, so that the supply of food aid can be confined to emergencies. Food aid consignments should gradually be replaced by measures to improve food security in these countries.
Thirdly, it is extremely important in food policy to take account of the repercussions on local food production and markets. These repercussions must be monitored and, as I said, local production must not be jeopardised, for I believe that would be counterproductive.
Fourthly, the Commission has been asked to evaluate food aid to ensure that it is fully consistent with other development cooperation sectors and their principles. Naturally, the findings will have to be incorporated in our future activities, otherwise the evaluation would presumably be pointless.
My fifth point is that we must be extremely careful to ensure that the aid actually reaches the target groups who are genuinely in need. In this connection, I am particularly keen to see women involved in the planning and execution of the programmes, for I think that would be a good step in the right direction.
Allow me to mention another point, namely the problem of food aid on the basis of credit. I welcome the restrictions in the new convention, for our long-term aim must be to abolish the credit system completely. Instead, we should increase still further the share of food aid in the form of grants. In that context, let me also say that I fully and wholeheartedly support the amendment Mr Fiori tabled for the plenary.
To finish, a word about the forthcoming WTO talks. Let me express my very serious reservations about linking the liberalisation of world trade to food aid provision, for that would be at the cost of the starving people, which can be in nobody' s interest.
Mr President, ladies and gentlemen, Mrs Schierhuber, you have already mentioned the resolution on Ethiopia. Well, it is an outstanding example of how topical and necessary food aid is, even today. As such, we can hardly deny this Food Aid Convention review our approval. But we will not only lend our approval for the sake of international solidarity to relieve famine, but because this review encompasses a number of improvements compared to previous versions. After all, the nature and way in which food aid is being granted within the framework of this Convention to this day, has been, and is being, heavily criticised, and rightly so.
Under the terms of the Convention, cereal surpluses from Europe and the United States can be converted into cash and removed from our market. In this way, local food production is often thrown off balance and deeply discouraged. The Convention is used as a lubricant for commercial transactions and often clashes with social and cultural traditions. For example, our rapporteur already mentioned the important role of women in the supply of food. Big bucks are often made on the back of the poor by making huge charges for transport and operational services. The European Union has codes of conduct which deviate from this and which it tries to apply to its own aid. These rules are now also incorporated in this international food aid agreement. The Convention has changed significantly for the better, in our view, due to the fact that not only cereals, but also other products, including local products, fish and vegetables, can qualify, transport and operational costs must be proportionate to the value and the least developed countries, in particular, will be able to apply for this aid. In my view, the intention to promote local agricultural development is vital. Despite this, there is still a blemish on the new Convention. The European negotiators have succeeded in cutting mixed aid in the form of loans down to 20%. But the United States remain determined to use this type of aid, which permanently saddles the most needy countries with a debt burden, even if this is at a reduced interest rate and if it does not have to be paid off for another 30 years. But what is 30 years in the life of a nation?
We fully endorse the agreements which should prevent a great deal of malpractice, by detaching aid from commercial transactions, for example, and by warning against disrupting the local markets. This can happen very easily, both in buying products and selling food aid within the local market, because speculations and price rises are just round the corner. The example of Ethiopia illustrates that not only the purchase but also that the transport, distribution and preservation must be monitored very carefully and, Mr President, given that we were in Ethiopia, the orders had been placed, there were plenty of foodstocks, yet none of it was there at the right place or time of the famine, I do wonder whether we should not fine-tune our instruments.
Mr President, I warmly welcome the extension and modification of the Food Aid Convention and thank the rapporteur for her work on this report.
The Commission proposal comes in for some criticism from the Budgets Committee in that there is no complete financial statement. I have to say, with the fluid nature of food aid it must be extremely difficult to project accurate financial figures. Now that the scope of aid has been widened, quite rightly in my opinion, from just cereals, this would be even more difficult.
I am particularly pleased to read in the new Convention that least-developed countries and low-income countries will be given priority when food aid is being allocated. I am also pleased to see stronger provisions for promoting local agricultural development and local purchases as this also assists local economies and encourages local agriculture. There are now many areas of sub-Saharan Africa where, unless there is a dramatic climate change for the better, it is unlikely that food will ever grow again. I am thinking particularly of areas where the desert is literally burying the productive land. We are now seeing in Ethiopia an even more desperate situation, where food aid is being provided but there is no water to cook with. This is an issue that will have to be addressed in the future. Water will become more valuable than oil in future in developing countries.
It is also good news that the new Convention covers transport costs and associated operational costs. Even if again this comes in for criticism from the Budgets Committee, it is not much good delivering food aid to a country' s ports if you cannot then distribute it to the remote areas by truck or by air to the people starving and in need.
There is no doubt that past programmes have had a beneficial effect where they can be carried out and the fact that sub-Saharan Africa has a steady and worryingly increasing problem probably reflects the instability in many of these countries caused by war. This has increased the number of refugees dramatically and worsened the problem of providing food aid. The continuous need for an international, legally binding framework which defines and provides the commitments and instruments for the delivery of food aid to the developing countries is obvious. The extension of the Convention and the new rules that have been introduced must therefore be warmly welcomed.
Mr President, I also wish to congratulate the rapporteur.
Clearly from the comments that we have heard already, the global institutional arrangements intended to underpin food security, as recent experiences testify very clearly, need serious attention. There is actually a loss of confidence in all forms of food aid except for emergency food aid. Internationally negotiated commitments to tackle issues of food security problems are not, in my view, properly understood. There is still an institutional resistance to radical reform of food aid policies. This is summed up by the kind of tinkering on the edges which characterises the re-negotiated Convention. The institutional Treaty-based arrangements for food aid are, in my view, still somewhat outdated and created with a world in mind where food aid was assumed to be a major feature of development and of humanitarian assistance and relief.
The arguments have already been made here this evening for compensatory financing, for aid to agricultural development, for export credits and for local sourcing; all of these criteria, all of these priorities are very well understood. Something people have not mentioned is that the European Union has actually gone further towards translating the understanding of these issues into action than any of the other donors, particularly for instance the United States. We welcome the fact that in our food aid budget line we target food security issues and that budget provides financial assistance for food security. That is very important indeed.
Clearly the challenge is to meet the needs of the hungry in the most locally sensitive way. We need to see foodstock plans based on knowledge and transparency. We need to have the knowledge of where the foodstocks are, we need to assess where they are and we need to access those foodstuffs when we have identified them. We also need to monitor all foodstocks that are held in the world, both public foodstocks and private foodstocks.
Finally, in the context of the WTO debates, we also need to see a guarantee of the legal right of all human beings to access to food. This will mean, and many of us said this in Seattle in the debates, that we would require inter alia a food security clause in any future WTO agreements on agriculture. This would represent very real progress in the attempts that we make to tackle food security.
Mr President, this Convention will only be successful if, in time, it becomes redundant. Needless to say, structural food aid will continue to be necessary as long as we have so many seriously undernourished people. The aim of this prevention exercise is to secure the developing countries' own foodstocks and to phase out dependence on donor aid. In other words, the intention is not to help Europe get rid of its agricultural surpluses or to promote rich countries' exports by means of soft loans. Excess production within European agriculture must be drastically reformed in order to re-adjust the market, the world' s poorest regions should not be used as a dumping ground for products of stubborn European mismanagement, and our efforts to stimulate exports should not be aimed at the poorest and most vulnerable countries in the world. The Fiori amendment is preoccupied with Europe' s own interests and is therefore wide of the mark. In fact, it promotes exactly the opposite of what is really needed, namely a strategy which leads to self-sufficiency. This means that the focus should be on stimulating local production. If this does not happen, our aid will have the opposite effect. The local producers will then be pushed out of the way from the outset by free or cheap products and the affected countries will remain dependent on the 'oh so generous' donors.
Another implication of a correct strategy is that soft loans would not be linked to compulsory purchases in the donor country. Moreover, the permitted 20% credit is not really of any benefit because it can lead to unfair competition. Despite what has been agreed, food aid must remain restricted to financial aid and a range of real food. As such, vitamin tablets from Canada do not form part of this.
Mr President, does the Commission share my view that European food aid itself should be streamlined and should be stripped of time-consuming red tape? Does the Commission think that this is feasible and could aid not be allocated via one development budget line? Mr President, the food problem can, in principle, be solved, even in Africa, provided we have a cohesive development policy intended to reduce poverty there instead of increasing wealth over here. Our aim should not be to fill the purses of a few but to fill the mouths of many. Only when we manage to achieve this will aid no longer be necessary.
Mr President, I strongly support Mrs Schierhuber' s report on food aid. Being myself a producer of food under the provisions of the Berlin decisions, which have already been widely discussed in public, I am aware how insane and inconsistent it is to use various methods to cut production in the EU while there is hunger in the world. Nowhere is it written that sections of the world population that live in an environment that has been destroyed by natural disasters or wars must not be allowed to eat. One euro a day is enough for survival and offers a chance for the future. That is feasible, in any case. In this regard, the European Union, the Member States, politicians, industry and science must take responsibility and break down the wall between prosperity and hunger once and for all. How will future generations judge us, I ask myself? By the flood of megamergers that lead to ever larger and more uncontrollable giant undertakings, or by whether we manage to adopt targeted measures in the next ten years to combat poverty by cancelling the debts of developing countries, as an initial but necessary step?
The report rightly refers to a whole range of guidelines on fighting poverty. For reasons of time I cannot go into them in detail. But the careful observer will notice that there are different weightings at work here. They are reflected in phrases such as "priority to the least developed countries" when allocating food aid, or "alleviation of poverty and hunger of the most vulnerable groups" . I am glad I am not one of those who have to distinguish on a daily basis between "a bit hungry" or "starving" , as it is currently presented in the media, while regrettably little is being done.
The main part of the report correctly makes reference to the fact that its aim, ultimately, should be to make food aid unnecessary. But we cannot do that unless the politicians agree that hunger is not a political weapon and unless the responsible leaders in every area of society all realise that we only have the world on lease from our children. We hold the goods of this earth on trust for our descendants. If we take that approach, then I am convinced we really can combat poverty.
Mr President, I am, of course, in favour of food aid for starving people, despite the commercial operations that are hidden behind this aid and despite the conflicts of interest which divide rich countries on this issue.
First of all, I wish to condemn the derisory extent of this aid compared to what is actually needed. The European Union prides itself on having given a commitment to supply 1.322 million tonnes of wheat equivalent, but, at the same time, the report states that there are 791 million people suffering from malnutrition in poor countries, 124 million of whom live in sub-Saharan Africa alone, where Europe is supposed to be particularly closely involved. Work it out for yourself: European aid comes to around 7 kilos of wheat equivalent per person per year, which is less than twenty grammes per day, and the report is cynical enough to stress the fact that food aid must not discourage local production.
It is not food aid that has ruined agricultural production in many African countries, however. It is the iron grip of huge European and American industrial or agricultural concerns, which have imposed the cultivation of hevea, coffee, groundnut, cotton and even out-of-season fruit and vegetables for the European market, at the expense of their own food crops. Even in terms of food production, habits have been foisted on the populations of these countries by forcing them to consume rice or wheat-based products, which they can only obtain on the world market, generating profit along the way for a handful of huge Western companies.
In places, the report smacks of "Lady Bountiful" and presents this aid as an act of charity on the part of Europe, but Europe, or rather its privileged class, is responsible for the ruin of Africa, and that includes the ruin of its self-sufficiency in food. It is not charity, then, that Africa needs. What it needs is the European and American multinationals to stop bleeding it dry. It needs Europe to provide the African people with simple machinery, such as water pumps and industrial products to compensate for what it plundered throughout colonial times and afterwards. Africa will then be in a position to develop its agriculture to a level where it can produce the food to feed its people properly.
Of course, I am not naïve enough to think that one decent resolution passed in the European Parliament will be enough to guarantee this. It would require an end to capital' s dictatorship of Europe as well as of Africa, and the only reason why I have voted in favour of this report is in order not to stand in the way of this aid.
Mr President, in our work on food aid we must not forget that, even today, there are hundreds of millions of undernourished people in the world. The endeavours of our predecessors in the Community institutions succeeded in reducing the total number of undernourished people by over 20% in the space of 30 years. In recent years, the trend has been reversed, which is extremely odd considering the efforts made by the Western world: in certain areas of our planet, the number of undernourished people is constantly on the up and the problem is heightened by natural disasters or, even worse, wars, which have continued to hit the headlines recently.
We must therefore congratulate ourselves on the fact that this issue is still on the agenda of the European Parliament and the countries of the European Union. I was very pleased to note that, as is the case in the Convention we are discussing now, the Community legislator has consistently striven to guarantee food security and not subsistence. The ultimate purpose behind our aid is to bring about food security: with the passage of time, the aid must be gradually replaced by tangible measures and sustainable instruments for consolidating that security, eliminating, at last, the need for any form of aid or intervention.
I am sure that our fellow citizens fully approve and support any initiative undertaken by the Community institutions on the matter of aid, or, even better, support for those communities which are less fortunate than we are. However, I cannot miss this opportunity to touch on an aspect, a principle which, I feel, is of paramount importance, precisely to our fellow citizens. In my opinion, the correct weighting should be given to European production. The Convention does not give any form of priority to European products, not even agricultural produce, which are intended for humanitarian aid.
Europe has always been one of the highest-producing continents in the agricultural sector. For example, the European Union is one of the world's largest producers of starchy products, which are essential for nutrition. This productivity must not be undervalued or underestimated in respect of the produce available on world markets, even in the provision of aid to the most disadvantaged communities. For this reason, I have tabled an amendment, not to the draft Convention, which, I am aware, cannot be amended, but to Mrs Schierhuber' s resolution. This amendment has been judged inadmissible, but my aim in tabling it was to provoke a debate of substance in this Chamber on a topic which, I feel, is of vital concern to our farmers, particularly at this difficult time for them in the aftermath of the reform of the common agricultural policy.
In conclusion, I would stress that the purpose of my amendment, and the purpose, now, of this speech, is to promote the cause of Community products, in particular, agricultural produce, at the time of the conclusion of international agreements, and to urge the European executive bodies not to disregard the millions of people whose livelihood depends on European produce, and I refer not to consumers but to producers.
Mr President, ladies and gentlemen, first of all, allow me to offer my sincere thanks to the rapporteur, Mrs Schierhuber, for her report and her proposal to adopt the Council decision on the Food Aid Convention. As you know, the International Wheat Agreement comprises two separate legislative texts, the Grains Trade Convention and the Food Aid Convention. The Grains Trade Convention was fundamentally amended as early as 1995, which meant there was no need to envisage amendments to the new convention. And that is why the Commission requested extending the period of validity of that convention until 30 June 2001.
In the case of the Food Aid Convention, however, the Committee on Food Aid decided to renegotiate the agreement and in particular to take on board the recommendations of the Singapore Conference. The purpose of the new 1999 Food Aid Convention is to contribute to creating food security in the world and to enhance the international community' s ability to respond more effectively to acute food crises and the food requirements of the developing countries.
The new convention attaches special importance to the following points. Firstly, more consideration is to be given to local nutritional customs. Secondly, the donor countries can now express their commitments in tonnage, value or a combination of tonnage and value. Thirdly, the members of the convention must give priority to the least developed countries and the lowest income countries when allocating their food aid. Fourthly, stronger provisions are introduced for promoting local agricultural development, including possible triangular transactions and local purchases. More than half the relevant Commission resources will go to such transactions.
My fifth point is that food aid to the least developed countries will be given purely in the form of grants. Overall, food aid provided in the form of grants will represent not less than 80% of a member' s contributions and members will strive to raise this percentage even higher. Next, in determining whether, and to what extent, the food aid provision on long-term concessional credit terms should continue to be covered under the Food Aid Convention, FAC members will take account of the results of the relevant multilateral negotiations. In this connection, the European Union and some other members reaffirmed their opinion that food aid provided under credit terms should no longer be included in the list of food aid operations. Our position is as follows: food aid must be clearly separated from commercial transactions.
My seventh point is that the new Food Aid Convention is intended to improve the monitoring of the effectiveness and impact of food aid transactions and cooperation between food aid donors, recipients and others concerned. Eight, the provision of food aid under this convention will not be tied in any way to commercial exports of goods or services.
In conclusion, since several speakers raised this question during the debate, let me tell you how much aid we are currently providing for Ethiopia. The Commission and the Community are in a position to mobilise 542 526 tonnes of cereals between April 2000 and March 2001, i.e. immediately, this year. Let me also point out that during the negotiations we kept in constant contact with the food aid recipient countries so that we were always aware of their position.
Thank you very much, Commissioner Fischler.
The debate is closed.
The vote will take place tomorrow at 11 a.m.
Aid to uprooted people in Asia and Latin America
The next item is the debate on the report (A5-0065/2000) by Mr Deva, on behalf of the Committee on Development and Cooperation, on the proposal for a European Parliament and Council regulation (EC) extending Regulation (EC) No 443/97 on operations to aid uprooted people in Asian and Latin American developing countries [COM(1999) 443 - C5-0146/1999 - 1999/0194 (COD)]
Mr President, I am indeed privileged today to present this report to Parliament. It is one of the first reports from the Development Committee under the codecision procedure. I am particularly grateful to all my colleagues who have turned up in force to hear me speak and present my first report to Parliament and the heaving public galleries. All are waiting with bated breadth to hear my speech.
This is a very urgent matter. It is my hope that we can pass this report without any substantial amendment other than procedural ones because the report is an extension for one year of an existing regulation which supports four million refugees in the most war-torn and ravaged part of the world. If we delay or fail to pass this report in plenary as soon as possible, all further assistance, food supply, housing, shelter, water, sanitation and education, to the most vulnerable people in the world, will be severely affected as there will be no legal base in the European Union to support them and to fund them.
What we are doing today is to consider a Commission proposal to extend the regulation on aid to uprooted people in Asia and Latin America, which expired on 31 December 1999. The extension we propose is for one year until 31 December 2000. The extension of the regulation will enable a further EUR 40 million to be spent until the end of this year.
Between 1997 and 1999, Parliament sanctioned EUR 240 million. This regulation came to an end on 31 December 1999. By extending this regulation today for a further period of one year, we are also giving the Commission time to prepare a new regulation which I hope will be a multiannual one to replace the existing regulation. This new regulation, to be brought in at a later date, should build on, and take into account, the existing regulation as well the annual report and the evaluation which the Commission has undertaken to present to Parliament and Council in the very near future, and no later than September.
The European Parliament' s original report on the current regulation, the Howitt report, was exemplary in how it was constructed by Parliament. It had considerable success in improving the existing draft and thus played an important part in supporting and improving the text which was finally adopted. Notably, the Parliament contributed to a strengthening of the regulation in its reference to environmental concerns, complementary support and cooperation and assisting local host populations, a strong approach for targeting support programmes towards women refugees, particularly those who have been the victims of rape, and a clear provision for the upholding of the "non-refoulement" principle, i.e. protection against forced return.
Mr Howitt engaged then in a very positive dialogue with the Irish presidency as well as with the Commission in order to improve on the existing draft. In addition, and more importantly, more than fifty NGOs were consulted. Therefore the Parliament played a major role in producing this regulation with its report.
Support to uprooted people, refugees, returnees and internally displaced people in Latin America and Asian developing countries has been a feature of the Community budget since 1984. The UNHCR estimates that there are 4.8 million in Asia and some 88 000 in Latin America. Of these, the current regulation and the one year extension that our report today is calling for, will continue to help 2.9 million Afghani refugees of whom about 40% are in Pakistan and Iran and the 60% balance in Afghanistan itself. A total of EUR 24.3 million was given to Afghani refugees with a further EUR 960 000 to Thailand, EUR 6 million to Sri Lanka, EUR 11.8 million to Burma and EUR 1.8 million to Nepal. In Afghanistan, about 2 million people were assisted by the mine-clearance programme which is crucial in returning that country back to normality.
Therefore, in a sense, an immediate approval of the proposal would postpone the need for a long-term solution. In doing so it would nevertheless allow the institutions to engage in a more thorough dialogue in this area and hopefully allow us to find a more permanent solution by 2001.
This is also a very timely report in the context of asylum-seekers. We are now presented with a solution by this Parliament, by our institutions in Europe, where we want to and can help people where the problem is. We can stop people needing or wanting to come across if we can help them at the place where the problem has arisen. The central thrust of my report is to help the people in war-torn areas, in ravaged parts of the world, to settle back to normality, to have proper foundations and sanitation, proper infrastructure, and to stop them needing to travel as asylum seekers and refugees.
Mr President, may I begin by stating how bizarre it is that we are debating the extension of a regulation tonight in May 2000 that already expired last December and which, under the Commission' s proposal, would again expire in seven months' time. As the rapporteur for this Parliament on the original resolution four years ago, I cannot but comment that this represents a failure of political commitment in Europe to aiding five million refugees, some of the poorest of the poor, in Asia and in Latin America.
Nevertheless we are here now, and the Socialist Group supports the rapporteur' s recommendation for adoption of this regulation with the minimum of amendments, already agreed in principle with the Council, in order to allow a fast-track, one-reading approval of the extension, and in reality to allow refugee support projects this year to go ahead rather than be cancelled. The need for this work remains as strong as it did four years ago. It is no good us debating conflict resolution in the Parliament and then finding that the sole support to assist people when the guns are put down or when the period of immediate humanitarian assistance is at an end is then forgotten altogether.
This regulation has enabled us to intervene in countries where there is deep conflict with serious abuses of human rights. For example in Afghanistan, which has today broken all world records for refugees with six million people having left the country since 1992, leaving the single largest and longest staying refugee population in the world. Or like the protection of the terrorised indigenous peoples fleeing from Burma. As one conflict ends another begins, as the half a million returnees expected in Timor by December this year go to demonstrate.
On this regulation, we know that the Council has some divided thinking. I have to say, Mr Patten, I regret that the Commission does too. Whilst it has supported projects in Asia to a great degree it has failed to address properly and with sufficient vigour the problems of refugees and internally displaced people in Latin America.
You know that I have spent much time visiting and studying the problems of violent, armed conflict in Colombia. In that country alone there have been 800 000 internally displaced people since 1996; 123 000 new internally displaced people between January and June last year. It is a disgrace that with this regulation the European Commission in the past has failed to address this problem. The sort of forced displacement that we have seen in Colombia I have seen too in Chiapas in southern Mexico where the presence of international aid workers is essential for the protection of human rights.
Finally, I would like to congratulate Mr Deva on his report, thank him for his kind words in his speech and endorse what he says. I know he will be listening carefully to the Commissioner when he sums up to see if he will put on record that promise to ensure that a future proposal for a multiannual regulation comes forward and that the annual reports will be provided. With Mr Deva we ask those questions of you, Mr Patten, and if we do not get satisfactory answers the Socialists on this side of the House will be supporting Mr Deva in taking a very different stance on this report altogether.
Mr President, I should like to thank Mr Deva for a very good report, of which it might be said that it is as long as the Commission' s text is short. It no doubt says something about the relationship between Parliament and the Commission at the moment that the text presented to us has been produced very urgently and is therefore very brief and very simple.And, as Mr Howitt also mentioned, is it, of course, not particularly satisfactory to receive it four or five months after the regulation has in fact expired, but this is actually the usual way, although I do not suspect Mr Patten of being up to no good. It is the usual way things are debated in parliaments. A report is submitted which says that we must now extend the regulation. It is four months since it expired. Parliament is thus, in actual fact, compelled to say: all right, then, we really have to accept the extension for, otherwise, there will be even more people dying of hunger and destitution. It is not a fair way of doing things, and I shall therefore, like Mr Deva and others, also listen to what Mr Patten has to say. That said, however, I would also say that we need to implement this proposal as quickly as possible, for we must try to help as best we can and just hope that we can find a more satisfactory way of doing things in future. One simple little matter, which Mr Deva also emphasises, and which I too think we ought to discuss in the future, is the situation of women and children, which is, of course, extremely difficult and always will be in these situations. We therefore need to concentrate very heavily on this area and find some methodical ways of doing so, partly by involving NGOs and others who can make a contribution.
Mr President, I would like to join in the heavy criticism which has been levelled by the parliamentary Committee on Budgetary Control and the Committee on Development and Cooperation and which has been outlined in the otherwise very constructive report of Mr Deva. These committees complained about the fact that the annual reports have not been issued by the Commission, and what is worse, the independent evaluations have failed to materialise, although these are, of course, vital in order to establish that the validity period of the regulations definitely needs to be extended. But how can we do this without the necessary reports at our disposal?
As has already been expressed in other criticism, this is probably once again a case of outstanding payments, unnecessarily complicated procedures for financial control and a fragmentation of efforts. Also the fact that the amounts spent are disproportionate to the number of displaced persons raises questions. Commissioner, of the EUR 240 million, 40% has been allocated to Latin America which has less than 1% of refugees in the world, while 60% has been granted to Asia which has 40% of the displaced persons. Were it not for the fact that a sudden discontinuation of the programmes would cause undesired effects and result in innocent victims, we would follow the advice of the Committee on Budgetary Control, but instead we will now follow Mr Deva' s recommendation. He has called for an extension of that programme by one year, although Mr Howitt has already pointed out that, in actual fact, we are already halfway through that year. We hope that the report and in-depth evaluation will as yet be forthcoming. Mr President, we are not talking about humanitarian aid but about viable projects aimed at self-sufficiency and the reintegration of refugees and displaced persons, ex-soldiers, etc. Surely we should be able to come up with the goods and establish that there is indeed reduced dependency on aid.
Mr President, we are prepared to give the Commission some respite because we know that so many people are making huge efforts and because Parliament too is not exactly whiter than white as far as the Council is concerned, which you are under-staffing, but I think that, in any case, we will need to get the Commission to keep its promise to us, because otherwise this cooperation will be futile.
Mr President, it seems simple. All we need to do is to change the year 1999 to 2000 and the European Union can support campaigns for another year for the benefit of uprooted people in Latin America and Asia. There is, however, more to it than that, as evidenced by the opinions of the Committee on Budgets and the Committee on Budgetary Control.
With regard to the implementation and evaluation of this programme, the Commission has not exactly come up smelling of roses. Little consideration has so far been given to the operation of this programme. Sound annual evaluation reports are lacking. Moreover, we are still waiting for a long-term vision for this programme. I would, therefore, make the approval of the extension of this programme dependent on the availability of reports. Parliament must use this as a way of forcing the Commission to account for the spending of the development funds.
None of this detracts from the fact that the recipient countries sometimes have dire situations to contend with. The European Union must help where it can. The role of the national Member States, however, is at least as important. Indeed, at European level, we are always running the risk of making pledges that we cannot keep due to budgetary restraints. The most important prerequisite to a long-term solution for the problems outlined is sound coordination of Member State efforts. Nothing more, nothing less.
Mr President, it is not only a political responsibility but a moral responsibility that the European Union has to help those in straits outside its boundaries as equally as they can. This being the purpose of this report, I congratulate its rapporteur, Mr Deva.
To help those in need when it is in our hands to do so, at the end of the day, results in our really helping ourselves. The Bible as always is right when it states that there is a giving which does not impoverish. The other side of the coin is also true. Hoarding does impoverish. Countries that have serious internal hostilities and all the terrible reaping of that where the innocent go to the wall and countries encouraging displaced persons to return home ought to be helped. The fact of the matter is that those displaced are mostly women and children. This makes it even more imperative that action should be taken. Food supplies, water and sanitation, housing and shelter, education are, of course, the top priorities. I welcome the recognition of this.
I believe that the four amendments submitted by the Committee on Development and Cooperation must be accepted by the Commission and I hope that the Commissioner, Mr Patten, who did not very often give me happy replies on other things when he was in another office, perhaps today will give me some little encouragement that Christmas is really coming. It is essential that annual reports are submitted by the Commission to this Parliament and to the Council, as is specified. If such reports are not forthcoming then I could not find my vote to go with this renewal. I believe that the Commission must answer to this and tell us what they are going to do.
The financial framework needs to be introduced in keeping with provisions already agreed to. These provisions must be strictly adhered to and this change is absolutely necessary. The new text on comitology is necessary and when the long-term future of this regulation is assessed, this Parliament must have before it independent valuation reports, so where improvements can be made they can press upon the Commission to make those improvements. Where they think this expenditure of finance can be maximised to a better reaching of the objective and target of these regulations, then we should have the information before us so as to give us a good, healthy and proper debate.
Mr President, the Commission proposes that the existing regulation be extended. According to the regulation, the Commission is obliged to prepare an annual evaluation for Parliament and the Council, something it has not done. However, the programme must not be halted under any circumstances; that would be quite wrong. It is important that the programme should be extended, but not before we have seen the evaluations. The Commission promised that we would have the evaluations in March, then in April and then in May. So where have they got to? An independent evaluation is needed for otherwise we have no guarantees that the money has been spent properly. The purpose of the evaluation is, of course, to improve the future programmes. Everything concerning development aid, including the rehabilitation of refugees, ought to fall within the remit of the Directorate-General for Development. It is this Directorate-General which has the expertise and it should therefore also have the responsibility. The Court of Auditors has also criticised the lack of clarity in the way the different initiatives are related to one other. It is indefensible and damaging to the programme that no effort is being made to introduce coherence. I am glad that there is support, especially in the Committee on Budgetary Control, for my amendment to the effect that the programme should only be extended once the Commission has fulfilled its part of the agreement and submitted annual reports and evaluations. Without this amendment, the Commission could get away with not having submitted a single evaluation report since the regulation came into force in 1997. I have also noted that my dear friend, Mr Dell'Alba, has had his grumbles printed as an appendix to my opinion. However, he is only speaking for himself. At any rate, he had no backing in the Committee, since he was the only one to vote against the conclusions.
Mr President, let me first of all thank my honourable friend for his extremely thoughtful report and for the care and attention that he has devoted to the issue of uprooted people in Asia and Latin America. It is common to all the speakers in the Chamber and to others outside that it is an excellent report but, speaking for myself, I would not have expected any less from my honourable friend.
Regulation 443/97 on aid to uprooted people is an important instrument clearly, an instrument to deliver aid that is not covered by humanitarian assistance and the honourable Member Ms Maes made this distinction extremely clearly. It supports projects implemented by international organisations like the UN and the UNHCR and NGOs and these measures are designed to improve living conditions, not only for returnees but also for the communities into which they will integrate. In that context particular importance is attached to clearing the land of mines, a point which my honourable friend referred to, rebuilding farming systems, supporting secure livelihoods and embracing key health and education challenges.
A number of honourable Members have made clear the good and practical work done as a result of this regulation. I noted in particular what the honourable gentleman, Mr Howitt, said about geographical balance and one or two other honourable Members referred to that as well.
I also noted what the honourable gentleman Dr Paisley said about our moral duties to those who are uprooted. Dr Paisley and I have not always seen eye to eye on every subject but I hope that this is a subject on which we can see eye to eye and even share quotations from both the Old and the New Testament.
The Commission started preparations for the renewal of this regulation in Spring 1999. However, these discussions were delayed by the former Commission' s resignation last year. It was decided as an interim step to propose an extension of the current regulation up to the end of the year 2000. A Commission activity report covering the three years of implementation of the regulation from 1997 to 1999 was presented in its preliminary version to Mr Miranda, the President of the Committee on Development and Cooperation of Parliament, and, of course, to the rapporteur.
In parallel, preliminary findings of an on-going external evaluation on the implementation of the regulation were also transmitted. The final evaluation report will be submitted to the Parliament by September of this year.
Now to the amendments: the Commission broadly agrees with the four amendments which have been tabled by the Parliament. However, concerning the first amendment I would like to stress again that the draft of the activity report has already been made available to the Committee on Development and Cooperation and that official submission will take place next June at the latest.
The Commission agrees with amendments two and three since they reflect the existing framework of interinstitutional cooperation with regard to budgetary discipline and comitology.
Now let me come to the fourth amendment. I recognise that the Parliament would like to see the independent evaluation report extremely soon. A number of honourable Members have argued that you should see that by July. We believe however, that given the late contracting of the 1999 programme, which means that some activities are only now getting under way, it would be better to finalise the report, which must be a thorough and comprehensive document, a month or two later, say by September. That will give us a reasonable period to evaluate 1999' s activities.
However, as you know, the evaluation is already under way and I will make any interim reports available as soon as they are produced. I want to make that commitment unequivocally. I hope that Parliament would be willing to agree this approach. There have been references to the new regulation. I can confirm that the new regulation is under preparation. It will need to take into consideration the findings of the evaluation exercise and, of course, before presenting it to the legislative authority, we in the Commission will have to ensure that we are able to mobilise the necessary human resources for its effective implementation.
Too often, in my experience of just seven months, we undertake to do things without having first made sure that we have got the resources to carry them through and it is important for us to be honest about what we want to do and how we can achieve it.
Before closing let me once again thank Parliament for its support in extending the validity of this important instrument. I can assure honourable Members that I have taken account of the criticisms and of the aspirations that have been expressed during the course of this debate. I am old enough and experienced enough in political life to recognise the difference between a standing ovation and a raspberry, or a bronx cheer as the Americans would call it, and I do not wish to sit through another debate about a subject as important as this and hear it dominated by well-meant criticisms. So I hope that we can do better by the time we next discuss this important subject.
We are dealing with important technical details but, above all, we are dealing, as honourable Members have pointed out, with human tragedies that lie behind the need for all these measures and that is why we have to ensure that our own response is as rapid and as effective as possible.
That concludes the debate.
The vote will be taken tomorrow at 11a.m.
EC-Switzerland agreements
The next item is the report (A5-0118/2000) drawn up by Mr Carraro, on behalf of the Committee on Industry, External Trade, Research and Energy, on the proposal for a Council decision on the conclusion of the Agreements between the European Community and its Member States, of the one part, and the Swiss Confederation, of the other part (7260/2000 - COM(1999) 229 - C5­0204/2000): 1. on the free movement of persons (9748/1999 - C5­0197/2000­1999/0103(AVC)); 2. on air transport (9749/1999 - C5­0198/2000 - 1999/0104(AVC)); 3. on the carriage of goods and passengers by rail and road (9750/1999 - C5­0199/2000 - 1999/0105(AVC)); 4. on scientific and technological cooperation between the European Community and the European Atomic Energy Community, of the one part, and the Swiss Confederation, of the other part (9751/1999 - C5­0200/2000 - 1999/0106(AVC)); 5. on certain aspects relating to public procurement (9752/1999 - C5­0201/2000 - 1999/0107(AVC)); 6. on trade in agricultural products (9753/1999 - C5­0202/2000 - 1999/0108(AVC)); 7. on mutual recognition in relation to conformity assessment between the European Community and the Swiss Confederation (9755/1999 - C5­0203/2000 - 1999/0109(AVC))
Mr President, this draft recommendation marks the end of a political and institutional process which began 10 or so years ago under the auspices of the then President of the Commission, Jacques Delors, who, as far back as the early 1990s, predicted the entry of the Swiss Confederation into the then common economic area.
As you are aware, this project was blocked by the Swiss referendum in December 1992, when, albeit by a very narrow majority, the Swiss citizens decided to block the entry of the Swiss Confederation into the European Community.
That was the beginning of a period of uncertainty, of widely sectoral agreements, which is being brought to an end by this package of seven agreements, which are closely related to the economy but which are also wide-reaching and of general interest. The seven agreements govern the free movement of persons, air transport, the carriage of goods and passengers by rail and road, scientific and technological cooperation, public procurement, agricultural products and, in relation to these, mutual recognition in the area of conformity assessment. They are also characterised by a specific simultaneous enforcement clause to the effect that the agreements will enter into force only insofar as they are approved or rejected en masse.
For this reason, although the draft legislative resolutions are separate documents, they have to be tabled and approved en bloc because, and I stress this, they have to be enforced en bloc.
The agreements were signed as early as June 1999, ratified by the Swiss Parliament on 8 October 1999, and tomorrow they will have reached the stage of ratification by the European Parliament. However, I would also like to point out to the House that the citizens of Switzerland will, once again, be called upon to pronounce judgement on this package of agreements, and, therefore, also on relations with the European Union, in the referendum on 21 May next. Nevertheless, it is as well to remember that this declaration will certainly be different from the 1992 decision in form and substance. In 1992, the people of Switzerland were called upon to pronounce judgement on Switzerland' s accession, whereas on 21 May they will be asked to approve or reject a package of strictly economic agreements which do not have the political implications of the 1992 agreements.
However, I feel it is highly significant that Parliament is voting on and approving the texts - if that is the decision of the House, as it was the largely unanimous decision of the Committee on Industry, External Trade, Research and Energy and as it is the desire of all the parliamentary committees which have expressed their opinion - and giving its assent before the Swiss referendum on 21 May. Not, of course, in order to undermine the sovereignty of the Swiss people' s vote in any way, but, on the contrary, to give a further sign of confidence and conviction that the development of a common European economic area and growing integration of the markets and economies of this Europe - of which Switzerland is, clearly, at the heart owing to its central geographical position - are a concern which we share and which we consider more important than disputes over procedures.
In my opinion, it is politically significant - and, for this, all thanks go to the Chairman of the Committee on Industry and the staff which have made it possible - that Parliament is going to vote before 21 May, for this will present the Swiss citizens with a sure, well-defined legal framework on which to pronounce judgement. The opinion of the Committee on Industry is wholly favourable and I recommend that the House votes unanimously for the motions during tomorrow' s sitting.
Mr President, I want to begin by thanking the rapporteur for the committee responsible. He has produced a very coherent opinion. I also want to thank the Commission for its good work in connection with the negotiations.
With regard to my committee' s area of responsibility, that of citizens' freedoms and rights, this agreement is welcome. I also want to emphasise that it is important to view the agreement in its entirety. In the course of my work on the opinion, I in fact became aware of quite a number of problems and difficulties for EU citizens who live and work in Switzerland. In certain cases, it has been a matter of discrimination pure and simple. There is no doubt that the agreement we now have provides great opportunities to solve those problems which exist and to prevent new problems from arising. In this connection, I would just mention, for example, the right of entry, the right of establishment, the opportunity to enter the labour market, the coordination of social security systems, the right of establishment for non-gainfully employed people and students, together with new opportunities for cross-border workers.
I want to emphasise, as the rapporteur for the committee responsible pointed out, that it is important for our opinion to be made available before the referendum in Switzerland - not because it is for the Swiss to say 'yes' or 'no' to the opinion, but to show our desire for cooperation, that is to say further cooperation, with Switzerland. Our committee has pointed out possible future areas of cooperation, for example operations to combat trafficking in women and to combat organised crime and economic crime. We view these agreements, especially the agreement concerning the free movement of persons, as being very important in the context of cooperation between the EU and Switzerland.
Mr President, I too want to thank the rapporteur for his report and congratulate him. The Committee on Regional Policy, Transport and Tourism as a whole is pleased about this agreement because it was well known how very difficult it was to reach a transport agreement which established a fair balance between competition and the environment and which would also produce a satisfactory solution for both sides.
The two agreements that directly concerned us, and that we have analysed, concern air transport and road and rail transport. Here we must note, with regard to air transport, that Switzerland is, of course, already a member of numerous international conferences and organisations and has therefore incorporated in its legislation quite a few aspects of what we in the EU regard as the acquis communautaire. Its adoption of the regulation on the liberalisation packages is the most practically significant measure. The Transport Committee regards it as a small weakness that the duty-free agreement is not applicable to Switzerland in this case.
The road-rail discussion is a more difficult and also a more interesting one. We think the experiment being proposed here is most interesting. On the one hand, Switzerland will gradually forego reducing the number of heavy goods vehicles. It will allow vehicles of 34 to 40 tonnes up to the year 2004; on the other hand, it will abolish the quotas accordingly. Eventually it will replace this system with a road tax, of approximately EUR 200 on average. So you can understand why the transport operators are rather critical of that.
And in my view their criticism is fair because we believe these road taxes do not take sufficient account of the fact that the transport operator may invest in environment-friendly lorries. But what the Transport Committee considered even more important was that this agreement points the way to a transport policy entirely in line with that of the EU: reducing the burden on the roads while supporting transport by rail. We believe the proposed agreement between the EU and Switzerland is a pilot agreement; the same applies to the analysis of the means by which what we regard as a theoretical transport policy may subsequently be put into practice.
Mr President, the Social Democrats Group and I myself most emphatically welcome this agreement between the European Community, on the one hand, and the Swiss Confederation, on the other. It is a step in the right direction. After all, Switzerland is located at the heart of Europe but is not yet a member of the Union. The conclusion of the bilateral negotiations with Switzerland will put the Union' s relations with Switzerland on a new footing, and we all hope that, in a few weeks' time, the Swiss people will give their assent to these agreements.
But there are a few aspects that still need clarification. I am not referring to what I usually refer to in this connection, namely closer cooperation to combat tax evasion at the cost of the European taxpayers. Tonight I will confine myself solely to the question of freedom of movement and will specifically address the subject of cross-border workers. In all, there are 140 000 cross-border workers in Switzerland who come from Germany, France, Italy and Austria. These cross-border workers are very seriously affected by the most recent deteriorations in Swiss pension schemes. Prior to the tenth review of old-age and surviving dependants' insurance there was a so-called spouse' s pension, which was paid without regard to the place of residence of either spouse.
Under the tenth review, which recently came into force, this rule was removed. It was replaced by educational credits, which were, however, tied to residence in Switzerland. As a result, cross-border workers from the European Union had to pay the same contributions as Swiss residents, but received a 30% lower pension. The forthcoming eleventh review even provides that only widows resident in Switzerland are entitled to a widow' s pension, which, of course, once again makes the situation worse for cross-border workers from the EU.
Unfortunately, European Union governments have paid too little attention to this issue until now. I hope all this will change in the near future. The current rules on old-age and surviving dependants' insurance conflict with the principle of equal treatment and equal status. Cross-border workers pay in just as much pension insurance as their Swiss counterparts but receive considerably lower pensions. I hope that this unilateral discrimination by the Swiss Government will be remedied in the wake of this bilateral agreement. I am extremely grateful to the rapporteur for touching on and bringing up this question in his explanatory statement.
A glance at the map shows that these are probably not the last negotiations and agreements we will see between the Union and Switzerland. That makes it all the more important to abide not just by the letter but also by the spirit of the agreements we are deciding tomorrow. For that can only be to the benefit of future negotiations and future agreements which we will be negotiating and deciding bilaterally.
Mr President, the bilateral agreements between the European Union and Switzerland are analogous to the multilateral agreement arrangements that have come into effect within the framework of the European Economic Area. It is the opinion of the Group of the European Liberal, Democrat and Reform Party that the European Parliament for its own part should support their adoption. Switzerland' s position illustrates the curious nature of Europe' s present arrangements for integration, and the need to aim to change them, especially now that the EU is expanding throughout the whole of Europe. The merging Europe has organised itself into a series of concentric rings, at the core of which has been the founder members of the European Union. First there was the Council of Europe at Strasbourg, which divided in two when France, Germany, Italy and the Benelux Countries formed the European Coal and Steel Community. The attempt to form a political and defence community came to nothing, but the European Community was created. The Outer Seven, as opposed to the Six, formed the European Free Trade Association, EFTA.
The expansion of the Six into a Community of, in the first instance, eight, and then twelve, went relatively smoothly. Since these instances of enlargement, a debate has begun on differentiated integration. At the end of the 1980s, a plan was drafted in the European Commission whereby the then European Community would consolidate as a federation and the other countries of Europe would join the Single Market via the European Economic Area arrangements. The first Agreement on the European Economic Area was offered to the EFTA countries. It was then that concentric circles were being spoken of for the first time. The EEA Agreement was established, although for Austria, Sweden and Finland it turned out to be a short-lived arrangement. EEA membership was rejected in a Swiss referendum. So the only countries remaining in the EEA were Iceland, Norway and Liechtenstein. Bilateral agreements began to be drawn up for Switzerland.
Negotiations are now under way regarding the future accession of twelve countries to the European Union. It is strange that neither Switzerland nor any of the EEA countries are among them, although they would be the best suited of all to join. There is a simple reason for this, however. They do not want to join the present Union, nor that of the foreseeable future. Now that the Union is growing fast, it is reasonable that it should be subject to internal differentiation. Just as Jacques Delors, Valery Giscard d'Estaing and Helmut Schmidt, among others, recently proposed, the core countries of Europe should go further along the road towards integration than the others, while the rest of the Union could develop as a confederation of independent states and differentiate. In this way, we could ease and speed up accession for the countries of Eastern Europe and this would also make membership possible for Iceland, Norway, Liechtenstein and even Switzerland.
Mr President, Mr Väyrynen' s comments just now about concentric circles remind me a little of a hole with circles drawn round it, looking at Switzerland and Europe. I hope this hole will be filled sometime in the next few years with the accession of Switzerland to the European Union. For then we would not have to negotiate and decide seven different agreements but all this would be a matter of course. I very much hope we will make progress in this regard over the next few years.
But perhaps these seven agreements are a preparation for that debate and I very much hope that just as Parliament will be approving these seven agreements by a large majority tomorrow - or so I assume - the Swiss people will also approve them by a large majority on 21 May in order to make it clear that Switzerland is part of Europe.
I would like to say a few words about the agreement on scientific and technological cooperation because I myself have been repeatedly involved in that area of cooperation with Switzerland over the past few years. I warmly welcome that agreement because basically it means that Switzerland will take part in the European Union' s framework research programme on an equal footing. To that end, it will pay a contribution in line with its GDP yet participate fully in the programme. That is a major advantage for both sides. Yet there is one drawback: it is the European Parliament and the Council that decide the content of this programme, not Switzerland. That means that Switzerland, like Israel, Norway, Liechtenstein and Iceland, which also take part in this framework research programme, can only participate in something that is decided over their heads. They have no say as regards its content.
So I would propose that we take our time preparing the sixth framework research programme and that we at least hold informal talks with the Swiss parliamentarians - just as we do with Israel, Norway and so on, i.e. states which do not belong to the EU but which do take part in the framework research programme. That is something the European Parliament could organise. Parliament could take the initiative and invite parliamentarians from these countries, so that we can know in advance what input the Swiss can contribute, what problems they may have, what proposals they may have. In fact, this would also be a step towards bringing Switzerland and the European Union closer together. I would very much hope we could do that. Aside from that, let me thank Mr Carraro again for this excellent report. Anyone who wants to learn will find a great deal of information in his report. Once again, many thanks and I hope we will adopt it by a large majority tomorrow.
Mr President, the attendance in this Chamber shows that there is no dispute about this agreement, that Members want it, and I am sure we will vote for Switzerland and for this agreement by a great majority tomorrow. We want closer cooperation in Europe. We want more dialogue. We want to analyse problems pragmatically, find compromises, although on the basis of democracy and the rule of law, and we want, at the end of the day, to vote in the proper manner. We often see the Swiss people voting on issues and as a democrat I am constantly delighted by the democratic attitude of Switzerland.
The peaceful settlement of conflict - i.e. democracy - versus the declaration of war. In fact, war never has been a solution for the people of Europe. We need ground rules for democracy, and in the end we must also abide by them. After over 50 years of a policy of peace, the German Foreign Minister acting as President of the Council has called on the military to take a decision. That should set us thinking. I believe it is important that we use democratic methods to safeguard peace. Now he, as President of the Council, and the 12 prime ministers have taken an arbitrary decision without any legal basis against a Member State. It has no legal basis and in particular it goes against the European institutions. The decision with regard to Austria was taken without any de facto participation by the Commission, without the participation of the Council and, of course, without the participation of Parliament. In my view, that raises a number of problems, especially for Switzerland. And I regard the signs of weakness the euro is currently showing as a judgement by the international community of this conflict within the European Union. The crux of the matter is that this is a conflict between the prime ministers and the European institutions, a conflict that is putting a spanner in the European works and creating insecurity.
In fact, Austria was always seen as the blue-eyed boy in matters of human rights and democracy. I think Austria has fared very well with its neutrality over the past decades, a neutral position between east and west. In joining the European Union we clearly committed ourselves to the west, with the aim of preventing any future military conflicts. But that means talking to each other, meeting each other, analysing things pragmatically, finding compromises. I must say that in Austria, too, it is now time to review the situation for, when it comes to their referendum, the Swiss people will be looking very carefully at how the 14 prime ministers decide.
In Austria, Mr Haider resigned on 1 May. He no longer plays an active role in Austrian politics. I think it is high time the sanctions against Austria were lifted and I believe the prime ministers should also apologise to the people of Europe for choosing to go down a road that is unacceptable to Europe. I demand the immediate suspension of the sanctions against Austria and I believe this decision with regard to Austria will be of the utmost importance to future plebiscites and referenda in Europe.
We very much welcome the report by Mr Carraro and his colleagues. I totally agree with the remarks of the honourable Member, Mr Linkohr, about the quality of the report. I am also grateful for the authoritative comments made by the honourable Member, Mr Carraro, and by representatives of other relevant committees during this debate and the other contributions we have had as well. One or two honourable Members have been able to bring in subjects about which they care passionately like the honourable Member, Mr Rübig, and I commend them on their inventiveness. But it has been a useful debate which has reflected the importance of the subject.
We are extremely satisfied that Parliament has given this verbal approval to the seven agreements with Switzerland. They are the result of four years of extremely difficult and tough negotiations. The outcome of those negotiations has been excellent and I am delighted that Parliament has reacted in the way that it has.
The agreements are very important. They are very important politically and they are very important from a technical point of view as well. They unblock the stalemate in the relations with one of our closest neighbours and our second biggest trading partner. They open the way to closer relations and, I hope, to further integration.
Through these agreements the biggest problems in our bilateral relations will be resolved in a number of key sectors: technical barriers to trade, public procurement, research and development about which the honourable Member knows so much, agriculture and air transport. Equally important, a viable solution has now been found for alpine transit. The European standard of free movement of persons will also be introduced in relations with Switzerland.
I am glad that Parliament has found the result of the negotiations to be in general so positive but we have also taken note of some more critical remarks, especially regarding cooperation in the fight against transit fraud, cigarette smuggling and other fiscal crimes, where you want to see our Swiss friends doing much more. Parliament has repeatedly called for better cooperation and the problem will be further investigated I know by a special delegation of the Budget Control Committee.
I want to make it absolutely plain that the Commission shares these concerns. Losses of several billion euros are caused to the Community budget every year because Switzerland does not apply the relevant Council of Europe protocols on judicial cooperation. The Commission has repeatedly stated that we see a rapid solution to this problem as the prerequisite for any further agreements in other areas. It is a point that I am looking forward to discussing with the Swiss Foreign Minister when he comes to Brussels a little later in the summer, as well, I hope, as discussing more positive matters with him.
I want to assure all honourable Members that we have taken account of the detailed concerns that have been expressed in this useful debate and of the other comments that we have received on these negotiations.
As a number of honourable Members have said, the Swiss Parliament has already approved the seven agreements. They did that in October last year. We very much hope that the Swiss people themselves will give their blessing in the referendum scheduled for May 21. It would be constitutionally indelicate I am sure for me to urge them to vote in one way or the other but I do very much hope that these negotiations which have been conducted in good faith and have led to very satisfactory outcomes will be endorsed by the people of Switzerland.
I am sure that the assent of the European Parliament will be very helpful in this respect in encouraging people in Switzerland to vote on May 21 in what we all think would be the right way. So I very much hope that the vote which the Parliament holds tomorrow does not surprise any of you and does not surprise the Commission either.
That concludes the debate.
The vote will be taken tomorrow at 11a.m.
Financial assistance to Moldova
The next item is the report (A5-0082/2000) drawn up by Mrs Matikainen-Kallström on behalf of the Committee on Industry, External Trade, Research and Energy on the proposal for a Council decision providing supplementary macro-financial assistance to Moldova (COM(1999) 516 - C5-0261/1999 - 1999/0213(CNS)).
Mr President, Moldova bears the heavy burden of communism as do many other newly independent countries that were formerly part of the Soviet Union. Examined in human and economic terms, Moldova is faring very badly. The social situation is chaotic and democratic progress painfully slow. A civil war and the repercussions of the economic crisis in Russia have been paralysing the country for a long time now. Industry is still underdeveloped and unevenly distributed regionally. A modest export trade is based on the sale of agricultural produce to neighbouring regions. A look at the figures will show the level of desperation that exists. Since 1992, the Moldovan economy has shrunk by almost 70%. Life expectancy has fallen dramatically, and, according to a study undertaken last year by the UN, 50% of the people live below the absolute poverty line.
The Commission deserves praise for having proposed a considerable increase in financial aid to Moldova at the suggestion of the World Bank and the International Monetary Fund. Bilateral financial aid via the TACIS programme has been reasonably successful. A big step forward is particularly visible in the areas of local administrative training, the weeding out of corruption, and the promotion of exports and agriculture. This, however, is not enough. More financial aid must be made available if we are to solve the problem in macro-financial terms. This involves developing democracy and establishing a proper financial and economic policy. Positive action to develop Moldova must be supported with measures that boost the democratic system. The Commission must see to it that the additional funding is used properly, flexibly and in a way that strengthens the basic structures of society.
Since the biggest economic problem in Moldova is its dependence on Russia, the new EU aid action must aim at severing this dependence. For example, Moldova relies totally on Russian imports of energy, and is consequently tied by a leash to Russian energy companies. The circle can only be broken by establishing Moldova' s own energy sector and the diversification of its export trade. The other problem with regard to Russia is connected with the withdrawal of troops from Moldovan territory. The EU must do all it can to make it clear to the Duma that withdrawing Russian troops from Moldova would enhance the country' s stability. Furthermore, talks on dismantling Russian missiles stockpiled in Moldova must be pushed through immediately.
My report was unanimously adopted in committee. There were good and sensible additions made to it by the Committee on Budgets. I hope that this spirit of consensus will be present too in tomorrow' s sitting.
draftsman of the opinion of the Committee on Budgets. (FI) Mr President, as draftsman of the opinion of the Committee on Budgets, I would like to draw attention to the economic effects this legal decision will have. The European Union is granting different forms of economic aid to different countries. Macro-financial aid is one of the most important, in addition to which equivalent forms of aid can be given in the form of European Investment Bank guarantees and Euratom loans. There is, however, a ceiling to this provision of loans, which has been determined in interinstitutional agreements. That is a maximum annual figure of EUR 200 million from the Guarantee Fund. This causes problems for possible new loans from the European Union, because this ceiling is inflexible. The present loan and guarantee decisions might lead to a situation where this ceiling is easily exceeded, if something unexpected happens. I would therefore think that, from the point of view of the Committee on Budgets, it is important that the Commission should make a multiannual assessment of likely future fund requirements, which would serve as a general guide. The aim should be that Parliament and the Council agree on priorities concerning the use of left-over margins, and that a procedure should be agreed in order to make any changes to these principles.
In the case of macro-financial aid, the Commission appears to have considerable faith in the ability of the international institutions - the IMF and the World Bank - to evaluate the economic situation in whatever countries are concerned. The role of these institutions is perhaps too important, and the Commission often automatically accepts conditions imposed by others on these loans. For this reason, I think that Mrs Matikainen-Kallström' s remarks and amendments are very important, as they take account of the fact that such areas as employment and social security should also be examined when determining how the money from loans should be spent.
Mr President, the excellent report by our colleague, Mrs Matikainen-Kallström, on supplementary assistance for the budget of Moldova gives us a rare opportunity to cast our eyes on this small country on the periphery of the European Union, on its economic development and political orientation. The people once again find themselves living in poverty. The average monthly per capita income in Moldova is only approximately EUR 30. Privatisation is making only slow headway and so far the country has not managed to entirely resolve the problem of integrating its Russian minority groups. It has still not achieved monetary or budgetary stability and Russian occupation troops are still stationed in part of the country, in Trans-Dnestr.
For days now, there has been a very real risk of all the lights going out in Moldova. The Russian energy company Gazprom suspended gas supplies because Moldova could not pay its bills in German Marks and US dollars. So we are quite literally witnessing this country' s almost desperate fight for economic survival and political existence.
Geographically, Moldova is a narrow strip of land between Ukraine and Romania. Many young Moldovans are looking towards the European Union. Some are studying at our universities and technical colleges thanks to funding from the European Union and its Member States. At home, most of them want Moldova to become more open to the European Union. How can we, the European Parliament, make it easier for Moldova to become more open? The macro-economic financial assistance, which the Group of the European People' s Party (Christian Democrats) and European Democrats firmly support, is an important step towards building up the necessary confidence in the Moldovan administration system and thereby consolidating its budget.
Moreover, the aid under the TACIS programmes must concentrate more on vocational training, education and improving the totally outmoded transport, communications and energy infrastructure. Small crafts and services businesses can only be started up if there are prospects of improving the framework conditions for competition and investment, which is only feasible in the long term with the help of the European Union. But Moldova must also know where it wants to go. Does it want to remain in a state of insecurity because it relies so heavily on cheap Russian raw materials, which it cannot even pay for yet, and also remain incapable of reform in many areas, which would mean tying its long-term future to the imponderables of Russian economic and social development? Or does it want to follow the example of Romania and resolutely tread the long and difficult road of economic reforms and closer cooperation with the European Union? In that case, it also deserves stronger support on our part. That support must be conditional on a radical modernisation of its economy and administration. We hope Moldova will opt for renewal and for Europe.
Mr President, ladies and gentlemen, Mrs Matikainen-Kallström' s report deserves our full support. She has guided this 'child' in difficult circumstances, for which I thank her. When we talk of transitional economies we might ask where these economies are really going. It seems that the direction is not always clear. Moldova imports all its raw materials from abroad and is very dependent on energy imports. One tenth of its GNP goes on a bill from just one Russian company, Gazprom, which - as the previous speaker said - is switching out the lights in the state of Moldova. There is therefore a stranglehold on energy that does not just affect Moldova but also its neighbour, Ukraine; and Belarus, too, for that matter. Consequently, this phenomenon has a broader political significance, which may create tension in this region, and which we will then have to attempt to relieve.
Moldova' s need for finance will be huge in the years to come. The Russian crisis on 17 August 1998 had an enormous effect on Moldova. It has become a ragamuffin state. The basic pension is just one fifth of the heating costs of one small flat. No nation can live and function like that. The balance of trade surplus is a massive 23 - 25%. As has been said, Russian troops are in the region of Trans-Dnestr, Lebed' s famous 14th army, not all of it, but nonetheless it has some influence.
We obviously support the loan decision and the line the report adopts, the macro-financial assistance, but this will not be enough. We are taking stability eastwards, so that we will not have to import instability from there. The next zone of enlargement, the following zone of candidate countries, will be the one we shall have to concentrate on. We have to create an area of special action, of which Moldova will be a part, and we have to help them. We therefore have to create an Eastern programme, to run alongside the current round of enlargement, which will help these countries - Moldova, Ukraine, Belarus and Russia - at a stage when we are receiving new members, so that no new curtain falls between these states.
Mr President, I would also like to thank the rapporteur, Marjo Matikainen-Kallström, for preparing a sound report. She has got to grips with the issue in a comprehensive way and raised some important issues connected with it. Our Group supports the rapporteur' s views. As has been said here several times, the situation in Moldova is extremely difficult. Although a little headway has been made in the areas of administrative development, social pluralism, and human rights, the economic and social situation is still extremely grave. The country' s economy has shrunk by around two thirds in the last ten years alone. Discrepancies in income have grown wildly and half the population lives below the poverty line.
Development in Moldova depends essentially on whether the country can achieve political, social and economic stability. It will be extremely hard for Moldova to overcome its huge problems without foreign assistance. The Union' s support for Moldova is thus in place. The EUR 15 million loan now to be made must be coordinated with assistance from the IMF and other international agencies with the aim of boosting Moldova' s social and economic stability. It is also important that the Commission guarantees the aid by attaching certain economic conditions to it, so that it is used properly in the right areas, for example, in improving administration, organising basic civil services and increasing economic efficiency. Later, we have to ensure that the conditions have been fulfilled properly and that the country is progressing along the path of democracy and that people' s living conditions are improving. The report' s proposal for the possibility of revising the financial perspective to increase the amount of funds in the guarantee reserve is also in order.
Mr President, establishing and consolidating a multi-ethnic state is no picnic in political terms. Moldova is still living proof of this. Ever since its conception in 1991, it has been faced with intransigent separatism from the Dnestr Republic. And we ought to remind ourselves of the Russian military presence in that republic, which is again completely at odds with repeated international withdrawal obligations on the part of Moscow. Faced with a double challenge in internal and external politics between being absorbed by Romania or by Russia, the political élite and the electorate of this small former Soviet Republic opted without hesitation in favour of its own independence in 1994. It did so precisely because of Moldova' s political unity. This commendable strategy of phasing out internal and external hotbeds has made room for, among other things, the autonomous statute of the minority population of the Gagauz and the border treaty with neighbouring Ukraine which is less than one year old. These achievements, however, cannot begin to conceal Moldova' s extremely difficult transformation process from ex-Soviet Republic to democratic constitutional state based on a social market economy. In terms of energy supply and a market for its goods, Moldova is extremely dependent on the Russian Federation. As such, Chisinau is looking to the West for financial support for modernisation. Hence the present, third request for macro-financial support from the European Union.
Given the level of exchange rate stability and internal currency stability achieved by Moldova, I can go along with this. However, I have two questions. What has been the effect of the European Union' s two previous capital injections into that country? Could the Commission be specific about this? Also, Amendment No 1 tabled by the competent Committee seems to clash with the objective of this specific long-term loan. Needless to say, I too much prefer giving the average Moldovan citizen financial support rather than lining the pockets of the Gazprom bigshots!
Mr President, I should like to extend a warm thank you to Mrs Matikainen-Kallström for the effort she has put into this report. The European Union is prepared to invest EUR 15 million, equivalent to SEK 120 million, in a long-term loan. The desire is for this to be given to Europe' s poorest country, which has a gross national product as low as that of the poorest countries in Africa.
Moldova is a country where the community, or society, has abdicated responsibility in a number of areas. The average wage among State employees is MDL 230, which is to say approximately SEK 150 or about EUR 19. The lowest pension is a mere quarter of this, or MDL 64. Because the State' s finances have been completely undermined, neither State employees nor pensioners receive their payments on time. Many have to wait for over a year for their money, and sometimes even longer.
Moldova is a deeply tragic example of the devastating consequences of Soviet Communism, an appalling ideology which has destroyed whole societies, countries and peoples spiritually, morally, socially and economically. What we see fully revealed here is the harvest of the dragon' s teeth sown by communism.
According to the Swedish professor, Per Ronnås, Moldova has seen a more devastating peacetime fall in its standard of living than any other country in modern times. At the same time, all the intelligence about people' s exposure to extensive torture by the police, involving electric shocks and suffocation with the aid of plastic bags placed over the head, is a very serious source of concern.
Moldova is today experiencing general migration. A quarter of the country' s four million people are estimated to have travelled abroad in search of work. Many poor and destitute girls have ended up in the hands of crime syndicates which degrade them and exploit them sexually. We can do nothing other than support this country, Europe' s very poorest.
Mr President, I would firstly like to thank Mrs Matikainen-Kallström for her report and all of you for the sensitivity you have shown with regard to such a serious problem as Moldova. I note that the sensitivity of the different political groups is in line with the sensitivity of the Commission when it made the proposal for supplementary macroeconomic assistance for Moldova and, in this respect, we are especially grateful for their support.
It is true that today, we are talking about macro-financial assistance, therefore, with clearly defined objectives, which will undoubtedly improve the financial room for manoeuvre so that we can tackle the other difficulties such as those which you have raised during tonight' s debate.
Of the amendments presented in the report, the Commission has no difficulty in accepting Amendments Nos 1 to 4 referring to the final objective of the aid, the need for a coherent approach in our various instruments for Community assistance and the need for social balance in that assistance. Therefore, the Commission will support these amendments in the Council and I hope they can be taken forward.
Nevertheless, I would suggest to the rapporteur and honourable Members that they reflect further on the remaining amendments. Amendments Nos 5, 6 and 8 advocate the establishment of a new committee to control this type of aid. In our opinion this initiative would be excessively bureaucratic and would not make sense. Macro-financial assistance is usually granted for periods of one year, it is not always renewed, it is granted in different areas, different countries, according to the circumstances and we believe, therefore, that the current system of concentrating its control in a particular body, the Economic and Financial Committee, makes sense since this is the group of people with the greatest experience and knowledge of the control and management of this type of aid. I would remind you that the Economic and Financial Committee is not a normal committee. It is a committee provided for in the Treaties which, in practice, consists of personal representatives of the Ministers for Economic and Financial Affairs. In our view these are the people who really have the ability to carry out this management. The creation of specific ad hoc committees would achieve less and would not be as effective as the current model.
I would also like to make another comment on Amendment No 9, which asks us - and I suspect that it also coincides with Mr Belder' s demand - whether we can provide information on the effectiveness of aid. We agree that the Commission should report on what we must do, but what causes us difficulty is the idea that this should be done before 15 September. By definition, macro-financial assistance includes a series of general economic indicators, which are not always available at that time. In some cases they will be available to us, in other cases they will not. We think it is much more reasonable that the Commission' s obligation should refer to the whole year and that we should be allowed greater room for manoeuvre between 15 September and 31 December to present these reports. We believe they will be of better quality if we have additional time available to us.
The Commission' s concern, as I see it, that it should be provided with figures for the budgetary debate should not cause any difficulty, since every six months, a report is sent to the budgetary authority on the guarantees covered by the general budget along with an annual report on the management of the Guarantee Fund. By means of both reports, the Commission will have access to all the necessary budgetary information. Nevertheless, in order to assess the aid we should be allowed more time.
Lastly, I would like to make a comment on Mr Seppänen' s concerns regarding the budgetary availability of resources for this type of aid. In our view, there is no difficulty. We believe that this type of aid can be dealt with by means of the current budgetary resources. It is true that, in the future, we will possibly have to debate whether the current priorities and our financial room for manoeuvre are coherent or not, but we do not think that this is a debate which can be held in relation to a specific report; rather it will require a much more profound and more general debate, which we will be happy to take part in at this Parliament' s convenience.
That concludes the debate.
The vote will be taken tomorrow at 11 a.m.
(The sitting was closed at 10.55 p.m.)